Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 1 of 142
                                                                                  1

                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                        Case No. 17-60264-Civ-MORENO
      REINALDO DAMAS MALUFF,        ) Pages 1-142
                                    )
                    Plaintiff,      )
                                    )
               -v-                  )
                                    )
      SAM'S EAST, INC.,             )
                                    ) Miami, Florida
                    Defendant.      ) November 5, 2018
      ------------------------------) 9:45 a.m.




             TRANSCRIPT OF JURY VOIR DIRE and OPENING STATEMENTS
                      BEFORE THE HONORABLE FEDERICO A. MORENO
                           U.S. DISTRICT JUDGE, and a jury


      APPEARANCES:
      For the Plaintiff              RUBENSTEIN LAW, P.A.
                                     BY: GREGORY A. DEUTCH, ESQ., and
                                     ANTHONY J. SOTO, ESQ.
                                     9155 South Dadeland Boulevard
                                     Suite 1600
                                     Miami, Florida 33156

      For the Defendant              HAMILTON MILLER & BIRTHISEL, LLP
                                     BY: JERRY D. HAMILTON, ESQ., and
                                     SCHUYLER A. SMITH, ESQ.
                                     150 Southeast 2nd Avenue - Suite 1200
                                     Miami, Florida 33131

      REPORTED BY:                   WILLIAM G. ROMANISHIN, RMR, FCRR, CRR
      (305) 523-5558                 Official Court Reporter
                                     400 North Miami Avenue
                                     Miami, Florida 33128




            STENOGRAPHICALLY RECORDED COMPUTER-AIDED TRANSCRIPT
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 2 of 142
                                                                                  2

 1               (Call to order of the Court)

 2               THE COURT:     All right.    We're here on Maluff versus

 3    Sam's East, 17-60264.

 4               On behalf of the plaintiff, who do we have?

 5               MR. DEUTCH:     Your Honor, on behalf of the plaintiff

 6    we have Gregory Deutch and Anthony Soto and the plaintiff,

 7    Reinaldo Maluff, is here.

 8               MR. HAMILTON:     Good morning, Your Honor.

 9               THE COURT:     On behalf of the defendant.

10               MR. HAMILTON:     Jerry Hamilton, Schuyler Smith and our

11    client, Elena Montano-Gilly.

12               THE COURT:     And who are these individuals?

13               MR. HAMILTON:     Natasha Alvarez is my paralegal, and

14    Jimmy Francis works our equipment, Judge.

15               THE COURT:     All right.    Okay.    We'll bring in the

16    jurors left to right.       I'll ask all the questions that need to

17    be asked and then I gave you ten minutes to ask other

18    questions.     Okay.   Have a seat while the jurors are entering.

19               MR. HAMILTON:     There was one preliminary matter,

20    Judge.

21               THE COURT:     No, no preliminary matters.        You know

22    why?   You all bother chambers by calling on the phone.

23               We had a calendar call.        At the calendar call was the

24    time to ask whatever you wanted to, not on Friday over the

25    phone:    How do we select the jury; what do we do; what motions
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 3 of 142
                                                                                   3

 1    are to be filed; how does the judge do that.            I don't know who

 2    you all sent to do that.        We had a calendar call, didn't we?

 3    Were there any questions asked at the calendar call?              Were any

 4    questions asked at the calendar call?

 5               MR. HAMILTON:     They were.

 6               THE COURT:     Were they answered?

 7               MR. HAMILTON:     They were.

 8               THE COURT:     And then whatever you wanted to ask was

 9    answered.

10               Bring in the jurors.       We've been waiting and I

11    apologize.     I didn't think that plea would take that long.

12               MR. DEUTCH:     Your Honor, the only reason that we

13    didn't address it at calendar call is the order specifically

14    said will be addressed immediately before trial on plaintiff's

15    motions in limine.

16               THE COURT:     To do what?

17               MR. DEUTCH:     Your Honor hasn't ruled on our motions

18    in limine.

19               THE COURT:     To do what?     The motions in limine to do

20    what?    I have to raise my voice because I said it three times.

21    To do what?

22               MR. DEUTCH:     To prevent the introduction of

23    prejudicial evidence.

24               THE COURT:     They want to introduce prejudicial

25    evidence and that's what you want to do against the other.
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 4 of 142
                                                                                    4

 1               So the motion to ban prejudicial evidence is denied.

 2    That's what people do all the time.          They introduce

 3    prejudicial evidence --

 4               MR. DEUTCH:     Unfairly prejudicial.

 5               THE COURT:     -- against each other.

 6               Bring in the jurors.       Let's go.

 7               MR. HAMILTON:     Judge --

 8               THE COURT:     Bring in the jurors.       Let's go.

 9               MR. HAMILTON:     It's just as to the admission of

10    liability, Judge.

11               THE COURT:     I can't understand what you're saying

12    because you're not by the microphone.

13               MR. HAMILTON:     I'm sorry, Judge.

14               There was a motion to amend the answer to admit

15    liability so that we don't have to call any liability

16    witnesses.

17               THE COURT:     I understand that part.       You told me

18    that.

19               MR. HAMILTON:     That's right, Judge.

20               THE COURT:     Have a seat.     Bring in the jurors.       Let's

21    go.   You all told me.      It's only damages.       Come on in.     That's

22    what you all told me.

23               MR. HAMILTON:     Correct.

24               THE COURT:     You told me that.      I remember.

25               (Jury venire enters at 9:50 a.m.)
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 5 of 142
                                                                                   5

 1               THE COURT:     Stand up for the jurors, please.         Thank

 2    you.

 3               Good morning, folks.       So far you had to wait.        These

 4    lawyers were patiently waiting too while I was in other

 5    matters.    You can relax and sit down.         Thank you so much.

 6               Have a seat, folks.

 7               How many do we have, Shirley?

 8               THE COURTROOM DEPUTY:       18.

 9               THE COURT:     Have a seat.

10               Good morning, everybody.        I'm Fred Moreno, the

11    presiding judge in this particular case, which is called

12    Reinaldo Damas Maluff versus Sam's East, Incorporated.               The

13    case number is 17-60264-Civil.

14               On behalf of the plaintiff, who is suing, who do we

15    have?

16               MR. DEUTCH:     Good morning.     My name is Gregory Deutch

17    and alongside cocounsel, Anthony Soto, we have the pleasure of

18    representing the plaintiff, Reinaldo Maluff.

19               THE COURT:     On behalf of the defendant being sued,

20    who do we have?

21               MR. HAMILTON:     Good morning, Your Honor.        Good

22    morning, ladies and gentlemen.         My name is Jerry Hamilton.

23    With me is my partner, Schuyler Smith.           With me from Sam's

24    East is Elena Montano-Gilly.         We have my paralegal, Natasha

25    Alvarez, and Jimmy Francis, who runs the technology.
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 6 of 142
                                                                                  6

 1               Thank you, Your Honor.

 2               THE COURT:     Thank you.

 3               Folks, again, my apologies that you had to wait while

 4    I was finishing another case.

 5               This is a civil case.       A civil case is when people

 6    sue each other for different things:           Negligence; it could be

 7    a slip and fall; it could be an accident; it could be a broken

 8    promise in an agreement.        Those are civil cases where a

 9    plaintiff is seeking redressing a violation of a contract or a

10    violation of a duty that someone had not to cause an accident,

11    for example.

12               Criminal cases, of course, are where people are

13    charged with crimes and they're prosecuted by an Assistant

14    U.S. Attorney in federal court, an Assistant State Attorney in

15    state court.

16               This is a civil case and it's a civil case where the

17    defendant being sued, Sam's East, has admitted what we call

18    liability.     Liability means culpability, saying, yeah, you

19    know, we were negligent.        We kind of messed up.       They'll say

20    more later on that.       So the only thing that is going to be

21    tried in front of you is the amount of damages.

22               In most cases you have to decide whether there's

23    enough evidence of negligence, of culpability, of liability.

24    In this case you won't have to do that because the lawyers

25    have worked it out.       The defendant has admitted to what we
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 7 of 142
                                                                                  7

 1    call liability.      I call that civil guilt because I think it's

 2    easier for me to understand that, though it's a civil case.

 3    So it's a question of damages, what are the damages in this

 4    case, if any, and how much, if you think.            So that's what the

 5    case is about.      So it's a case that shouldn't take more than a

 6    couple days.

 7               Plaintiff agrees it shouldn't take more than a couple

 8    of days?

 9               MR. DEUTCH:     Correct, Your Honor.

10               THE COURT:     Defendant agrees that it shouldn't take

11    more than a couple days?

12               MR. HAMILTON:     We agree, Your Honor.

13               THE COURT:     All right.    So it's going to take a

14    couple days.     But you know what?       I have so many other things

15    going on.    Things happen in a trial.         You're here this week,

16    right?    So that means that it may take more than a couple of

17    days.    It may be three.      Somebody may happen and it takes

18    longer.

19               So if you have any issues about serving on a jury

20    this week, when I call your name, that's when you should bring

21    it up, not after you're selected.          So you tell me all of your

22    conflicts that have to do with sitting on a jury.             I don't

23    want to know about all the problems you have at home, okay, or

24    at work but things that impact your service here.             Okay?

25    That's the important thing.
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 8 of 142
                                                                                   8

 1               Were any of you called last week for jury service?

 2    You thought you were going to make it, didn't you, see?

 3    That's what happens.       But it's like being on standby.         You

 4    know, you go to the airport and you want to take another

 5    flight, and all of a sudden you get called on the flight that

 6    you wanted to.      So you should feel good about being called.

 7    Okay?    And I want to thank you.

 8               Have a seat.     Thank you.

 9               I cannot think of anything more important than jury

10    service except military service.          I think military service

11    with Veterans Day coming up next week, I think most of you, if

12    not all of you, would agree, that's probably more important.

13    You go to a tour for two years in Iraq and you get shot at,

14    that's pretty important.

15               This, you've got good lawyers on both sides.            Nice

16    people.    My staff is great.       I've got a guest court reporter

17    from another judge, a much wiser judge, Bill Romanishin, and

18    he's going to take everything down we say.            So it's going to

19    be a pleasant experience.

20               This is a great building.        You pay for it.      You might

21    as well use it.      It will be your second home for a few days.

22    Inside that jury room, if you're lucky enough to get selected,

23    we have coffee, soda and things like that, a couple

24    bathrooms.     So we're going to make you more comfortable.

25               If you've served on state court either at the Flagler
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 9 of 142
                                                                                      9

 1    Street courthouse, which is where civil cases are tried, or

 2    the criminal courthouse by the hospital, the Gerstein

 3    Building, used to be called Metro Justice Building, you'll see

 4    that this building is a lot nicer.

 5               So you might as well, if you're going to do duty,

 6    this is the place to do it in a short period of time to serve

 7    your country without being shot at, and you're going to get

 8    lunch breaks.     Time has changed, so normally I like to work

 9    really late.     But I feel like maybe my relatives way back were

10    probably farmers.      I like to live by the sun, and when the sun

11    sets I think we should be going home.           And lucky for you and

12    for my staff, the sun will be setting an hour earlier.               So

13    that means I'll send you home earlier than I normally do.                 But

14    you'll see how bad traffic is when you go home too early.

15    That's the problem with that.         That's why I go home late.

16               But you tell me if you have any issues about sitting

17    on a jury.     It's a civil case.      So it's a question of money.

18    That's what it is.      You don't even have to decide liability.

19    But it's very important because both sides are here because

20    they couldn't resolve whatever they had to resolve and they're

21    entitled to have a jury trial.         That's what our Constitution

22    requires, not just in criminal cases but in civil cases, where

23    we trust you all to make a decision.

24               So I'm going to ask a bunch of questions.            I'm going

25    to ask you where you live.        No one wants to know your exact
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 10 of 142
                                                                                 10

  1    address.    We have that downstairs.        The neighborhood.      So

  2    don't just tell me Miami.        That's what you say when you're on

  3    a plane.    Hey, where are you from?        Miami.   Because if you

  4    said I'm from Carol City, I'm from Coral Gables, most people

  5    wouldn't know where that is, right?          But we want to know the

  6    neighborhood, you know, Morningside, Miami Beach, Liberty

  7    City.   You tell me.

  8               If you're working outside of the home, what you do

  9    for a living; if you're married and your spouse works, what he

10     or she does for a living; if you've ever been on a jury

11     before, not just called like today and asked questions, but

12     actually selected, did you reach a decision.            No one is going

13     to ask you what the decision was.         But we're going to ask you

14     whether you reached a decision; was it a civil case, like this

15     lawsuit, or was it a criminal case where someone was charged

16     with a crime; were you the foreman or forelady of the jury,

17     the person who signs and dates the verdict form, foreperson;

18     whether you can be here for this week; what issues do you have

19     or conflicts.     Don't tell me after you're selected, well, I

20     pick up my kids 2:30 every afternoon.          I'm going to quit

21     before sunset, but 2:30 is probably pushing it.            Okay?    So you

22     got to tell me those issues.

23                I will tell you that employers, when they get my

24     phone call, I mean, they are just as patriotic.            I mean, I can

25     just see the flag waving through the phone because they're
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 11 of 142
                                                                                    11

  1    being so nice.     Of course, our employee can serve, Judge.            So

  2    you don't have to worry about that.          But you tell me if you

  3    have any problems with doing this, or if you want this to be

  4    delayed, we have some long trials coming up that take six,

  5    eight weeks and we can schedule you for that.            But if you're

  6    going to do your duty, you might as well do it now.

  7               If for some reason you're lucky enough to be

  8    selected, what it means is you're going to get excused.

  9    You'll go before a much wiser judge in a much longer trial.

10     That's what eventually happens.         You don't get to go play

11     tennis or golf.     But you tell me if you cannot sit here for

12     whatever reason.      All right?

13                I'm also going to ask you if you've ever sued anyone

14     or been sued and what happened to that; did you get involved

15     in a car accident; did you have a business dispute.             I'm going

16     to ask if you've ever been a witness in any case, civil or

17     criminal, all right.

18                After I ask all those questions, there are probably

19     no questions left to ask.        But I'm still going to let the

20     lawyers ask questions in case I forgot something or if they

21     want to follow it up.       I give each side ten minutes to ask

22     other questions.      And then we're going to select seven, eight

23     or nine jurors in this case and the rest of you will go and

24     meet another judge.      All right?     So we'll go in order and see

25     where we're at.     Joanne Sylvestre.
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 12 of 142
                                                                                  12

  1               THE COURTROOM DEPUTY:       I probably should swear them

  2    in.

  3               THE COURT:    Oh, I've got to swear you in.         Thank you,

  4    Shirley.    Everybody stand up, prospective jurors.           Raise your

  5    right hand.

  6               THE COURTROOM DEPUTY:       Raise your right hand.

  7               (Jury venire sworn at 10:00 a.m.)

  8               THE COURT:    I got you out of your routine.         Sorry,

  9    Shirley.

10                Okay.   Now I get to go and speak with Joanne

11     Sylvestre, right?      How are you?     We're going to give you a

12     microphone to make it easier for you.          How are you?

13                PROSPECTIVE JUROR:      I'm fine.    How are you?

14                THE COURT:    Great.    Can you be here with us this

15     week?

16                PROSPECTIVE JUROR:      This week, yes.      Next week, no.

17                THE COURT:    It won't take to next week.         This is it.

18                PROSPECTIVE JUROR:      Okay.

19                THE COURT:    Do you work?

20                PROSPECTIVE JUROR:      Yes.

21                THE COURT:    Where do you work?

22                PROSPECTIVE JUROR:      I worked at an ad agency in

23     Brickell.

24                THE COURT:    Okay.    So it's good to see the other part

25     of downtown.     You have less traffic, probably less buildings,
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 13 of 142
                                                                                 13

  1    and you'll get to see another part.

  2               Are you married?

  3               PROSPECTIVE JUROR:      No, I am not.

  4               THE COURT:    Have you ever been a juror before?

  5               PROSPECTIVE JUROR:      Not officially.      So no.

  6               THE COURT:    Not officially.

  7               PROSPECTIVE JUROR:      I was called and --

  8               THE COURT:    Like now.

  9               PROSPECTIVE JUROR:      Yeah.

10                THE COURT:    How long ago was that when you were

11     called, more or less?

12                PROSPECTIVE JUROR:      Maybe like five years ago.

13                THE COURT:    So you were in high school.

14                PROSPECTIVE JUROR:      I'm sorry?

15                THE COURT:    You were in high school then?

16                PROSPECTIVE JUROR:      Oh, no.    I'm 31.

17                THE COURT:    That's about the only question we don't

18     ask.   Huh?   We already invade your privacy so much.            But we

19     haven't been able to come up with a better system of picking a

20     fair and impartial jury than by asking a few questions.

21                You live in the Brickell area too?

22                PROSPECTIVE JUROR:      No.   I live in North Miami.

23                THE COURT:    Okay.    If you lived in Brickell, you

24     could walk to work.

25                PROSPECTIVE JUROR:      No.   You can't walk with heels.
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 14 of 142
                                                                                 14

  1               THE COURT:    All right.      Have you ever sued anyone or

  2    been sued?

  3               PROSPECTIVE JUROR:      Yes.   I've been sued before.

  4               THE COURT:    For what, if I may ask?

  5               PROSPECTIVE JUROR:      What was it?     Car accident.

  6               THE COURT:    Did you go to court?

  7               PROSPECTIVE JUROR:      No.    So, of course, the

  8    insurance -- you pay the insurance company for their

  9    attorneys.    So I didn't have to go to court.

10                THE COURT:    What happened to the case is?         Do you

11     even know?

12                PROSPECTIVE JUROR:      It was settled.

13                THE COURT:    You think it was settled fairly or you

14     don't even know?

15                PROSPECTIVE JUROR:      Um, I think it was settled fairly

16     given the circumstances.

17                THE COURT:    Okay.    Here we have a plaintiff suing and

18     a defendant being sued.       Are you going to prefer one side or

19     another because you were sued before in a car accident?

20                PROSPECTIVE JUROR:      I don't believe, no.

21                THE COURT:    I got to ask these questions.

22                Have you ever been to any of the Sam's East stores

23     anyplace?

24                PROSPECTIVE JUROR:      I'm not familiar with the

25     company.
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 15 of 142
                                                                                 15

  1               THE COURT:     All right.      Thank you.

  2               Shaneka Harris.      How are you, Ms. Harris?

  3               PROSPECTIVE JUROR:       Fine.    And you?

  4               THE COURT:     Great.

  5               Where do you live?

  6               PROSPECTIVE JUROR:       In Miami Gardens.

  7               THE COURT:     Married?

  8               PROSPECTIVE JUROR:       No.

  9               THE COURT:     Employed?

10                PROSPECTIVE JUROR:       Yes.

11                THE COURT:     Doing what?

12                PROSPECTIVE JUROR:       Working at a grocery store,

13     Winn-Dixie in North Miami.

14                THE COURT:     In North Miami?

15                PROSPECTIVE JUROR:       Yes.

16                THE COURT:     Can you sit here with us this week?

17                PROSPECTIVE JUROR:       The only problems I have, my

18     daughter, she gets out of school at 4:00 every day.

19                THE COURT:     And you work until when every day?

20                PROSPECTIVE JUROR:       I have to be to work at 5:00.

21                THE COURT:     5:00 in the morning?

22                PROSPECTIVE JUROR:       No.    5:00 p.m.

23                THE COURT:     Oh.   So you sleep during the day.

24                PROSPECTIVE JUROR:       Yes.

25                THE COURT:     I don't want you sleeping during this
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 16 of 142
                                                                                 16

  1    trial, though, do I?       Are you okay today?

  2               PROSPECTIVE JUROR:       Yes.   I'm okay.

  3               THE COURT:     Because there was the weekend and all

  4    that.

  5               PROSPECTIVE JUROR:       No.    Actually today is my

  6    birthday.

  7               THE COURT:     Happy birthday to you.       We'll give you a

  8    long lunch hour if you're selected and everybody will join

  9    in.     Okay.

10                So you take her to school.         You go to work at 5:00

11     and you pick her up at 4:00.

12                PROSPECTIVE JUROR:       Yes.

13                THE COURT:     How old is your daughter?

14                PROSPECTIVE JUROR:       She's 13.

15                THE COURT:     And who stays with her when you're

16     working?

17                PROSPECTIVE JUROR:       I drop her at my sister's.

18                THE COURT:     Okay.   Does your sister drive?

19                PROSPECTIVE JUROR:       Well, nobody -- my nephew is

20     there.    He's like 18.

21                THE COURT:     Can someone pick her up for a couple

22     days?

23                PROSPECTIVE JUROR:       I can try to make arrangements

24     form for that to happen, but I have to see.

25                THE COURT:     Can you try a little harder?         Do they
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 17 of 142
                                                                                 17

  1    have cars or not?

  2               PROSPECTIVE JUROR:      Yes.

  3               THE COURT:    That way they get to know her even more

  4    by driving if you have to pick her up at 4:00.            Is it in Miami

  5    Gardens or up north?

  6               PROSPECTIVE JUROR:      It's in Miramar.

  7               THE COURT:    Okay.    That's either farther.

  8               PROSPECTIVE JUROR:      Yes.

  9               THE COURT:    Someone can help you out, don't you

10     think?

11                PROSPECTIVE JUROR:      Yeah.    I'm trying to make

12     arrangements for that to happen.

13                THE COURT:    Today someone is going to pick her up or

14     you gambled?

15                PROSPECTIVE JUROR:      I'm gambling.

16                THE COURT:    Oh, don't gamble.      Most people who gamble

17     lose.    So what you got to do is when you get a break call up

18     somebody and say, hey, can you pick her up, please, thanks, I

19     owe you one and I may have to ask you to do it Tuesday and

20     Wednesday, is that all right.        Consider it as your birthday

21     gift.    I would do that.     I'll bet you they will do that for

22     you.    Okay?

23                Have you ever been a juror before?

24                PROSPECTIVE JUROR:      No.

25                THE COURT:    All right.      Thank you very much.
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 18 of 142
                                                                                 18

  1               Willfel Escarment, right, sir?

  2               PROSPECTIVE JUROR:       Yes.

  3               THE COURT:     Where do you live?

  4               PROSPECTIVE JUROR:       North Miami.

  5               THE COURT:     Married?

  6               PROSPECTIVE JUROR:       No.

  7               THE COURT:     Employed?

  8               PROSPECTIVE JUROR:       Yes.

  9               THE COURT:     Doing what?

10                PROSPECTIVE JUROR:       Clinical manager.

11                THE COURT:     Can you be here with us this week?

12                PROSPECTIVE JUROR:       I can.

13                THE COURT:     Have you ever been a juror?

14                PROSPECTIVE JUROR:       No.

15                THE COURT:     Have you ever sued anyone or been sued?

16                PROSPECTIVE JUROR:       No.

17                THE COURT:     Have you ever been a witness in any

18     proceeding?

19                PROSPECTIVE JUROR:       No.

20                THE COURT:     Can you think of any reason why you

21     should not be a juror?

22                PROSPECTIVE JUROR:       My birthday is next week.

23                THE COURT:     In that case we'll be done by then.           So

24     you won't need to invite us.         Okay.    You'll do whatever you

25     want.   All right.      Thank you.
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 19 of 142
                                                                                 19

  1               Maria Rosa Calderon.      How are you?

  2               PROSPECTIVE JUROR:      Good.    And yourself?

  3               THE COURT:    Great.    I'll be better when you're done,

  4    right, with this.

  5               Can you be here with us this week?

  6               PROSPECTIVE JUROR:      I mean, if I don't have no other

  7    choice.    We're short staffed in my department.

  8               THE COURT:    Where is that?

  9               PROSPECTIVE JUROR:      I work for a bank, do commercial

10     loan closings.

11                THE COURT:    Which bank?

12                PROSPECTIVE JUROR:      Well, Mercantile.

13                THE COURT:    Where are they?

14                PROSPECTIVE JUROR:      In Doral.

15                THE COURT:    You know what?      Another advantage of

16     being a juror is your bosses appreciate you more because they

17     miss you and they realize how essential you are.             Okay?

18                Do you ever take vacations?

19                PROSPECTIVE JUROR:      Yes.    Of course.

20                THE COURT:    And then consider this --

21                PROSPECTIVE JUROR:      A vacation.

22                THE COURT:    -- a paid vacation.       You're near the

23     water.    We'll get you go to Bayside, if you want, and do those

24     things.    All right?

25                PROSPECTIVE JUROR:      Sure.
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 20 of 142
                                                                                 20

  1               THE COURT:    Can you pay the attention, though, or are

  2    you going to be worried about work all the time?

  3               PROSPECTIVE JUROR:      No.    I can pay attention.

  4               THE COURT:    All right.      Are you married?

  5               PROSPECTIVE JUROR:      No.

  6               THE COURT:    Where do you live?       What part of town?

  7               PROSPECTIVE JUROR:      Miami Gardens.

  8               THE COURT:    Have you ever been a juror before?

  9               PROSPECTIVE JUROR:      Yes.

10                THE COURT:    When was that?

11                PROSPECTIVE JUROR:      A long time ago.      Maybe ten

12     years.

13                THE COURT:    Do you remember which courthouse?

14                PROSPECTIVE JUROR:      Civil, I believe.

15                THE COURT:    And did you reach a decision?

16                PROSPECTIVE JUROR:      No, because it was near Christmas

17     and they let us go early.        So I guess they didn't finish.

18                THE COURT:    Something happened to the case.

19                PROSPECTIVE JUROR:      Yes.

20                THE COURT:    All right.      We'll be done way before

21     Christmas and way before Thanksgiving and even before Veterans

22     Day.   So you'll be able to do it.

23                Do you remember what the case was about or not?

24                PROSPECTIVE JUROR:      It was someone suing, I guess,

25     some tenant suing the building owner.
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 21 of 142
                                                                                 21

  1               THE COURT:     All right.       Isn't this building a lot

  2    nicer?

  3               PROSPECTIVE JUROR:       Sure.

  4               THE COURT:     Okay.    That's why we hope you'll be able

  5    to stay for a little bit.         All right.    Thank you very much.

  6               Trayon Errol Wilcox.       How are you, sir?

  7               PROSPECTIVE JUROR:       I'm good.    And yourself?

  8               THE COURT:     Great.    Where do you live?

  9               PROSPECTIVE JUROR:       In Overtown.

10                THE COURT:     And what type of work do you do?

11                PROSPECTIVE JUROR:       I'm an immigration analyst for

12     Citizenship and Immigration Service.

13                THE COURT:     And have you ever been a juror before?

14                PROSPECTIVE JUROR:       Yes.

15                THE COURT:     When was that, more or less?

16                PROSPECTIVE JUROR:       11, 12 years ago.

17                THE COURT:     Well, we missed you.       Welcome back.

18                Do you remember what kind of a case it was?

19                PROSPECTIVE JUROR:       It was federal and I want to say

20     Medicare fraud.

21                THE COURT:     Do you remember who the judge was?

22                PROSPECTIVE JUROR:       No.

23                THE COURT:     How quickly they forget.        See, that's

24     good.    We like that.

25                Were you the foreman of the jury?
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 22 of 142
                                                                                 22

  1               PROSPECTIVE JUROR:      No, sir.

  2               THE COURT:    Do you remember which building it was?

  3               PROSPECTIVE JUROR:      It was the federal, the detention

  4    building, the one down the street.

  5               THE COURT:    Okay.    How long of a case was that?

  6               PROSPECTIVE JUROR:      Three weeks.

  7               THE COURT:    Okay, look at that, three weeks versus

  8    three days.    You're already looking forward to this case,

  9    right?

10                PROSPECTIVE JUROR:      Yes, sir.

11                THE COURT:    Are you married?

12                PROSPECTIVE JUROR:      No, sir.

13                THE COURT:    And have you ever sued anyone or been

14     sued?

15                PROSPECTIVE JUROR:      No, sir.

16                THE COURT:    Ever been a witness in any proceeding?

17                PROSPECTIVE JUROR:      No, sir.

18                THE COURT:    Okay.    Thank you very much.

19                Thomas Cummings.

20                PROSPECTIVE JUROR:      Yes, sir.

21                THE COURT:    All right.     By now you know the questions

22     I'm going to ask you.       How many answers can you give me

23     without my having to ask all the questions?

24                PROSPECTIVE JUROR:      You may have to go through them.

25                THE COURT:    All right.     I'll earn my pay.
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 23 of 142
                                                                                 23

  1               Where do you live?

  2               PROSPECTIVE JUROR:      Miami Springs.

  3               THE COURT:    Married?

  4               PROSPECTIVE JUROR:      No.

  5               THE COURT:    Employed?

  6               PROSPECTIVE JUROR:      Yes.

  7               THE COURT:    Doing what?

  8               MR. HAMILTON:     I'm the sanitation supervisor for the

  9    City of Miami Springs.

10                THE COURT:    Can you be here with us this week?

11                PROSPECTIVE JUROR:      Yes, sir.

12                THE COURT:    Ever been a juror?

13                PROSPECTIVE JUROR:      Yes.

14                THE COURT:    When was that?

15                PROSPECTIVE JUROR:      Probably 20 years ago.

16                THE COURT:    Wow, keeps getting longer and longer.

17                Do you remember what the case was about?

18                PROSPECTIVE JUROR:      Yes.   One young man shot and

19     killed another.

20                THE COURT:    Okay.    Did you reach a decision?

21                PROSPECTIVE JUROR:      Yes, we did.

22                THE COURT:    Were you the foreman of that jury?

23                PROSPECTIVE JUROR:      No, sir.

24                THE COURT:    Can you share with us how we can do

25     things better for the jurors based on that experience and this
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 24 of 142
                                                                                 24

  1    experience?

  2               PROSPECTIVE JUROR:        It's a lot nicer.

  3               THE COURT:     It's nicer, huh?

  4               PROSPECTIVE JUROR:        A lot nicer building.

  5               THE COURT:     Yeah.    In that case, did that case last

  6    more than a week?

  7               PROSPECTIVE JUROR:        Two weeks, I believe.

  8               THE COURT:     Two weeks.

  9               PROSPECTIVE JUROR:        Yes, sir.

10                THE COURT:     This is three days.       So already you feel

11     good about being in this case.

12                PROSPECTIVE JUROR:       Oh, yeah.

13                THE COURT:     Can you think of any reason you should

14     not be a juror in this case?

15                PROSPECTIVE JUROR:       No, Your Honor.

16                THE COURT:     All right.     Thank you very much.

17                Lilia Elena Cabanas.

18                PROSPECTIVE JUROR:       Yes.

19                THE COURT:     How are you?

20                PROSPECTIVE JUROR:       Good.   How are you?

21                THE COURT:     Great.    Where do you live?

22                PROSPECTIVE JUROR:       East Kendall.

23                THE COURT:     Married?

24                PROSPECTIVE JUROR:       Yes.

25                THE COURT:     Employed?
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 25 of 142
                                                                                 25

  1                PROSPECTIVE JUROR:      Yes.

  2                THE COURT:    Doing what?

  3                PROSPECTIVE JUROR:      I'm an Internal Revenue agent.

  4                THE COURT:    And your husband's occupation.

  5                PROSPECTIVE JUROR:      He is a tax director for a

  6    private corporation.

  7                THE COURT:    You guys talk about taxes over the meal?

  8                PROSPECTIVE JUROR:      Not really.

  9                THE COURT:    Okay.   Have you ever sued anyone or been

10     sued?

11                PROSPECTIVE JUROR:       No.

12                THE COURT:     Have you ever been a juror?

13                PROSPECTIVE JUROR:       No.

14                THE COURT:     Have you ever been a witness in any

15     proceeding?

16                PROSPECTIVE JUROR:       No.

17                THE COURT:     Can you think of any reason you should

18     not be a juror?

19                PROSPECTIVE JUROR:       No.

20                THE COURT:     You can serve this week, right?

21                PROSPECTIVE JUROR:       Yes.   My birthday is not until

22     December.

23                THE COURT:     Okay.   Anyone in the first row who's had

24     experience with Sam's East, a store, or knows anything about?

25     Anybody?
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 26 of 142
                                                                                  26

  1               How about in the second row, anybody?           Nobody.

  2               All right.     Let's go all the way to the end.          Take

  3    the microphone.      Can you pass it all the way to Juan Villar.

  4               Good morning, Mr. Villar.         How are you?

  5               PROSPECTIVE JUROR:       Good morning.     Fine.    Thank you.

  6               THE COURT:     Great.    Where do you live?

  7               PROSPECTIVE JUROR:       North Kendall.

  8               THE COURT:     Married?

  9               PROSPECTIVE JUROR:       Yes.

10                THE COURT:     Employed?

11                PROSPECTIVE JUROR:       Yes.

12                THE COURT:     Doing what?

13                PROSPECTIVE JUROR:       I'm a civil engineer.

14                THE COURT:     How about wife's occupation?

15                PROSPECTIVE JUROR:       My wife is retired.

16                THE COURT:     What did she do before she retired?

17                PROSPECTIVE JUROR:       She was an executive secretary.

18                THE COURT:     For what kind of business?

19                PROSPECTIVE JUROR:       For Kislak Mortgage.

20                THE COURT:     You can be a juror here with us?

21                PROSPECTIVE JUROR:       I can.

22                THE COURT:     You've never been a juror before?

23                PROSPECTIVE JUROR:       No.

24                THE COURT:     Have you ever sued anyone or been sued?

25                PROSPECTIVE JUROR:       Not on a personal basis.
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 27 of 142
                                                                                 27

  1               THE COURT:    How about as a corporation?

  2               PROSPECTIVE JUROR:      On a company basis, yes, we have

  3    been sued.

  4               THE COURT:    For what?

  5               PROSPECTIVE JUROR:      We have been sued for a job that

  6    we were doing at the Port of Miami.

  7               THE COURT:    Okay.

  8               PROSPECTIVE JUROR:      Okay.    And it got settled out of

  9    court.

10                THE COURT:    Were you a witness either at a

11     deposition --

12                PROSPECTIVE JUROR:      I was the engineer of record.

13                THE COURT:    Okay.

14                PROSPECTIVE JUROR:      And we have been sued on a second

15     case for a building that we were constructing in Coral Gables,

16     and again, it got settled out of court based on the fact that

17     we civil engineers did not do any type of design inside a

18     building.

19                THE COURT:    Now, so you were in a corporate capacity

20     a defendant.

21                PROSPECTIVE JUROR:      Correct.

22                THE COURT:    Are you going to favor the defendant here

23     and say, hey, you know, I'm with you guys.           I've been sued

24     before.    I'm ready to rule on the lowest amount possible.

25     Would you do that?
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 28 of 142
                                                                                 28

  1               PROSPECTIVE JUROR:      I would have to know a little bit

  2    more about the case before I can come up to --

  3               THE COURT:    Of course.     But would you start out by

  4    saying I'm with you guys as a defendant -- would you do

  5    that -- or would you say let me hear the evidence and I'll

  6    decide based on the evidence?

  7               PROSPECTIVE JUROR:      I would say let me hear the

  8    evidence and I will decide on the evidence.

  9               THE COURT:    That's all we can ask.        All right.    Thank

10     you very much.

11                Gustavo Angel Hernandez.       How are you?

12                PROSPECTIVE JUROR:      Yes, Judge.     Hello.    Good

13     morning.

14                THE COURT:    Good morning.      Where do you live?

15                PROSPECTIVE JUROR:      I live in Hialeah?

16                THE COURT:    Married?

17                PROSPECTIVE JUROR:      Yes, sir.

18                THE COURT:    Employed?

19                PROSPECTIVE JUROR:      Yes, sir.

20                THE COURT:    Doing what?

21                PROSPECTIVE JUROR:      Well, I was a former police

22     officer.    Now I'm with the mental health field, court order

23     appointed individuals, yeah.

24                THE COURT:    Did you ever testify to court either as a

25     mental health or as a police officer?
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 29 of 142
                                                                                 29

  1               PROSPECTIVE JUROR:      Yeah.    That's the question that I

  2    was wondering, because I did work on duty as a law enforcement

  3    officer and I've been in the courts before in that respect but

  4    not as a jury -- not jury selected, though.

  5               THE COURT:    Okay.    Have you ever sued anyone or been

  6    sued?

  7               PROSPECTIVE JUROR:      No, sir.

  8               THE COURT:    And you're married?

  9               PROSPECTIVE JUROR:      Yes, sir.

10                THE COURT:    And is your wife working outside of the

11     home?

12                PROSPECTIVE JUROR:      At this time she's not working.

13                THE COURT:    What did she do before?

14                PROSPECTIVE JUROR:      She used to be a medical

15     transcriptionist and we had a small business.            We did it for

16     several years.     But due to the advent of computers and stuff,

17     you know, that small business was done for me about four years

18     ago.

19                THE COURT:    Okay.    Can you think of any reason you

20     should not be a juror?

21                PROSPECTIVE JUROR:      Well, I have to -- I'm the only

22     supervisor on the night shift with the court-appointed people

23     that go there for mental health, and they might have a hard

24     time finding somebody else for these few nights.

25                THE COURT:    That's even better.       When you come back
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 30 of 142
                                                                                   30

  1    they'll welcome you with open arms and say welcome back.

  2               PROSPECTIVE JUROR:      True.    I would say we could work

  3    on that.    Sure.

  4               THE COURT:    That will be okay.       You can stay awake

  5    during the day?

  6               PROSPECTIVE JUROR:      What was that?      I'm sorry.    Yes.

  7               THE COURT:    Can you stay awake during the day?

  8               PROSPECTIVE JUROR:      Pretty much, yeah.      Hard to go to

  9    sleep after a while.

10                THE COURT:    All right.     Thank you very much.

11                PROSPECTIVE JUROR:      You're welcome, sir.

12                THE COURT:    Hector Llinas.      How are you?

13                PROSPECTIVE JUROR:      Fine.    Thank you, sir.

14                THE COURT:    Great.    Where do you live?

15                PROSPECTIVE JUROR:      Aventura.

16                THE COURT:    Married?

17                PROSPECTIVE JUROR:      Yes.

18                THE COURT:    Employed?

19                PROSPECTIVE JUROR:      Yes.

20                THE COURT:    Doing what?

21                PROSPECTIVE JUROR:      I'm a financial analyst.

22                THE COURT:    How about your wife, what did she do?

23                PROSPECTIVE JUROR:      She works at an ad agency down in

24     Brickell.

25                THE COURT:    Have you ever been a juror before?
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 31 of 142
                                                                                 31

  1               PROSPECTIVE JUROR:      No, sir.

  2               THE COURT:    Ever sued anyone or been sued?

  3               PROSPECTIVE JUROR:      No, sir.

  4               THE COURT:    Ever been a witness?

  5               PROSPECTIVE JUROR:      No, sir.

  6               THE COURT:    Can you think of any reason you should

  7    not be a juror?

  8               PROSPECTIVE JUROR:      No, sir.

  9               THE COURT:    All right.     Then I'll quit while I'm

10     ahead and not ask you more questions.

11                PROSPECTIVE JUROR:      Thank you, sir.

12                THE COURT:    Thank you.

13                Sophie Courtial Reiz.       Did I say that right, Reiz or

14     Reiz?

15                PROSPECTIVE JUROR:      It's Reiz.

16                THE COURT:    Reiz.    I was right.     I should have stayed

17     with it.

18                Where do you live?

19                PROSPECTIVE JUROR:      I live in Doral.

20                THE COURT:    Married?

21                PROSPECTIVE JUROR:      Yes, I am.

22                THE COURT:    Employed?

23                PROSPECTIVE JUROR:      I'm a consultant.

24                THE COURT:    I'm sorry.     I can't hear.

25                PROSPECTIVE JUROR:      I'm a consultant.
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 32 of 142
                                                                                 32

  1               THE COURT:    Okay.    What do you consult on?

  2               PROSPECTIVE JUROR:      I'm an IT manager for a company

  3    in Doral, Coaligics (phonetic).

  4               THE COURT:    Can you be a juror with us?

  5               PROSPECTIVE JUROR:      Yes, I can.

  6               THE COURT:    Real loud.      See, the court reporter has

  7    to take everything down.

  8               PROSPECTIVE JUROR:      Yes, I can.

  9               THE COURT:    Super.    Have you ever been a juror?

10                PROSPECTIVE JUROR:      No.

11                THE COURT:    Have you ever sued anyone or been sued?

12                PROSPECTIVE JUROR:      No, sir.

13                THE COURT:    Can you think of any reason you should

14     not be a juror?

15                PROSPECTIVE JUROR:      No, sir.

16                THE COURT:    All right.      Then hopefully you'll be

17     chosen.    All right.    Thank you.

18                Zaida Valdes Henares.

19                PROSPECTIVE JUROR:      Good morning.

20                THE COURT:    Good morning.      Tell me a little bit about

21     yourself.

22                PROSPECTIVE JUROR:      I am a teacher.      I am from Coral

23     Gables.

24                THE COURT:    What do you teach, what grade?

25                PROSPECTIVE JUROR:      Fifth grade now.      I retired nine
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 33 of 142
                                                                                   33

  1    years ago and then I was bored and I went back to teaching.

  2    I've been teaching for 46 years.

  3               THE COURT:    Wow.

  4               PROSPECTIVE JUROR:      Yeah.

  5               THE COURT:    Can you be a juror for a couple days?

  6               PROSPECTIVE JUROR:      Well, the only problem I have is

  7    I have a handicapped daughter, my oldest daughter.             She's in a

  8    wheelchair.

  9               THE COURT:    Okay.

10                PROSPECTIVE JUROR:      And I have a lady that while I am

11     at work takes care of her, and then at 4:00 she leaves.              I

12     could make arrangements with her to stay later if it's

13     necessary.

14                THE COURT:    And you like her.

15                PROSPECTIVE JUROR:      Yes, I do.

16                THE COURT:    And if she is stays later, you'll pay her

17     a little bit more money.

18                PROSPECTIVE JUROR:      I have too, yeah.

19                THE COURT:    So she'll be happy.

20                PROSPECTIVE JUROR:      She'll be happy.

21                THE COURT:    She'll be happy.      You'll be happy.      I'll

22     be happy.

23                PROSPECTIVE JUROR:      And we'll all be happy and

24     celebrate.

25                THE COURT:    It almost seems hardly at all is
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 34 of 142
                                                                                 34

  1    everybody happy in the courtroom.          So that sounds like a

  2    perfect way of resolving that issue.

  3               PROSPECTIVE JUROR:       All right.

  4               THE COURT:     How old is your daughter?

  5               PROSPECTIVE JUROR:       42.

  6               THE COURT:     All right.

  7               PROSPECTIVE JUROR:       I'm a widow.     That was one of

  8    your questions.

  9               THE COURT:     What was that?

10                PROSPECTIVE JUROR:       I'm a widow.

11                THE COURT:     Okay.    And what did your husband do?

12                PROSPECTIVE JUROR:       He used to be a sales

13     representative for General Motors.

14                THE COURT:     Do you have any children other than the

15     daughter?

16                PROSPECTIVE JUROR:       I have a younger daughter.

17                THE COURT:     Okay.    Lives here in town?

18                PROSPECTIVE JUROR:       She lives here in Miami, yes.

19                THE COURT:     What does she do?

20                PROSPECTIVE JUROR:       She's a speech pathologist.

21                THE COURT:     Great.    You should be proud.

22                PROSPECTIVE JUROR:       I have a nephew who's a federal

23     judge.

24                THE COURT:     Oh, you do?     Who's that?

25                PROSPECTIVE JUROR:       He was in San Diego.       His name
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 35 of 142
                                                                                 35

  1    was Ignacio Fernandez, and he just retired and moved down to

  2    South Florida.

  3               THE COURT:    So should I retire and go to San Diego?

  4    That's beautiful.

  5               PROSPECTIVE JUROR:      I mean, you can surf there.

  6               THE COURT:    I know.    I think surfing is probably a

  7    little tough, though.

  8               Now we go to Carlos Guerra.

  9               PROSPECTIVE JUROR:      Good morning, sir.

10                THE COURT:    Good morning.      Tell me a little bit about

11     yourself.

12                PROSPECTIVE JUROR:      Carlos Guerra.      I live in Miami

13     Gardens.    I work at a strip club.       Single.

14                THE COURT:    What do you do?

15                PROSPECTIVE JUROR:      Deal with the girls, yeah, in the

16     back, the dressing room, collect money from the girls, manage

17     them.

18                THE COURT:    Have you ever been a juror before?

19                PROSPECTIVE JUROR:      No, I have not.

20                THE COURT:    Ever sued anyone or been sued?

21                PROSPECTIVE JUROR:      No, I have not.

22                THE COURT:    Ever been a witness?

23                PROSPECTIVE JUROR:      No.

24                THE COURT:    Are you married?

25                PROSPECTIVE JUROR:      Single.
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 36 of 142
                                                                                 36

  1                THE COURT:    And what else should I ask you?          Can you

  2    think of any reason you should not be a juror?

  3                PROSPECTIVE JUROR:      No, I do not.

  4                THE COURT:    All right.       Thank you very much.

  5                Larry Alfonso Page.      How are you, sir?

  6                PROSPECTIVE JUROR:      Good morning.     I'm fine.

  7                THE COURT:    Great.    Where do you live?

  8                PROSPECTIVE JUROR:      Cutler Bay.

  9                THE COURT:    Did I ask you, Mr. Guerra, where you

10     live?   Where do you have?

11                PROSPECTIVE JUROR:       Miami Gardens.

12                THE COURT:     You did tell me that.       So many people,

13     maybe some of you can come together and carpool.

14                Okay.   Mr. Page, where do you live?

15                PROSPECTIVE JUROR:       Cutler Bay.

16                THE COURT:     That's on the other side.

17                PROSPECTIVE JUROR:       Yeah.

18                THE COURT:     Can you be a juror with us?

19                PROSPECTIVE JUROR:       Yes, I can.

20                THE COURT:     Have you ever been a juror?

21                PROSPECTIVE JUROR:       Yes.

22                THE COURT:     When was that?

23                PROSPECTIVE JUROR:       2012, I think.

24                THE COURT:     Do you remember which courthouse?          Which

25     building?
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 37 of 142
                                                                                   37

  1                PROSPECTIVE JUROR:      I'm not too sure.

  2                THE COURT:    Do you remember what the case was about?

  3                PROSPECTIVE JUROR:      If I'm not mistaken, I think it

  4    was assault on a police officer.

  5                THE COURT:    Okay.

  6                PROSPECTIVE JUROR:      Yeah.   Criminal.

  7                THE COURT:    Were you the foreman of the jury?

  8                PROSPECTIVE JUROR:      No.

  9                THE COURT:    Did you reach a decision?

10                PROSPECTIVE JUROR:       They came to a deal I think is

11     how you say it.

12                THE COURT:     Yeah, you can say it like that.

13                PROSPECTIVE JUROR:       It was supposed to last for a

14     week and it lasted like a day and a half.

15                THE COURT:     And they settled.

16                PROSPECTIVE JUROR:       Yeah, they settled.

17                THE COURT:     Okay.   You can do it again and be of

18     service again for a couple days?

19                PROSPECTIVE JUROR:       Yes, I can.

20                THE COURT:     What do you do for a living?

21                PROSPECTIVE JUROR:       Preloader at UPS.

22                THE COURT:     That's a heavy job, huh?

23                PROSPECTIVE JUROR:       It is, yes.

24                THE COURT:     So you can enjoy -- look how comfy that

25     chair is.    You know, it swivels, goes back and forth.             Those
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 38 of 142
                                                                                 38

  1    two jurors, they're waiting to get an upgrade into business

  2    class here to get one of those nice chairs.            All right.    Thank

  3    you.

  4               Beverly Robinson.      How are you?

  5               PROSPECTIVE JUROR:      Fine.    Thank you.

  6               THE COURT:    Can you be a juror with us?

  7               PROSPECTIVE JUROR:      Yes.

  8               THE COURT:    Have you ever been a juror?

  9               PROSPECTIVE JUROR:      No.

10                THE COURT:    So you're looking forward to it.

11                PROSPECTIVE JUROR:      Kind of, sort of, I guess.

12                THE COURT:    All right.      The record will reflect the

13     enthusiasm.

14                Can you think of any reason you shouldn't be a juror?

15                PROSPECTIVE JUROR:      No.

16                THE COURT:    Do you work outside of the home?

17                PROSPECTIVE JUROR:      I'm retired.

18                THE COURT:    What do you do before you retired so

19     soon?

20                PROSPECTIVE JUROR:      Tax collector's office.

21                THE COURT:    Wow.    Okay.    You've never been a witness

22     in any proceeding?

23                PROSPECTIVE JUROR:      No.

24                THE COURT:    Are you married?

25                PROSPECTIVE JUROR:      No.
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 39 of 142
                                                                                 39

  1               THE COURT:    Have you ever sued anyone or been sued?

  2               PROSPECTIVE JUROR:      Yes.

  3               THE COURT:    Which part?

  4               PROSPECTIVE JUROR:      I sued and been sued.

  5               THE COURT:    Okay.    Tell me about both.

  6               PROSPECTIVE JUROR:      Okay.    Sued a corporation on

  7    behalf of my husband.       It was an injury on the job.        And

  8    because of the time lapse, they gave you two dollars, you

  9    know, so we lost that, more or less.

10                The other was two car accidents, which the first one

11     they threw out.     The second one they turned around and sued

12     them because they were responsible.

13                THE COURT:    How would that impact you in this case?

14     You don't know anything about this case yet.

15                PROSPECTIVE JUROR:      No, I don't.

16                THE COURT:    But do you have a feeling in favor of the

17     plaintiff suing or in favor of the defendant being sued?

18                PROSPECTIVE JUROR:      Depends on the evidence, the

19     information.

20                THE COURT:    That's why we need people like you to sit

21     and listen to the evidence.

22                You mentioned your husband, is that right?           What does

23     he do for a living?

24                PROSPECTIVE JUROR:      No.    He's deceased.

25                THE COURT:    And what did he do?
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 40 of 142
                                                                                 40

  1               PROSPECTIVE JUROR:      He worked with telephone company.

  2               THE COURT:    And anything else you care to share with

  3    us?

  4               PROSPECTIVE JUROR:      No.

  5               THE COURT:    All right.      Thank you very much.

  6               Now with go to Gabriela Campos.

  7               PROSPECTIVE JUROR:      Good morning.

  8               THE COURT:    Good morning.      Tell me a little bit about

  9    yourself.

10                PROSPECTIVE JUROR:      I live in West Kendall.        I'm a

11     student.    I also work for a doctor's group doing billing and

12     verifications for insurances.

13                THE COURT:    Where are you studying?

14                PROSPECTIVE JUROR:      Dade.    I'm in FIU too.     But the

15     classes I'm taking now are Miami-Dade College.

16                THE COURT:    The one across the street here?

17                PROSPECTIVE JUROR:      No.   Kendall.    I'm a Kendall

18     girl.   Everything is in Kendall.

19                THE COURT:    Can you be here with us from Kendall?

20                PROSPECTIVE JUROR:      The only thing I can think of is

21     the three tests that I have this week and hopefully my

22     professors won't say saying.        But I'm good to go.

23                THE COURT:    Three tests.

24                PROSPECTIVE JUROR:      Yeah.

25                THE COURT:    I don't want you to miss three tests.
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 41 of 142
                                                                                 41

  1               What are the tests, though?

  2               PROSPECTIVE JUROR:      It's for financial accounting,

  3    also microeconomics, and the last one is my favorite,

  4    calculus.

  5               THE COURT:    Any objection with Ms. Campos being

  6    excused so she can study?

  7               MR. DEUTCH:    No, Your Honor.

  8               MR. HAMILTON:     None from the defense.

  9               THE COURT:    Go.   Leave your badge there.

10                PROSPECTIVE JUROR:      Thank you.

11                THE COURT:    Go study.     We want you to get A's.

12                The badge, you don't want to wear that for the test.

13     You don't even have to go to the fifth floor.            Just go study,

14     though.    Don't go to the beach.

15                Liliana Abadin.     Can you stand up for us?        Thank

16     you.   We're going to give you a microphone there so I can hear

17     you since you're so far away.

18                We already have a seat for you.         How are you?

19                PROSPECTIVE JUROR:      Fine.    Thank you.

20                THE COURT:    Can you be a juror?

21                PROSPECTIVE JUROR:      Yes.

22                THE COURT:    Have you ever been a juror?

23                PROSPECTIVE JUROR:      No.

24                THE COURT:    Where do you live?

25                PROSPECTIVE JUROR:      West Kendall.
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 42 of 142
                                                                                 42

  1               THE COURT:    Are you married?

  2               PROSPECTIVE JUROR:      Yes.

  3               THE COURT:    Is your husband employed?

  4               PROSPECTIVE JUROR:      No.    He's retired.

  5               THE COURT:    What did he do before retired?

  6               PROSPECTIVE JUROR:      Manager at a department store.

  7               THE COURT:    How about you, are you employed outside

  8    of the home?

  9               PROSPECTIVE JUROR:      No.    I'm retired.

10                THE COURT:    What did you do before you retired?

11                PROSPECTIVE JUROR:      Sales rep.

12                THE COURT:    Can you think of any reason you shouldn't

13     be a juror?

14                PROSPECTIVE JUROR:      No.

15                THE COURT:    Have you ever sued anyone or been sued?

16                PROSPECTIVE JUROR:      No.

17                THE COURT:    Ever been a witness in any proceeding?

18                PROSPECTIVE JUROR:      No.

19                THE COURT:    And you've never been on a jury, so

20     you're looking forward to it.

21                PROSPECTIVE JUROR:      Okay.

22                THE COURT:    First part, yes.      Second part, no.

23                See, that's what we call a compound question and the

24     lawyers would object, and that's the reason they object

25     because you don't know how to answer that.           Okay.
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 43 of 142
                                                                                 43

  1               But you can do it, right, if you have to?

  2               PROSPECTIVE JUROR:      Yes, except Wednesday.

  3               THE COURT:    Wednesday.     Okay.   Tell me what happens

  4    on Wednesday.

  5               PROSPECTIVE JUROR:      I have a doctor's appointment.

  6               THE COURT:    What time?

  7               PROSPECTIVE JUROR:      Oncologist in --

  8               THE COURT:    No.   What time?     I don't want to get

  9    personal.    What time?

10                PROSPECTIVE JUROR:      It's in the morning.

11                THE COURT:    Like at 9:00 in the morning or --

12                PROSPECTIVE JUROR:      He doesn't have a set time for me

13     to be there.

14                THE COURT:    Really?    People just walk in whenever

15     they want?

16                PROSPECTIVE JUROR:      Exactly.     Yes.

17                THE COURT:    Well, then, how about if you're the first

18     one in there and that way you'll be the first one out of

19     there?

20                PROSPECTIVE JUROR:      I guess.

21                THE COURT:    And we'll wait for you late morning or

22     we'll start at noon on Wednesday.         If we did that, you could

23     do it?

24                PROSPECTIVE JUROR:      Yes.   I guess.     Yes.

25                THE COURT:    Well, I don't know.
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 44 of 142
                                                                                 44

  1               PROSPECTIVE JUROR:      Yes.

  2               THE COURT:    How long have you waited when you've gone

  3    there?

  4               PROSPECTIVE JUROR:      Oh, my goodness.      Four hours.

  5               THE COURT:    Four hours just waiting.

  6               PROSPECTIVE JUROR:      Yes.    Sometimes I get there,

  7    let's say, at nine o'clock in the morning and I don't leave

  8    until 3:00.

  9               THE COURT:    Without eating?

10                PROSPECTIVE JUROR:      Yeah.    I guess.    I'm never

11     hungry.

12                THE COURT:    You're never hungry?

13                PROSPECTIVE JUROR:      No.

14                THE COURT:    You're my type of juror.        We'll work

15     straight through lunch then.        I love that.      We're already

16     getting you into this jury.

17                But we don't want you to cancel that doctor's

18     appointment.     I want you to make it.       But I want you to be the

19     first one there.      If you're the first one there, he'll make

20     everyone else wait for four hours.          You'll be out of there.

21     If you're there at 8:00, you'll be out of there by noon and

22     we'll start in the afternoon.        We'll eat lunch while you skip

23     it and we'll wait for you.        How is that?     We got a deal?

24                PROSPECTIVE JUROR:      We have a deal.

25                THE COURT:    All right.      Thank you.
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 45 of 142
                                                                                 45

  1                Carlos Pineda, your turn.       Where do you live?

  2                PROSPECTIVE JUROR:      Hialeah.

  3                THE COURT:    Married?

  4                PROSPECTIVE JUROR:      Yes.

  5                THE COURT:    Employed?

  6                PROSPECTIVE JUROR:      Yes.

  7                THE COURT:    Doing what?

  8                PROSPECTIVE JUROR:      Service technician.

  9                THE COURT:    And your wife, does she work outside of

10     the home?

11                PROSPECTIVE JUROR:       Yes.

12                THE COURT:     What does she do?

13                PROSPECTIVE JUROR:       She's an accountant.

14                THE COURT:     And you've never been a juror before?

15                PROSPECTIVE JUROR:       No.

16                THE COURT:     Can you be a juror this week?

17                PROSPECTIVE JUROR:       I can, yes.

18                THE COURT:     Have you ever sued anyone or been sued?

19                PROSPECTIVE JUROR:       No.

20                THE COURT:     Have you ever been a witness in any

21     proceeding?

22                PROSPECTIVE JUROR:       No.

23                THE COURT:     Can you think of any reason you should

24     not be a juror?

25                PROSPECTIVE JUROR:       I have to apologize.       My English
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 46 of 142
                                                                                 46

  1    language is not a hundred percent.

  2               THE COURT:    Neither is mine.      You're doing okay.

  3    Don't worry about it.

  4               PROSPECTIVE JUROR:      So I don't know if I get lost

  5    sometimes during to the process, like that.

  6               THE COURT:    I've understood one hundred percent of

  7    what you have told me.       How much have you understood of what I

  8    have said?    A hundred percent too, right?

  9               PROSPECTIVE JUROR:      Yes.    I can answer questions and

10     all if that, but sometimes --

11                THE COURT:    You know what?      You won't have to answer

12     any more questions once you're selected.           You just sit there

13     and listen.

14                PROSPECTIVE JUROR:      Okay.

15                THE COURT:    You don't have to even say anything until

16     you go into the jury room at the end of the case in a couple

17     of days and then you can talk and you can interrupt each

18     other, because there's no court reporter, and you can argue

19     and decide.    Your English is perfect.

20                PROSPECTIVE JUROR:      Okay.

21                THE COURT:    All right.

22                PROSPECTIVE JUROR:      Not a problem for me.

23                THE COURT:    Do you watch TV in English?

24                PROSPECTIVE JUROR:      Uh --

25                THE COURT:    Half and half?
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 47 of 142
                                                                                  47

  1               PROSPECTIVE JUROR:      Yeah, with the --

  2               THE COURT:    Subtitles?

  3               PROSPECTIVE JUROR:      Yes.

  4               THE COURT:    All right.     You know, as you get hard of

  5    hearing, a lot of people use subtitles too and we like those

  6    people on the jury too.       We just want everybody.        We want

  7    people from Hialeah too, everybody, no matter where you're

  8    from.   Okay?

  9               PROSPECTIVE JUROR:      Okay.

10                THE COURT:    All right.     Thank you for your

11     willingness to serve.

12                All right.    Who's going to ask any questions on

13     behalf of the plaintiff?

14                MR. SOTO:    I will, Your Honor.       Thank you, with your

15     Court's permission.

16                THE COURT:    Grab the lectern.      Turn it around.      Use

17     the microphone so that Bill, the court reporter, can hear what

18     you have to say.

19                MR. SOTO:    Thank you, Your Honor.

20                THE COURT:    If you're going to address a particular

21     juror, make sure that we know who it is.           That way the

22     microphone can be passed on to that particular juror.

23                MR. SOTO:    Good morning, ladies and gentlemen.          I'm

24     Tony Soto and, along with Gregory Deutsche, we represent

25     Reinaldo Damas Maluff, who you'll hear about a little bit
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 48 of 142
                                                                                 48

  1    later.   I only have a very short period of time, so I'm going

  2    make this ten minutes or less or whatever the Judge allows.

  3               THE COURT:    Ten minutes I allow.

  4               MR. SOTO:    Thank you, Judge.

  5               The first thing I'd like to go over is to make sure

  6    can everybody be fair and impartial to both sides.             This is

  7    about fairness here.      So what we're looking for, folks, is to

  8    make sure that whoever is selected is not already leaning on

  9    the plaintiff's side.       We don't want that.      But we certainly

10     don't want you to be leaning towards the defense side either.

11                Can everyone agree that you haven't heard one bit of

12     evidence?    All you've heard is the Honorable Judge Moreno and

13     myself, and you will hear from one of the attorneys, I'm

14     assuming Mr. Hamilton, who's a very nice attorney, very

15     capable, and we all do great jobs here.           But it's really not

16     about us.    It's about the evidence that will be presented to

17     you, and you don't have that yet.         So everybody should be fair

18     and impartial.

19                By show of hands, can everybody agree that they

20     should be fair and impartial before going in here?

21                Okay.   Looks likes everybody has raised their hand.

22                Does anyone have a problem with what I've said so

23     far?   Is anyone thinking, well, you know what -- so for

24     example, Ms. Harris.      Where is Ms. Harris at?

25                Hi, Ms. Harris.     I think I overheard you say you're
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 49 of 142
                                                                                   49

  1    working at a grocery store.        Okay.    You know, when I hear

  2    that, we're suing a grocery store or store, so I'm kind of

  3    thinking, oh, my goodness, what is Ms. Harris thinking.              She

  4    works at a grocery store.        I'm suing a grocery store on behalf

  5    of my client.

  6               Am I going to get a fair shake from you, Ms. Harris,

  7    or are you leaning because you work at a grocery store?

  8    Perhaps you have some experiences there.           You're saying, you

  9    know what, I'm going to lean a little bit to Sam's because I

10     work there or I've worked at a grocery store.

11                PROSPECTIVE JUROR:      No, I won't do that.

12                MR. SOTO:    I appreciate that.      Thank you, Ms. Harris.

13                Anyone else?     So we all can be fair and impartial,

14     right?    Okay.

15                PROSPECTIVE JUROR:      I have one question.

16                THE COURT:    We're going to give you a microphone, and

17     as soon as it gets there, you can speak.

18                PROSPECTIVE JUROR #16:       We are fair to a point.       But

19     you said somebody already admitted negligence?

20                MR. SOTO:    Yes, ma'am.     They've admitted negligence.

21     But what's not admitted, in fairness to the defense, they're

22     not admitting in their negligence caused any injury to my

23     client.    Okay.   And that's a fair question, ma'am, and I

24     appreciate your question.

25                Is that misses Henares?
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 50 of 142
                                                                                   50

  1               PROSPECTIVE JUROR:      No.   Ware.

  2               MR. SOTO:    Ms. Ware.    I'm sorry.     I usually get the

  3    names down if I have more time.

  4               THE COURT:    You've got the list, though, right?

  5               You've got the list and it's in order.          She's right

  6    there.

  7               MR. SOTO:    Yes, sir.    I'm sorry.

  8               Ms. Ware, so, yes, they've admitted negligence.            But

  9    there's still a trial on whether their negligence caused any

10     damages.    Is everybody aware of that?

11                So you're not going to hear much about how it

12     happened.    What you're going to hear more about is the injury,

13     damages and expenses associated with that.

14                Does everybody understand that?         Okay.

15                Has anyone had a family member themselves ever

16     injured to the point where they had a surgery?             Raise your

17     hand if you did.      An injury where you needed to have a

18     surgery.

19                Okay.   We have a few hands.       I know Ms. Ware raised

20     her hand and we have another juror.

21                But in general, has anyone ever had any back pain?

22                Okay.   We have two or three or four hands.

23                Of the jurors that have raised their hands that had

24     the back pain, do you continue to have back pain?             Who of you

25     continue to have back pain on and off?
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 51 of 142
                                                                                   51

  1               Okay.   Is that Ms. Sylvestre, is that correct?

  2               PROSPECTIVE JUROR:      Sylvestre.     Yes.

  3               MR. SOTO:    Yes, ma'am.      How long have you been having

  4    back pain for?

  5               PROSPECTIVE JUROR:      So the injury occurred this

  6    June.    Do you want more details?

  7               MR. SOTO:    No, ma'am.

  8               PROSPECTIVE JUROR:      It was my fault.

  9               MR. SOTO:    It was caused by some incident that you

10     had.    But are you continuing to experience pain?

11                PROSPECTIVE JUROR:      Sometimes, yes.

12                MR. SOTO:    Have you aggravated it?        Is there

13     something sometimes you do, maybe you've hit it or you've

14     turned the wrong way where it aggravated your pain and your

15     problems?

16                PROSPECTIVE JUROR:      No.

17                MR. SOTO:    Good.    Well, I'm glad to hear that.

18                Anyone who's ever had a back surgery?          No surgery.

19                What about a back fusion or neck surgery, anybody

20     there?   No hands.     Okay.

21                Can everyone agree that if someone is negligent and

22     causes an injury, that that person or company should be held

23     accountable for causing that when it's through no fault of

24     someone else?      Does anyone disagree with that statement?          Did

25     anyone not understand what I just said?
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 52 of 142
                                                                                   52

  1               PROSPECTIVE JUROR:      The latter.

  2               MR. SOTO:    If someone causes someone an injury,

  3    should that person or company be held accountable and

  4    responsible to the person to whom they caused the injury?

  5    Does anyone disagree with that premise?

  6               And I'm not suggesting we don't have to prove

  7    anything.    We do.    But just in that premise alone, does anyone

  8    disagree with, if you're negligent, you cause an injury, you

  9    should be held accountable to that person because you've

10     caused the injury that's sustained?          Anyone disagree with

11     that?

12                Folks, at the end of the day the plaintiffs are here

13     and they're going to be asking you to consider awarding

14     damages.    That means money, folks.        That means money.      That's

15     how the system works in this country.

16                Does anyone have a problem if we prove by the greater

17     weight of the evidence that he is entitled to his damages?

18     Does anyone have a problem allowing for those damages,

19     allowing in giving money?        No hands.    So no one has a problem

20     with that.

21                And I'm not suggesting we don't have to prove.            We

22     have to prove, and I want you to hold us to our burden of

23     proof.   It's different than a criminal setting, folks.             It's

24     by the greater weight of the evidence.          All we have to prove

25     is by 51 percent kind of tipping the scale a little bit in our
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 53 of 142
                                                                                 53

  1    favor.   It's not like in criminal court.

  2               Does everybody understand that?

  3               Mr. Deutch and I work at Rubenstein Law.           Anyone ever

  4    heard of our firm?      Anyone know me?

  5               Mr. Hernandez, do you know me by any chance?            Am I

  6    familiar to you?

  7               PROSPECTIVE JUROR:      No.

  8               MR. SOTO:    Okay.

  9               PROSPECTIVE JUROR:      I heard the weight of the

10     evidence.

11                MR. SOTO:    Very well.     The weight of the evidence

12     goes to the burden and the type of prove we have to have.

13                PROSPECTIVE JUROR:      Yes.

14                MR. SOTO:    But am I familiar to you in any other

15     setting?

16                PROSPECTIVE JUROR:      What was that?      I'm sorry.

17                MR. SOTO:    We've never met before, have we,

18     Mr. Hernandez?

19                PROSPECTIVE JUROR:      No.

20                MR. SOTO:    Okay.    Very well.    I just wanted to make

21     sure.

22                We work at Rubenstein Law.        Has anybody ever heard of

23     our firm?

24                Okay.   How is it that you've heard of our firm?

25                THE COURT:    Hold on.    Hold on.     I can only have one
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 54 of 142
                                                                                   54

  1    person talk at once with a microphone.          We can't have a

  2    free-for-all.     So who has heard of the Rubenstein --

  3               MR. SOTO:    I think --

  4               THE COURT:    Don't interrupt me, please.

  5               MR. SOTO:    Yes.

  6               THE COURT:    Okay.    We've got the microphone.        That

  7    way I know who you are and it helps us have a record.              We got

  8    to do that.

  9               This is who?

10                MR. SOTO:    Mr. Escarment.

11                PROSPECTIVE JUROR:      Yes.

12                MR. SOTO:    Good morning, sir.

13                PROSPECTIVE JUROR:      Advertisement.

14                MR. SOTO:    Yes.   We have done some advertising.

15     That's right.

16                Show of hands if that's where you know us.

17                Have we ever represented anyone here on the panel?

18     Okay.   All righty.

19                Does anybody have a problem with that, that our

20     client has retained a firm to represent him in this matter and

21     you happen to know us through advertising?           Anybody thinking

22     anything negatively towards us?         Are we starting a step

23     behind?    And that's the reason why I ask.         Is everybody okay

24     with that?

25                My client, Mr. Maluff, has the right to retain
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 55 of 142
                                                                                 55

  1    counsel for us to represent him to bring a case against Sam's

  2    Club, which he alleges was negligent that caused him injury.

  3    Anybody have a problem with that?         It's about fairness.       Sam's

  4    Club East has retained very fine attorneys to represent them

  5    and to defend the case saying, yes, we're at fault but we

  6    didn't cause your injury.

  7               Anybody have a problem with them retaining counsel

  8    and defending the case?

  9               Does everyone agree that you haven't heard anything,

10     so you can't make a decision yet?         We're good with that?

11                And lastly, folks, and I'll leave you with this,

12     because I know the ten minutes is close to being up.

13                THE COURT:    You've got a minute.

14                MR. SOTO:    Thank you very much.

15                It's not about the lawyers.        You might like

16     Mr. Hamilton's style or Mr. Deutch's style, one over another,

17     or my style over the other, and we all have different styles.

18     We've all been practicing and we're pretty experienced.

19                It's not about us.      Please remember that, folks, when

20     you're selected and you're deliberating.           The fact that you

21     may like what one says over another, it's not about the

22     lawyers.    It's about the testimony that is presented to you in

23     the witness stand, which is what you'll hear.            It's about

24     documents that you'll potentially receive, videos or

25     photographs that potentially may or may not come in.              It's
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 56 of 142
                                                                                 56

  1    about the evidence.      It's not about the lawyers.

  2               So can everybody agree, regardless of how you feel

  3    about the lawyers, you will judge this case based on the

  4    evidence that is presented and the instruction as given by

  5    Your Honor?    Can everyone do that?        Can everyone say yes?

  6               JURORS:    Yes.

  7               MR. SOTO:    Yes, everyone can?      Okay.    Well, thank you

  8    so much, folks.

  9               THE COURT:    Thank you, Mr. Soto.

10                I think, to make things easier before either

11     Ms. Smith or Mr. Hamilton, or whoever is going to ask

12     questions for the defendant asks your questions, let me

13     explain to you what the parties say the case is about.

14                The plaintiff is suing, Mr. Maluff -- there's no

15     question that he went to Sam's Club.          The corporate name is

16     Sam's East, Sam's Club.       So if anybody has gone to Sam's

17     Club -- has anybody in the first row?

18                Now we got it.     See, I should have said that instead

19     of Sam's East.

20                How about in the back?       Okay.   So you see some of the

21     hands they've got there.

22                Anything negative about going to Sam's Club from

23     anybody, who says, oh, you know, you've done something and I'm

24     ready to rule against Sam's Club because of what happened to

25     me at shopping?
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 57 of 142
                                                                                 57

  1               Oh, you do.    Okay.

  2               PROSPECTIVE JUROR #15:       I have a question.

  3               THE COURT:    Okay.

  4               PROSPECTIVE JUROR:      You're saying Sam's Club as in a

  5    nightclub or Sam's Club, the store?

  6               THE COURT:    Sam's Club, the store.

  7               PROSPECTIVE JUROR:      Okay.

  8               THE COURT:    The store.     Let me tell you what.       You

  9    would know -- let me finish by saying this.            There's no

10     dispute that while Mr. Maluff was at Sam's Club to do some

11     shopping, not a club like the one someone else may be working

12     at, okay.    While he was standing in an aisle, a Sam's Club

13     employee negligently struck Mr. Maluff from behind with a

14     pallet of merchandise.       There's no dispute as to that.

15                Now, Mr. Maluff says that he suffered serious

16     injuries as a result of the impact, which ultimately required

17     surgery.

18                Sam's Club, which is Sam's East, says, hey, there's

19     no question that our employee was negligent in striking him

20     with a pallet.     However, we're saying, Sam's Club is saying,

21     that Mr. Maluff's injuries were preexisting, they existed

22     before, and that the incident, the accident, did not cause the

23     injuries.    All right.     So they were negligent.       But they're

24     saying, Sam's Club is saying, we didn't really cause the

25     injuries, and that's what the case is about.            So you know.
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 58 of 142
                                                                                 58

  1               Now that you know briefly what the case is about,

  2    anybody in the first row who cannot be fair to Sam's Club or

  3    to Mr. Maluff because of that?

  4               How about in the second row?

  5               How about in that third row, either one of you, can

  6    you all do it?

  7               All right.     Ms. Smith or Mr. Hamilton, whoever is

  8    going to ask the questions.

  9               MR. HAMILTON:     Thank you, Your Honor.

10                THE COURT:     Okay.

11                MR. HAMILTON:     Good morning, again, ladies and

12     gentlemen of the jury.       I'm Jerry Hamilton and I'm honored to

13     represent Sam's Club, and I think the Judge asked you whether

14     or not anyone had any positive or negative experiences at

15     Sam's Club.

16                And by a show of hands, how many people had a

17     positive experience when they went to Sam's by a show of

18     hands?

19                And did anyone in the back here, anyone at all, have

20     any negative experiences at all?

21                All right.     The Judge described a concept called

22     causation, and I just want to make sure everyone understands

23     this particular concept of causation, and I want you to think

24     about it this way.

25                Let's assume there's a car driving down a street.
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 59 of 142
                                                                                 59

  1    It's got a broken light.        The headlight isn't working, and it

  2    stops at a stop light, and another car hits it in the back.

  3    The car that hits the car in the back is at fault.              Everybody

  4    get that?    Everybody get that the rear end is at fault?

  5               The driver jumps out and says, hey, you're at fault.

  6    Now you've got to fix my broken light.

  7               Well, the person who hit the car in the back will

  8    say, but I didn't cause it.         I know I was negligent, but I

  9    didn't cause it.

10                By a show of hands how many of you folks believe or

11     understand that concept of causation, the way I've described

12     it?   In the back?

13                All right.     So I saw a little bit of confusion.

14                Ms. Abadin.

15                PROSPECTIVE JUROR:       Yes.

16                MR. HAMILTON:     Yes.    I saw you had a look.

17                PROSPECTIVE JUROR:       It's hard for me to hear from

18     where you are.

19                MR. HAMILTON:     Oh, it is.     All right.     Let me see if

20     I can speak up a bit.

21                THE COURT:     Or if you use a microphone without

22     moving, then she'll hear you.         That's one way.

23                MR. HAMILTON:     Definitely, Judge.       That will be

24     helpful.

25                Can you hear me better?
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 60 of 142
                                                                                 60

  1               PROSPECTIVE JUROR:       Yes.

  2               MR. HAMILTON:     Perfect.

  3               Did you hear my example of causation where there's a

  4    broken light in the car?

  5               PROSPECTIVE JUROR:       Yes.

  6               MR. HAMILTON:     And then the car comes to a stop light

  7    and another are car touches it in the back.

  8               PROSPECTIVE JUROR:       Touches it.

  9               MR. HAMILTON:     Yes.    No question that the car that

10     hit is at fault.

11                PROSPECTIVE JUROR:       Okay.

12                MR. HAMILTON:     Right.    But the driver of the car with

13     the broken light jumps out and says, uh, you're at fault, now

14     you have to fix my broken light.           Doesn't make any sense,

15     right?

16                PROSPECTIVE JUROR:       No, it doesn't make any sense.

17                MR. HAMILTON:     Because the driver who hit in the back

18     didn't cause it, right?

19                PROSPECTIVE JUROR:       Exactly.

20                MR. HAMILTON:     Okay.    So you understand that concept?

21                PROSPECTIVE JUROR:       Yes.

22                MR. HAMILTON:     That's what this case is about.

23     That's what this case is about.         This case is about an issue

24     of whether or not what happened -- and you're going to see

25     it -- you'll see the evidence -- what happened at Sam's caused
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 61 of 142
                                                                                 61

  1    Mr. Maluff's injury.      And that's what we're trying.         There's

  2    no question, as the Judge said, that we're at fault.

  3               Now, Sam's is a corporation.        It's made up of people.

  4    I'm honored to be here with Elena Montano-Gilley.             She's a

  5    store manager.     And there are all different employees that

  6    work at Sam's.

  7               By a show of hands, just because Sam's is a company,

  8    do you believe that Sam's should pay money just because it's a

  9    company, a corporation?       Anybody believe that by a show of

10     hands?    No.

11                How many people believe that Lady Justice, that

12     statue you see with a little mask over her face, that Lady

13     Justice should be blind and that everybody should start off on

14     an equal footing when they walk into court?            How many people

15     believe that by a show of hands?

16                Can everybody say here that they will listen to the

17     evidence as Mr. Soto has said and be fair to the people and

18     the employees of Sam's as it is to Mr. Maluff?            By a show of

19     hands, can everybody do that?        Great.

20                How many people here actually believe that there are

21     folks who might take advantage of our court system by suing

22     for damages that they have not had?          Anyone believe that?

23     Anyone?    Do you believe people might sue in court for damages

24     that they really didn't incur in an accident?

25                PROSPECTIVE JUROR:      That should not be.
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 62 of 142
                                                                                 62

  1               MR. HAMILTON:     That should not be.       Okay.

  2               And how many people believe that one should tell the

  3    truth to doctors about their medical conditions, by a show of

  4    hands?

  5               Ms. Sylvestre, I know that you had some back pain.

  6               PROSPECTIVE JUROR:      Uh-huh.

  7               MR. HAMILTON:     Why is it important to tell the truth

  8    to your doctors, to you?

  9               PROSPECTIVE JUROR:      So, in my experience, it's

10     important to tell the truth to the doctor so that you're

11     properly treated.       If you leave anything off or don't mention

12     it, then they can't properly treat you.

13                MR. HAMILTON:     Does everybody agree with what

14     Ms. Sylvestre said?      Yeah.

15                Anybody believe that you should hide things from your

16     doctors if they're treating you?         By a show of hands, anybody

17     believe that?     No.   Okay.

18                How many people -- I mean, Mr. Soto asked you about

19     Rubenstein Law.     How many folks know about the practice of law

20     firms actually referring their clients to certain doctors, by

21     show of hands?

22                All right.    In the back because I haven't spoken to

23     you yet.    And that would be Mr. Villar, right?

24                PROSPECTIVE JUROR:      Llinas.

25                MR. HAMILTON:     I'm sorry.     Mr. Llinas.    I have the
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 63 of 142
                                                                                 63

  1    list the wrong way.

  2               What do you know about the fact that some law firms

  3    will actually have referrals and send their clients to certain

  4    doctors?

  5               PROSPECTIVE JUROR:      Well, you kind of see it on TV

  6    and they'll send their patients to a certain doctor over times

  7    because they're the ones that make up the reports for people

  8    to sue.

  9               MR. HAMILTON:     Okay.   And what do you think about

10     that practice of these law firms that pick certain doctors and

11     say, go to Dr. Jones?

12                PROSPECTIVE JUROR:      It's not right.

13                MR. HAMILTON:     Okay.   How many people have actually

14     heard of the practice where the doctors will agree not to take

15     any payment from any type of a plaintiff unless the jury comes

16     back with money?      Anybody ever heard of that before?

17                Ms. Sylvestre, what do you know about that?

18                PROSPECTIVE JUROR:      Not much.    But because of

19     advertising, I tend to pay attention to advertising.              But I

20     know that sometimes I think the tag line is usually you don't

21     pay unless you get money I think is a common term that's used

22     across.

23                MR. HAMILTON:     And have you heard of that practice

24     with the doctors themselves where the doctors say, hey, you

25     know, you can sign an agreement and I'll collect money if the
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 64 of 142
                                                                                 64

  1    jury awards it?

  2               PROSPECTIVE JUROR:      Now, that I have no knowledge

  3    of.   That sounds deceptive.

  4               MR. HAMILTON:     What do you think about that?

  5               PROSPECTIVE JUROR:      I don't think that that's proper.

  6               MR. HAMILTON:     Okay.   Now, Mr. Maluff is in fact here

  7    suing for injuries.      As the Judge said, the case is about the

  8    fact that Sam's Club believes that he had some preexisting

  9    injuries.    You'll hear more about that.         But he's an

10     individual suing a company.        And, listen, we're all humans,

11     right.   We do have feelings.        We're sympathetic, right.

12                The Judge will tell you that sympathy shouldn't be a

13     part of your decision because you have to be fair.             You have

14     to look at the law, look at the evidence, and even if you have

15     some sympathy for Mr. Maluff, that should not impact your

16     decision.

17                If the Judge gives you that instruction, will you be

18     able to follow that instruction and follow the law by a show

19     of hands.    Can everyone follow the law?         Perfect.

20                You may hear some witnesses appear by what's called a

21     deposition.    Have you heard or anyone know what a deposition

22     is by a show of hands?       Quite a few people.

23                All right.    And I'll call on someone that I haven't

24     called on before.

25                Let's start with, say, Mr. Wilcox.          Have you heard of
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 65 of 142
                                                                                  65

  1    a deposition before?

  2               PROSPECTIVE JUROR:      Yes.

  3               MR. HAMILTON:     A deposition is where it's out of

  4    court, but the person -- I'll wait till you get the mic -- the

  5    person is sworn to tell the truth, the whole truth and nothing

  6    but the truth, and it's as strong as in-court testimony.              Do

  7    you understand that?

  8               PROSPECTIVE JUROR:      Yes, sir.

  9               MR. HAMILTON:     By just a show of hands, WILL everyone

10     agree to give the same weight to a deposition as a witness

11     who's testifying live if that's the instruction from the

12     Court?   Will everyone agree to do that just by a show of

13     hands?

14                All right.    Mr. Pineda, have you understood

15     everything that I've said thus far?

16                PROSPECTIVE JUROR:      Some of it, yes.

17                MR. HAMILTON:     Some of it.     You've been following --

18     let me wait for the mic to get to you.

19                THE COURT:    You have one minute.

20                MR. HAMILTON:     Thank you, Your Honor.

21                Have you understood everything that I've said thus

22     far?

23                PROSPECTIVE JUROR:      Some, yes.

24                MR. HAMILTON:     Okay.   Great.

25                Ms. Sylvestre, in my last minute, you said you had
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 66 of 142
                                                                                 66

  1    back pain before, and Mr. Maluff is claiming that he has back

  2    pain and neck pain.

  3               Is your back pain such that you've been having

  4    some -- I'm sorry, Ms. Sylvestre -- the fact that you have

  5    back pain, do you believe that you can sit and be fair and

  6    judge someone who's actually claiming back pain also?

  7               PROSPECTIVE JUROR:      Oh, yeah.    Definitely.

  8               MR. HAMILTON:     No issues there?

  9               PROSPECTIVE JUROR:      No.

10                MR. HAMILTON:     Your Honor, thank you for the time.

11                THE COURT:    All right.      Discuss it with your client

12     and cocounsel and approach sidebar when you're ready.

13         (SIDEBAR CONFERENCE:

14                THE COURT:    Who's this helping you?

15                MR. HAMILTON:     This is my partner, Scott Skorupa.

16                THE COURT:    But I need her behind you and him next to

17     you, so I know who's the plaintiff, who's the defendant.

18                You say one of three things only:         You say "accept"

19     if you accept; "reject" if you exercise a peremptory

20     challenge, or you move for cause and then you state the

21     reason.    All right.    Those are the three:       Accept, reject or

22     cause.    You each have three challenges.         No back-striking.

23     That means once you've accepted a juror, it's like marriage

24     used to be forever, you've accepted a juror forever.              No

25     back-striking.     All right.     And plaintiff always goes first
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 67 of 142
                                                                                 67

  1    and then defendant.       So that's how we do it.

  2               Joanne Sylvestre.

  3               MR. DEUTCH:     Accept.

  4               THE COURT:     Defendant.

  5               MR. HAMILTON:      Accept.

  6               THE COURT:     Juror number 1.

  7               Shaneka Harris.

  8               MR. DEUTCH:     Accept.

  9               THE COURT:     Defendant.

10                MR. HAMILTON:      Accept.

11                THE COURT:     Juror number 2.

12                Willfel Escarment, plaintiff.

13                MR. DEUTCH:     Accept.

14                THE COURT:     Defendant.

15                MR. HAMILTON:      Accept.

16                THE COURT:     Juror number 3.

17                Maria Rosa Calderon.

18                MR. DEUTCH:     Accept.

19                MR. HAMILTON:      Reject.

20                THE COURT:     Defense challenge number 1 out of 3.

21                Trayon Wilcox, plaintiff.

22                MR. DEUTCH:     Your Honor, I would like a Batson

23     challenge.

24                THE COURT:     Trayon Wilcox.      You would like a Batson

25     challenge because of what?
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 68 of 142
                                                                                 68

  1               MR. DEUTCH:    For the race neutral reason for the

  2    rejection.

  3               THE COURT:    How does a Batson challenge work?

  4               MR. DEUTCH:    Batson challenge is once a juror has

  5    been rejected, under Batson, then defendant needs to state a

  6    race-neutral reason.

  7               THE COURT:    No, no.    What's the first thing you have

  8    to do?   If you're going to make a Batson challenge, you've got

  9    to know the three steps.       You can't just say Batson challenge.

10                MR. DEUTCH:    To identify she's a member of a

11     protected class.

12                THE COURT:    And what is a protected class?         Maria

13     Rosa Calderon is what?

14                PROSPECTIVE JUROR:      Is Hispanic, I believe.

15                THE COURT:    How do you know?

16                MR. DEUTCH:    Based on the name, Your Honor.

17                THE COURT:    Is it generally the tradition of women to

18     take a husband's name?       Would you say that that's at least

19     until now a general tradition?         So you could actually have

20     someone named Calderon who's not Hispanic, is just married to

21     a Hispanic.    Am I right?

22                MR. DEUTCH:    Yes, Your Honor.

23                THE COURT:    How do we know that in this case?

24                MR. DEUTCH:    We don't, Your Honor.

25                THE COURT:    And you were even allowed to voir dire if
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 69 of 142
                                                                                 69

  1    you wanted to.

  2               MR. DEUTCH:    That's correct, Your Honor.

  3               THE COURT:    So what do you have to do with Batson?

  4    You have to say what?

  5               MR. DEUTCH:    You have to say that --

  6               THE COURT:    That he's excluding Hispanics.

  7               MR. DEUTCH:    Yes, Your Honor.

  8               THE COURT:    But we don't even know if she's Hispanic

  9    or not.    We're just going by name, right?

10                MR. DEUTCH:    Yes, Your Honor.

11                THE COURT:    Because you want Hispanics on the jury.

12                MR. DEUTCH:    I want a fair and impartial jury.

13                THE COURT:    You don't want a fair and impartial jury.

14     You want a jury that rules in your favor and defendant wants a

15     jury that rules in their favor.

16                The only person who wants a fair and impartial jury

17     is the Court, and the Supreme Court has indicated that jurors

18     have a right to sit on a jury and should not be discriminated.

19     But don't tell me you want a fair and impartial jury.              You can

20     say that to the jurors, but it's not true.           You want a jury

21     who will rule in your favor, because that's the truth.

22                So why did you excuse Ms. Calderon?

23                MR. HAMILTON:     Well, I excused her because she had

24     prior back pain, and we didn't explore it generally, but I

25     didn't like the fact that she had this prior back pain.
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 70 of 142
                                                                                 70

  1               THE COURT:    Do you accept Syvestre?        Why did you like

  2    her?    She had back pain too.      We're interrupting each other.

  3    So when I interrupt, that means you've got to be quiet.

  4    That's the rule.      Otherwise, the court reporter is going to go

  5    to a judge who controls her courtroom much better than I do.

  6    Okay?   So why did you keep Ms. Sylvestre who had back pain?

  7               MR. HAMILTON:     Because I liked her and her

  8    qualifications and what she presented.

  9               THE COURT:    Which are what?

10                MR. HAMILTON:     She as an ad agency.       She's single.

11                THE COURT:    You want single black women and he wants

12     Hispanics.

13                MR. HAMILTON:     No.

14                THE COURT:    See how we get to it.

15                MR. DEUTCH:    Yes, Your Honor.

16                THE COURT:    Here you get to the bottom line of what

17     you really want.      But if you want to make a record for appeal,

18     I'm going to cross every T and dot every I.            But the truth is

19     you want someone who will vote for you, for whatever reason.

20                Okay.   So Ms. Calderon, you don't like her because

21     she's Hispanic or because she has back pain?

22                MR. HAMILTON:     I don't think she's Hispanic at all.

23                THE COURT:    What do you think she is?

24                MR. HAMILTON:     I think she's Jamaican actually.         I

25     think she's from the Caribbean.
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 71 of 142
                                                                                 71

  1               THE COURT:    So you don't like --

  2               MR. HAMILTON:     She has a Jamaican accent, and I'm

  3    Jamaican.    So I'm not striking her because of her nationality

  4    at all.    I'm striking her because of how she presented when

  5    she said -- when I asked her if she had back pain and she was

  6    one of them, and there was something that she did, a gesture

  7    that she made that I was just not happy with, Judge.              So

  8    that's why I'm striking her.

  9               I'm exercising a peremptory, and there's no cause for

10     a Batson, because a Batson you have to show some type of

11     pattern of doing this, and there is no pattern here, Judge.

12     We've accepted the first three jurors.

13                THE COURT:    Because the first three jurors are

14     black.    None of them is Hispanic.

15                MR. HAMILTON:     And that's not the basis upon which I

16     accepted them nor was it the basis upon which he accepted them

17     either.

18                THE COURT:    I know.    Okay.

19                So what do you want me to do, plaintiff?

20                MR. DEUTCH:    Your Honor, I'd like to keep

21     Ms. Calderon as a juror.

22                THE COURT:    Over the first challenge of the

23     defendant.    So you have an issue on appeal.

24                MR. DEUTCH:    No, Your Honor.      I want a jury that's

25     going to decide with my client and I think that she would be a
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 72 of 142
                                                                                 72

  1    fair and impartial juror and that they don't have a valid

  2    reason for striking her.

  3               THE COURT:    Okay.    Ms. Calderon, come over here for a

  4    second.    Okay?   Thank you.     That means both backup lawyers

  5    have to get out.      Right over here.      Stay right there you are

  6    and she's right in between you.

  7               (Prospective juror at sidebar)

  8               THE COURT:    Okay.    Do you wish to ask her any

  9    questions?

10                MR. DEUTCH:    Ms. Calderon, are you from originally?

11                PROSPECTIVE JUROR:      Dominican Republic.

12                THE COURT:    Any other questions?

13                MR. DEUTCH:    No, Your Honor.

14                THE COURT:    Do you wish to ask her any questions?

15                MR. HAMILTON:     Have you had any prior back pain in

16     the past?

17                PROSPECTIVE JUROR:      Yes.

18                MR. HAMILTON:     Okay.   And how does that affect you?

19                PROSPECTIVE JUROR:      I have two herniated discs.

20                MR. HAMILTON:     Okay.   And you didn't have surgery,

21     correct?

22                PROSPECTIVE JUROR:      No.

23                MR. HAMILTON:     Okay.   And do you have occasional back

24     pain?   Does it flare up?

25                PROSPECTIVE JUROR:      When I sweep or mop the house,
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 73 of 142
                                                                                 73

  1    yes.

  2               MR. HAMILTON:      Okay.    I don't have any further

  3    questions, Judge.

  4               THE COURT:     All right.     Do you have any other

  5    questions?

  6               MR. DEUTCH:     No, Your Honor.

  7               THE COURT:     Thank you, ma'am.

  8               (Prospective juror leaves sidebar)

  9               PROSPECTIVE JUROR:       Thank you.     Excuse me.

10                THE COURT:     All right.     I'll allow the peremptory

11     challenge.

12                Trayon Errol Wilcox.

13                MR. DEUTCH:     Accept.

14                THE COURT:     Defendant.

15                MR. HAMILTON:      Accept.

16                THE COURT:     Juror number 4.

17                Thomas Cummings, plaintiff.

18                MR. DEUTCH:     Reject.

19                THE COURT:     Plaintiff's first challenge of three.

20                Lilia Elena Cabanas, plaintiff.

21                MR. DEUTCH:     Accept.

22                THE COURT:     Defendant.

23                MR. HAMILTON:      Reject.

24                MR. DEUTCH:     Your Honor, Batson challenge.

25                THE COURT:     Defendant's challenge number 2.
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 74 of 142
                                                                                 74

  1               Why are you excusing Ms. Cabanas?

  2               MR. HAMILTON:     I'm excusing Ms. Cabanas because she's

  3    a very -- I'm not looking for an analytical juror.

  4               THE COURT:    I'm sorry.     Can you hear him?

  5               THE REPORTER:     Barely.

  6               MR. HAMILTON:     I'll speak up, Judge.       I don't want

  7    jurors to hear me.

  8               THE COURT:    I'll tell you what we'll do.

  9               Okay.   How about if you take them into the jury room

10     so they can use the bathroom, and then we'll talk about this,

11     because they probably need a bathroom break, including you

12     too.   Just go follow into the jury room.

13         (SIDEBAR CONFERENCE CONCLUDED)

14                THE COURT:    Okay.    Use the lectern, then.       Both of

15     you each grab the lectern.        You want to talk for a long time

16     on Batson challenges outside the presence of the jury.

17                We are now talking about Lilia Elena Cabanas.            And

18     the plaintiff has sought to use his second peremptory

19     challenge on a woman who, according to the defendant, appears

20     to be Hispanic, and the plaintiff is saying here we go again,

21     the defendant is using a challenge based upon the background

22     of the juror, who is the second woman who's also Hispanic.

23                What does the defense lawyer wish to say?

24                MR. HAMILTON:     So, first, Judge, the challenges

25     aren't being used based upon her nationality or race or
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 75 of 142
                                                                                   75

  1    gender, one.     Two, the challenge is being used because as an

  2    IRS agent, Judge, in my experience, I've just found that IRS

  3    agents tend to be very, very analytical with numbers.              It's

  4    not something that we want in this particular case.

  5               THE COURT:    Because she's what?

  6               MR. HAMILTON:     Analytical, very analytical.

  7               THE COURT:    She was an IRS agent?

  8               MR. HAMILTON:     She is an IRS agent and her husband is

  9    in tax.

10                THE COURT:    Okay.

11                MR. HAMILTON:     So that's why we used a challenge,

12     Judge.

13                THE COURT:    You don't want someone in a damage case

14     to do the numbers.

15                MR. HAMILTON:     That's correct.

16                THE COURT:    You want someone who would rule with her

17     heart as a defense lawyer in a civil case.

18                MR. HAMILTON:     Not necessarily.      But I just did not

19     feel --

20                THE COURT:    The plaintiff wants a numbers person.

21     This only happens in my courtroom.          The plaintiff wants not

22     someone who will rule with her heart but someone who will be

23     strict with the numbers.       Am I right?

24                MR. DEUTCH:    You are, Your Honor.

25                THE COURT:    Look at that.      The irony of life.      Okay.
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 76 of 142
                                                                                 76

  1               All right.    And what say the plaintiff regarding

  2    that?

  3               MR. DEUTCH:    Your Honor, this is the second female

  4    Hispanic potential juror that is stricken.           That is our cause

  5    of concern.

  6               THE COURT:    And what am I supposed to do?

  7               MR. DEUTCH:    Reject their rejection.

  8               THE COURT:    Says who?

  9               MR. DEUTCH:    Says the plaintiff.

10                THE COURT:    Is there a Court of Appeals case?

11                MR. DEUTCH:    I don't have it in front of me, Your

12     Honor.   I can --

13                THE COURT:    Where is it?

14                MR. DEUTCH:    I can do the research, Your Honor, and

15     provide it.

16                THE COURT:    When you raise a challenge, you've got to

17     be ready, don't you think?

18                MR. DEUTCH:    Yes, Your Honor.

19                THE COURT:    I mean, it's a very strong thing to say

20     that someone is being excused because of your background.               All

21     right.

22                Now, the Batson, which is a famous United States

23     Supreme Court opinion, has a three-step procedure for

24     evaluating an objection to a peremptory challenge.             First, the

25     objector must make a prima facie showing that the peremptory
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 77 of 142
                                                                                  77

  1    challenge is exercised on the basis of race.

  2               Second, the burden then shifts to the challenger to

  3    articulate a race-neutral explanation for striking the juror

  4    in question.

  5               And then the third thing is the trial court must

  6    determine whether the objector has carried its burden of

  7    proving purposeful discrimination.          What it is is whether

  8    someone purposefully discriminates against a particular case.

  9               The challenger, the person exercising the peremptory

10     challenge, has to present a comprehensible reason.

11                This second step of the process does not demand an

12     explanation that is persuasive or even plausible.             As long as

13     the reason is not inherently discriminatory, it suffices.

14     That's basically what the Supreme Court said in Purkett,

15     P-u-r-k-e-t-t, versus Elem, 514 U.S. 765, and also in Rice

16     versus Collins, 546 U.S. 333.        We generally find these cases

17     in criminal cases, and that is, where prosecutors purposefully

18     discriminate and strike certain people because of their

19     backgrounds.

20                But it is a three-step process.         No pattern is

21     necessary anymore.      It did begin with a pattern.         And the

22     reason no pattern is necessary is because you should be able

23     to argue as the objector to the challenge to say, A, the first

24     person was discriminated against because of her background.

25                There's no issue that Maria Rosa Calderon, the first
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 78 of 142
                                                                                 78

  1    woman juror, is Dominican and, thus, Hispanic.

  2               Lilia Elena Cuban appears, based upon her name and a

  3    little bit of an accent that she has when she speaks English

  4    that appears to be Hispanic.        So you don't have to prove a

  5    pattern anymore.      That's been gone for years.

  6               But by the same token, the reason doesn't have to be

  7    a good reason.     So just because the judge, a little bit

  8    sarcastically outside of the presence of the jury, says in a

  9    civil case where damages and a little bit of causation is the

10     issue, the defendant who admits negligence but not causing the

11     injuries claimed wants an IRS agent married to a tax man, and

12     the other side says, no, we object to that challenge, I don't

13     have to say, well, that's kind of a dumb reason.

14                What I have to decide as a judge is whether the

15     reason given is a nondiscriminatory reason.            That's how we do

16     Batson challenges.      In other words, a judge has to decide do I

17     really believe the lawyer.

18                Now, in the old days, when prosecutors, I think,

19     ridiculously, would excuse a lot of African-American jurors

20     thinking African-American jurors would in many criminal cases

21     favor the criminal defendant, first of all, they were so wrong

22     in that -- in some exceptional cases, I think cases have to be

23     fact intensive.     If a case involved a white or Hispanic police

24     officer in a civil rights case beating up an African-American,

25     race may play a part in the thinking of certain individuals
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 79 of 142
                                                                                 79

  1    perhaps.

  2               But here we don't have an issue.         It doesn't matter

  3    what the background of the plaintiff is.           It started out where

  4    a criminal defendant or a civil plaintiff, the background of

  5    that person, happened to be an important thing.            But then the

  6    Supreme Court said, no, no, we look at the -- so I don't even

  7    have to ask whether Mr. Maluff is Hispanic or not because it's

  8    irrelevant.    It's only relevant if I didn't believe the person

  9    exercising the challenge.

10                But since it's not the plaintiff's lawyer exercising

11     the challenge, I don't have to test the veracity of the

12     plaintiff's lawyer.      I only have to test the veracity of the

13     defense lawyer in this case, the civil defense lawyer.

14                So the issue is in this case that, obviously, well,

15     that you want to argue in front of the Eleventh Circuit

16     whether Mr. Hamilton's exercise of the challenge was

17     discrimination; I just don't want Hispanics.            He says said, I

18     just don't want an IRS agent.        I don't want a tax person.

19                What does a judge do with that, according to the

20     plaintiff's lawyer?

21                MR. DEUTCH:    Your Honor, as you said, it's up to you

22     to determine the veracity of that statement.

23                THE COURT:    So you want me to say, Mr. Hamilton,

24     you're not telling me the truth.         You're just getting rid of

25     Hispanic women on this jury because we think Hispanic women
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 80 of 142
                                                                                  80

  1    are plaintiff oriented and really like shoppers at Sam's

  2    Club?   I mean, I don't know.       How do I make that

  3    determination?

  4               MR. DEUTCH:    Unfortunately, Judge --

  5               THE COURT:    That's why I get the big bucks.          Right?

  6               MR. DEUTCH:    Exactly, Your Honor.

  7               THE COURT:    And Mr. Hamilton, how down I should make

  8    the decision, which, of course, with all these explanations

  9    outside of the presence of the jury, they're probably

10     unassailable on appeal, which is why I do this.            But I also

11     think out loud so you know what the three-step process is and

12     when you're striking a member of the venire why you're doing

13     it.   So you don't want a tax person on this.

14                MR. HAMILTON:     I don't want a tax -- I don't want an

15     IRS agent, that's correct.

16                THE COURT:    Do we have anybody -- see, with

17     Ms. Calderon, the reason I asked further questioning was

18     because Ms. Sylvestre, because she was the first juror,

19     probably more than anything else -- you all wanted to ask

20     about her back injury, or at least the defendant.             We realize

21     that.   A bunch of people had back injury.          That's probably one

22     of the most common injuries that there are.

23                But it's a legitimate injury, especially in this

24     case, because the defense is claiming that it has nothing to

25     do with the accident; that we were wrong or he has a bad back
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 81 of 142
                                                                                  81

  1    or whatever it was.      He had it before.      It was not aggravated

  2    now.   End of story.     You'll say it in two days.        But that's

  3    basically what the case is about.

  4               So there seemed to be -- and I gave an opportunity

  5    for you all to inquire of Ms. Calderon about the back.              Very

  6    few questions were asked except by defense counsel once it was

  7    established that she was Dominican.

  8               So I will do, if you want, the same thing with

  9    Ms. Cabanas if you're going to ask her questions.             I don't

10     want to bring her out here if you're not going to ask her any

11     questions.

12                MR. DEUTCH:    Your Honor, I don't want to belabor this

13     anymore.    My only question would be of her, whether she's a

14     member of the class, which I don't think that there is any

15     sort of disagreement over her.

16                THE COURT:    Okay.    And are you going to ask her any

17     questions about how she will use her talents as an IRS agent

18     and her husband's talent in tax?         I even cracked a joke in

19     order to make them more relaxed, do you talk taxes during

20     dinner, and she said no.       Are you going to ask her any

21     questions?

22                MR. HAMILTON:     No, Judge.     I think I have a

23     sufficient basis.

24                THE COURT:    Well, you know, Purkett, if I remember

25     correctly -- I don't have it here in front of me -- had to do
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 82 of 142
                                                                                  82

  1    with -- it was a criminal case, I think -- but it had to do

  2    with someone with a beard being excused, if I remember.

  3               And, you know, I think it was Justice Kennedy, but

  4    I'm not sure, they said it could even be a silly reason.              It

  5    doesn't have to be a good reason.         It could be a silly reason

  6    having a beard.     Some people think if you have a beard,

  7    especially in the old days, it means something.            I think we've

  8    gotten over that.      We really don't judge books by their cover

  9    and we probably don't judge men by their beards.

10                But she is an IRS agent.       She is married to a tax

11     guy.   If that's the reason the defendant doesn't want to, it's

12     not enough for me to say that the reason she's being excused

13     is because she's a Hispanic, because there's no one else in

14     that category.     So, since no one wants Ms. Cabanas to be

15     brought here for further questioning, I will allow the second

16     peremptory challenge rather than bringing back the jurors.

17                Now we're up to Juan Villar.        He's the first

18     gentleman in the back row.

19                Plaintiff, what say you?

20                MR. DEUTCH:    Reject.

21                THE COURT:    Plaintiff rejects a Hispanic male.          Why

22     did I say that?     What say -- since, you know, I'm here already

23     in my 760-some jury trial.        I don't really get a lot of Batson

24     challenges anymore.      But if you all want me to, I'll go

25     through every step.
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 83 of 142
                                                                                 83

  1               What say the civil defense lawyer?

  2               MR. HAMILTON:     Just for the record, I would have

  3    accepted --

  4               THE COURT:    Everything is for the record.

  5               MR. HAMILTON:     Accepted him.     I would have accepted

  6    him.   But he's exercised his peremptory.          I'm not arguing a

  7    Batson challenge.

  8               THE COURT:    So you accept a Hispanic male.

  9               MR. HAMILTON:     Yes.

10                THE COURT:    But he's been rejected anyway by the

11     plaintiff.    Okay.    It's easy to accept someone who's been

12     rejected.    You have nothing to lose for whatever the record

13     is.

14                Gustavo Angel Hernandez.

15                MR. DEUTCH:    Accept.

16                THE COURT:    Plaintiff accepts the Hispanic

17     gentleman.    I think he's the former police officer from

18     Hialeah who does medical, mental health evaluation.             No one

19     asked him what that is.       That's kind of a different transition

20     he said.

21                What say defense counsel?

22                MR. HAMILTON:     Accept.

23                THE COURT:    Accepts another this time for real a

24     Hispanic.    Juror number 5.

25                Hector Llinas, who also appears to be a Hispanic
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 84 of 142
                                                                                 84

  1    male, what say plaintiff's lawyer?

  2               MR. DEUTCH:     Reject.

  3               THE COURT:     You reject a Hispanic.        Goodness

  4    gracious.    Okay.    Is that your --

  5               MR. DEUTCH:     That was my third, Your Honor.

  6               THE COURT:     Third challenge, third and last.

  7               Sofie Courtial Reiz.       Plaintiff, what say you?

  8               MR. DEUTCH:     Accept.

  9               THE COURT:     Defendant, what say you?        This is where

10     we play the jeopardy music.

11                MR. HAMILTON:      Accept.

12                THE COURT:     Six jurors.     I always select more.        You

13     all know Rule 47 has been changed because we no longer have

14     alternate jurors.      So whichever juror you select after six

15     gets to deliberate.

16                Zaida Valdes Henares.        This is the lady who at 4:00

17     p.m. has to take care of her daughter.

18                THE COURT:     What say the plaintiff?

19                MR. DEUTCH:     Accept, Your Honor.

20                THE COURT:     What say the defendant?

21                MR. HAMILTON:      Judge, I think she should be excused

22     for cause.

23                THE COURT:     I'm going to grant it.        Let her go.

24     That's a tough thing to do.

25                Carlos Guerra, plaintiff.
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 85 of 142
                                                                                 85

  1               MR. DEUTCH:    Accept, Your Honor.

  2               THE COURT:    Defendant.

  3               MR. HAMILTON:     I think we've used all our

  4    peremptories, Judge.      So we accept.

  5               THE COURT:    I think you used two, but I could be

  6    wrong.

  7               MR. HAMILTON:     I'm sorry, Judge.

  8               THE COURT:    I don't know.      Am I right or wrong,

  9    Shirley?

10                MR. DEUTCH:    I have it as two, Your Honor.

11                THE COURTROOM DEPUTY:       Two.

12                MR. HAMILTON:     Oh, you have it as two.

13                THE COURT:    Yeah.    But I know you wouldn't exercise a

14     challenge against a Hispanic.

15                MR. HAMILTON:     I'm sorry.     I miscounted.

16                THE COURT:    So what say you?

17                MR. HAMILTON:     I'll accept him.

18                THE COURT:    Okay.    Hispanic gentleman is accepted by

19     the defense, number 7.

20                Larry Alfonso Page, Jr., plaintiff.

21                MR. DEUTCH:    Accept, Your Honor.

22                THE COURT:    Defendant.

23                MR. HAMILTON:     Accept.

24                THE COURT:    We have eight jurors.       I think that's

25     enough.    So, excuse Ms. Abadin, so she can go to her doctor's
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 86 of 142
                                                                                   86

  1    appointment, and we didn't use Ms. Ware and Ms. Pineda.               We

  2    didn't use them, so our statistics will not be perfect.               But

  3    life is not perfect.       All right.     Those are the jurors.

  4               Are you going to make an opening statement?             Who's

  5    going to make it?

  6               MR. DEUTCH:     I will, Your Honor.

  7               THE COURT:     How long?

  8               MR. DEUTCH:     15 minutes.

  9               THE COURT:     Are you going to make an opening

10     statement?

11                MR. HAMILTON:     Yes, Your Honor.

12                THE COURT:     Who's going to make it?

13                MR. HAMILTON:     I am.

14                THE COURT:     How long?

15                MR. HAMILTON:     19 minutes when I timed it.

16                THE COURT:     19 minutes.

17                MR. HAMILTON:     19 minutes.

18                THE COURT:     So precise.     Okay.    That clock,

19     obviously, hasn't been changed.          It's an hour off.

20                MR. DEUTCH:     Your Honor, may I take a moment to

21     clarify the issue on the motion in limine?

22                THE COURT:     Sure.   Do you want to do it now?

23                MR. DEUTCH:     If it's convenient for Your Honor, yes,

24     please.

25                THE COURT:     Okay.   Go ahead.
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 87 of 142
                                                                                 87

  1               MR. DEUTCH:    The specific issues is, number one, my

  2    client was previously arrested and spent in some time in

  3    jail.   That was when his deposition was taken.

  4               THE COURT:    His deposition was taken in jail?

  5               MR. DEUTCH:    Yes, Your Honor.

  6               THE COURT:    What was he arrested for?

  7               MR. DEUTCH:    It was aggravated assault and, I

  8    believe, that charge was either dropped or he was acquitted on

  9    the charge.    He has no convictions.

10                THE COURT:    He was without bond there and he was

11     deposed in jail, is that right?

12                MR. HAMILTON:     That's correct.

13                THE COURT:    And he's going to testify live here.

14                MR. DEUTCH:    Yes, Your Honor.

15                THE COURT:    Okay.    And you want to ask him what?

16                MR. HAMILTON:     I wasn't going to ask him about his

17     jail issues.

18                THE COURT:    Why?

19                MR. HAMILTON:     Why am I not going to ask him about

20     jail?

21                THE COURT:    Yeah.    Why?

22                MR. HAMILTON:     Well, I don't think I have a basis to

23     ask him about the jail issues, Judge.

24                THE COURT:    So you agree with your opponent.

25                MR. HAMILTON:     I agree that I'm not going to bring up
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 88 of 142
                                                                                 88

  1    the issue of jail with him, Judge.

  2               THE COURT:    Okay.    So you win.

  3               MR. DEUTCH:    Or his arrest.

  4               THE COURT:    Are you going to bring out the arrest?

  5               MR. HAMILTON:     Not the arrest but the assault with a

  6    deadly weapon, meaning that he got into a fight, Judge, which

  7    caused, we believe, some injuries.

  8               THE COURT:    Well, now what do we do?        See, the

  9    problem is, when was the altercation?          What date?

10                MR. DEUTCH:    Your Honor, it was, I believe -- Your

11     Honor, the arrest was in 2017.

12                THE COURT:    Can you be more specific?

13                MR. DEUTCH:    I believe --

14                THE COURT:    The lawsuit was filed in 2017.         This is

15     my second oldest case.       I apologize to you.       But we'll make up

16     for it.

17                MR. DEUTCH:    Your Honor, I believe it was in February

18     of 2017.

19                THE COURT:    And when was this accident at Sam's Club?

20                MR. DEUTCH:    August of 2014.

21                THE COURT:    All right.     So why can't the defense

22     raise the fact that there were other things that aggravate or

23     caused the injury that he's facing now?

24                MR. DEUTCH:    Your Honor, that will be a focus of

25     their case.    My client was in a prior automobile accident.             He
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 89 of 142
                                                                                   89

  1    previously injured himself when he felt on a fire hydrant.               If

  2    they want to talk about that injury, then I believe that they

  3    should.

  4               THE COURT:    Tell me about the assault.        What

  5    happened?

  6               MR. DEUTCH:    That's what this was.        It was a fight.

  7    He was pushed back and fell on to -- the assaulter -- there

  8    was no physical violence.        That was just the charge.        There's

  9    not a single medical record from the fight.            There's no

10     documentation.

11                THE COURT:    But what happened?

12                MR. DEUTCH:    I believe that he was in an altercation

13     with his girlfriend at the time.

14                THE COURT:    And did she push him?       Did he fall?

15     That's the issue.

16                MR. DEUTCH:    Just pushing, Your Honor, yes.

17                THE COURT:    Pardon?

18                MR. DEUTCH:    Pushing.

19                THE COURT:    Did he fall?

20                THE PLAINTIFF:     Yes.

21                THE COURT:    Well, he's entitled to bring out a fall,

22     right?

23                MR. DEUTCH:    I agree.     But not the arrest or any

24     subsequent action about that.

25                THE COURT:    Well, then, how are you going to ask --
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 90 of 142
                                                                                 90

  1    you've asked it on deposition I suspect.

  2               MR. HAMILTON:     I haven't, actually, Judge.

  3               THE COURT:    You haven't.     Oh, you didn't depose him?

  4               MR. HAMILTON:     He was in jail at the time for that

  5    particular incident at that point, and that issue wasn't asked

  6    in deposition.     But what we do know --

  7               THE COURT:    Because?

  8               MR. HAMILTON:     I don't know at this point in time,

  9    Judge.   I don't know the answer to that question.

10                THE COURT:    Well, he probably would have invoked his

11     Fifth Amendment if he was in jail.

12                MR. HAMILTON:     Actually I take that back, Judge.          The

13     question was -- I apologize.        The question was asked and he

14     did invoke -- I remember he did invoke his rights at the

15     time.    I apologize.

16                THE COURT:    Well, that makes sense.        See, that makes

17     sense.

18                Now, how are you going to ask him the question?

19                MR. HAMILTON:     I'm just going to ask him about

20     whether or not he's been in any additional fight -- because

21     the --

22                THE COURT:    Just tell how you're going to ask the

23     question.

24                MR. HAMILTON:     Mr. Maluff, during the period of time

25     between February 2017 and June 2017, did you have another
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 91 of 142
                                                                                   91

  1    assault, right, or get into another altercation.             Yes.   Were

  2    you pushed.    Yes.

  3               THE COURT:    Well, why don't you just ask him, did you

  4    get into an incident with your girlfriend where you were

  5    pushed.

  6               MR. HAMILTON:     Correct.    Yes.

  7               THE COURT:    And did you fall down?

  8               Well, why can't he do that?        He can do that.

  9               MR. DEUTCH:    He's saying it wasn't his girlfriend.

10                THE COURT:    Well, you just told me it was his

11     girlfriend, or did I make that up?          I mean, I wasn't there.

12                MR. DEUTCH:    It was someone else, Your Honor.          I

13     apologize.

14                THE COURT:    Yes.

15                MR. DEUTCH:    But, yes.     I think that if it's just

16     going to just be limited to was there a push in that incident,

17     yes.

18                THE COURT:    He's entitled to ask about -- look, even

19     if he weren't arrested, he's entitled to ask what happened.

20     He's entitled to ask, if he fell, what happened; did he go see

21     the doctor; why not or why or whatever you want to ask.              He's

22     entitled to ask that.

23                You're not impeaching him for being arrested because

24     you can impeach someone for being arrested.            Now, if he denies

25     it, then more questions are going to be asked.
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 92 of 142
                                                                                 92

  1               MR. DEUTCH:     Understood, Your Honor.

  2               THE COURT:     So you might as well bring it up on

  3    direct because he's going bring it up on cross.

  4               MR. DEUTCH:     Understood.

  5               THE COURT:     Motion in limine denied with those

  6    parameters.

  7               What else?

  8               MR. DEUTCH:     Your Honor, as it was mentioned during

  9    voir dire, I believe the defense counsel will focus a lot of

10     the case on when my client retained an attorney.              He has a

11     right to retain an attorney, and then on a substantive issue

12     like this --

13                THE COURT:     What is that all about?        What are you

14     going to say about that?

15                MR. HAMILTON:     So the first thing that he did after

16     he had a fall, Judge, was not go to any doctors.              The first

17     person that he went to was his lawyer, and there are records

18     showing that the lawyers referred Mr. Maluff to the doctors.

19                So, you know, somebody who's truly hurt, right, who

20     needs medical care and medical attention, the first stop is

21     not necessarily at their lawyer's shop, which, again, this is

22     not any -- this is evidence that's in the case already,

23     because what we have is a medical record saying how did you

24     get treatment and care, and it says referred by lawyers.

25                So that again, Judge, goes to --
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 93 of 142
                                                                                  93

  1               THE COURT:    Well, that happens a lot, doesn't it?

  2               MR. HAMILTON:     It does.    It goes to the witness'

  3    credibility and goes to whether or not the witness or the jury

  4    should consider whether or not the witness is truly hurt in

  5    the manner that he says he's hurt.

  6               THE COURT:    You all have a case on this or no?

  7               MR. DEUTCH:    Your Honor, I do.

  8               THE COURT:    What case is that?

  9               MR. DEUTCH:    The case is cited in our motion.          It's

10     Watson versus Florida.       If that case -- first of all, Your

11     Honor, I dispute that there's any sort of record that shows

12     that our firm made any such referral.          There are records

13     identifying that he had an attorney at the time he visited

14     doctors.    But I don't believe there's any such record that

15     documents that my firm referred him to any particular doctor.

16                THE COURT:    Well, and you agree that it wasn't this

17     firm.   It was another lawyer.

18                MR. HAMILTON:     No, no.    It was this firm.

19                THE COURT:    Okay.

20                MR. DEUTCH:    Your Honor, the case is Watson versus

21     Builders Square, 563 So.2d 721, and Howard v. Palmer, 123

22     So.3d 1171.

23                THE COURT:    And what do they say?

24                MR. DEUTCH:    They specifically say that any sorts of

25     questions regarding when a plaintiff retained an attorney is
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 94 of 142
                                                                                 94

  1    overly prejudicial and should be kept out of the purview of

  2    the jury.

  3               THE COURT:    It makes sense to me.

  4               MR. HAMILTON:     That's not what I'm asking about,

  5    Judge.   So what Watson says and Howard says is that you can't

  6    ask the plaintiff if a law firm referred you, because that's

  7    an attorney-client communication, and that's what those cases

  8    stand for.    Those cases are attorney-client communications.

  9               However, when a plaintiff fills out a form at the

10     doctor's office, which is what we're going to be using,

11     indicating that he was referred by the law firm and there's a

12     connection, because we're going to establish that there are

13     multiple connections between the law firms and the doctors

14     that they use, you'll hear from the doctors that Rubenstein

15     constantly, over 20, 30, 40 times, refer their clients to that

16     particular doctor.      The doctor is going to give that

17     particular testimony.       It will go to the bias not only of the

18     doctor but it will go to the extent of the plaintiff's

19     injuries also.     And those types of questions are routinely

20     asked and routinely allowed to establish bias for the doctor.

21                THE COURT:    There's no objection about you asking the

22     doctor about his connection to the law firm and the fact that

23     he works for them, how much money he makes with them, what the

24     financial circumstances are.

25                But there's a different issue.         You can ask, of
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 95 of 142
                                                                                  95

  1    course, a civil plaintiff, well, you didn't go to the doctor

  2    until -- how long did it take for him to go to the doctor

  3    after this incident, do you know?

  4               MR. HAMILTON:     Yes, I do.     It was about five days, on

  5    September 2nd.

  6               THE COURT:    About five what?

  7               MR. HAMILTON:     About five days.

  8               THE COURT:    Okay.    So you can say that.

  9               So why do you have to get into the lawyer?           See, I'm

10     not going to let you get into -- otherwise, these lawyers are

11     on trial and they dispute that, and then we forget.

12                You can ask the plaintiff, well, you didn't even go

13     to the doctor on Monday.       You didn't even go to the doctor on

14     Tuesday, did you?      You didn't even go to the doctor on

15     Wednesday and you want to other places.           You didn't even go to

16     the doctor on Thursday.       It wasn't till Friday till you went

17     to the doctor.     And then you can bring out the little fall

18     with the girlfriend.      You can bring out the other car accident

19     and those things.

20                But why bring in what you consider is inappropriate

21     behavior by the lawyers?       Because then the lawyers are on

22     trial.   Why am I uncomfortable with that?

23                MR. HAMILTON:     So let me tell you two things, Judge.

24     The first thing that we're going is showing that when

25     Mr. Maluff had his injuries prior to going into Sam's Club, he
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 96 of 142
                                                                                 96

  1    treated with one whole set of doctors who treated him for his

  2    injuries, right.

  3               THE COURT:     Okay.

  4               MR. HAMILTON:     When he had the injury in Sam's

  5    Club -- he treated at Memorial, he treated at Broward

  6    Health -- when he had the injury at Sam's Club, right, no

  7    question that he went to his lawyers first, and then he never

  8    saw or never even went back to the doctors at Memorial or

  9    Broward.    He only went to the lawyers that were -- I mean the

10     doctors who were referred to him by the lawyers.

11                The exhibit that I intend to use, Judge, is Exhibit

12     26.1.   I have it here, and it says -- it's something filled

13     out in the plaintiff's own hand given to the doctor, because

14     the doctor requested it, saying how did you hear about our

15     office.    And it says, well, heard about it through the law

16     office.

17                And that's all I want to establish, that he's going

18     to doctors in a whole different network, a whole different

19     network of systems, and those doctors -- and you'll see a

20     contract, Judge, between the doctors who he has seen as a

21     result of hearing about the doctor from the law office versus

22     the doctors that he's seen for just general treatment before

23     the Sam's accident.

24                THE COURT:     Who's the doctor who was referred to by

25     the lawyers?
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 97 of 142
                                                                                   97

  1               MR. HAMILTON:     The doctor -- well, quite a few of

  2    them.   But this was Dr. Dewberry, Clyde Dewberry, and the

  3    exhibit that I'm referring to is Defendant's Exhibit 26.1

  4    written in his own hand, not attorney-client privilege.

  5               THE COURT:     Do you have copies of those cases?

  6               MR. DEUTCH:     Your Honor, I have electronic copies.

  7               THE COURT:     Okay.   And then I'll look at them.         You

  8    should always have copies.

  9               MR. DEUTCH:     Apologize.

10                THE COURT:     No, no, no.     Nothing to apologize.       I

11     just think it's a nice thing to have because you can actually

12     hand it over.     I don't want to get into your computer.            But

13     I'll get it anyway.

14                I don't know.     I could see both sides to this issue.

15     But if the claim is that once the defendant has accepted that

16     an accident occurred, that the accident was the fault of the

17     defendant but that the injuries really are unrelated to that,

18     they were actually caused by something else and that the

19     plaintiff is simply trying to make money out of this, even

20     though he was hurt by someone else -- they've heard it all --

21     it seems like the switch of doctors is relevant.              The switch

22     of doctors is relevant not to show anything improper from the

23     lawyers but to show something improper about the plaintiff,

24     which the defendant is entitled to say that the plaintiff is

25     exaggerating or making up the whole thing.
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 98 of 142
                                                                                 98

  1               I mean, I can't prevent the defense lawyer from

  2    cross-examining the plaintiff, as long as there's no

  3    attribution in closing or otherwise that these lawyers, you

  4    know how these lawyers are, they're on TV and they're having a

  5    racket and they're sending 40 different cases, this is how we

  6    make money.    We're not going to have any of that.

  7               Are we understanding each other, Mr. Hamilton?

  8               MR. HAMILTON:     Very clear.

  9               THE COURT:    Okay.    But I think I'm inclined to say he

10     can ask those questions.       The same thing with the other fall.

11     We don't get into the jail situation that it was dropped or

12     not dropped.     We're not charging the assault.         Whatever the

13     reason was for the altercation, the push -- we'll call it a

14     push, he fell -- it has to do with a medical issue and the

15     fall, not the fact that he went to jail, because we're not

16     trying that criminal case.

17                All right.    What else?     So that's how I'm going to

18     rule unless reading those cases I think I will be committing

19     error.   But that seems like the fair thing to do.

20                MR. DEUTCH:    Your Honor, we want to, obviously,

21     streamline this case as much as possible.

22                THE COURT:    Well, it doesn't look like it between

23     Batson challenges and these motions in limine, you are failing

24     miserably.    But I'm here.      It doesn't matter.      That's why I

25     tell the jurors the whole week.
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 99 of 142
                                                                                 99

  1               The court reporter may not be here.          He may want to

  2    become a revenue from this courtroom.          But that's a different

  3    issue.

  4               MR. DEUTCH:    Your Honor, in this case the defense has

  5    retained two opinion witness doctors to review records and

  6    offer opinions.     One of them is an orthopedic surgeon.           One is

  7    a radiologist.

  8               So the first issue is, under 403, we don't want a

  9    cumulative presentation of my client's MRIs where one doctor

10     gets up and talks about what he's seeing in the diagnostic

11     scans.

12                THE COURT:    You've deposed these doctors?

13                MR. DEUTCH:    We haven't, Your Honor.

14                THE COURT:    Why not?    Because    it costs money.

15                MR. DEUTCH:    Because it costs money, yes, Your Honor,

16     and we know what's going to be said most of the time.

17                THE COURT:    See, you get the truth from me whenever I

18     ask a question.

19                MR. DEUTCH:    And we do have reports from these

20     doctors saying what their opinions are.

21                THE COURT:    So what do you want me to do?

22                MR. DEUTCH:    That if one of them, specifically most

23     likely the radiologist, is going to be talking about what he

24     sees in the diagnostic scans, then that should be the only

25     opinion offered about those scans.
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 100 of
                                     142
                                                                                100

 1              THE COURT:     And the defense, you want two doctors to

 2   give consistent opinions.

 3              MR. HAMILTON:     Right.    So one is an orthopedic

 4   surgeon and the other is a radiologist.           The orthopedic

 5   surgeon can't talk about the man's back injuries without

 6   referring to the films or the MRIs.

 7              THE COURT:     Should, he probably can a little bit, I

 8   think.

 9              MR. HAMILTON:     It's part of his opinion, though,

10   Judge.    He has to look at the films.        He has to look at the

11   radiologist reports, just like every doctor in this state has

12   to look at --

13              THE COURT:     I don't know that.      But be brief.     I'll

14   allow that because of the context of this case.             You know, it

15   seems like that's the issue in this case.            If the issue were

16   something else and it was just cumulative, but you're going to

17   get to the point.      If they get too long, I'm going to cut you

18   off.

19              MR. HAMILTON:     Right to the point.

20              MR. DEUTCH:     Your Honor, they're also intending to

21   call prior radiologists who viewed scans from Mr. Maluff's

22   prior back injury where he had scans.           Again, that's going to

23   be cumulative where we're going to have a paid opinion witness

24   offering his opinion on scans and then the prior doctors

25   coming in and saying essentially the exact same thing.              So we
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 101 of
                                     142
                                                                              101

 1   think that it's going to be cumulative and the jury is --

 2              THE COURT:     What are you going to say about the prior

 3   injuries?

 4              MR. DEUTCH:     We're going to talk about it --

 5              THE COURT:     No.   But what are you going to talk

 6   about?    What are you going to say that they are?

 7              MR. DEUTCH:     That he was hurt, he got better, and he

 8   didn't have any problems with his back until he was hit at

 9   Sam's Club.

10              THE COURT:     Okay.   So you stipulate about the x-rays.

11              MR. DEUTCH:     That they were taken, that --

12              THE COURT:     And when did he get better?

13              MR. DEUTCH:     Shortly after the injury he sustained,

14   which was in October of 2012.

15              THE COURT:     And these doctors saw him before or after

16   2012?

17              MR. HAMILTON:     His doctors saw him before and these

18   were the doctors that he hid and these are the doctors that he

19   didn't disclose in interrogatories or requests for production

20   until Sam's Club found the records.          These are his treating

21   doctors.    So these aren't experts.        I believe it's only one

22   witness that we want to call, Judge.

23              THE COURT:     I'm going to let him.       I mean, the

24   plaintiffs' credibility is the issue here.            I'm going to let

25   him.
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 102 of
                                     142
                                                                              102

 1               MR. DEUTCH:    Understood, Your Honor.

 2               MR. HAMILTON:     The one doctor, Judge, which is a

 3   radiologist by the name of Savadier, he contacted us.               We

 4   served him with --

 5               THE COURT:    He doesn't want to come.

 6               MR. HAMILTON:     We served him with a subpoena.          He's

 7   filed a declaration with the Court indicating the hardship of

 8   coming here, Judge.

 9               THE COURT:    Yeah.    But I didn't understand the

10   hardship.     He said he's too old to come but he's working.

11   That seems like an inconsistency.

12              MR. HAMILTON:      No, Judge.

13              THE COURT:     Yeah.    That's were you said.       Look what

14   you say on page 2 of paragraph 5.           Pertinent facts of your

15   motion, you say:      On November 3, 2018 -- by the way, November

16   3rd is what day?

17              MR. DEUTCH:     Saturday.

18              THE COURT:     Saturday.     So he wasn't watching

19   football.     He was doing other things.        Dr. Savadier,

20   S-a-v-a-d-i-e-r, informed counsel -- and "counsel" is defense

21   counsel -- that he will be unavailable during the week of

22   November 5, 2018, due to his age and work obligations and it

23   would present a severe hardship for him to make it to the

24   trial in this case.

25              So working is easier than coming to court because he
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 103 of
                                     142
                                                                                103

 1   is -- I think I saw he was 74 years old, which is probably the

 2   average age of half of the federal judges who come to work.                I

 3   don't know.

 4              MR. HAMILTON:     The issue was that his partners are

 5   on -- if you read paragraph --

 6              THE COURT:     So age has nothing to do with it.         He

 7   doesn't want to come because he wants to make money because

 8   he's working.

 9              MR. HAMILTON:     No.

10              THE COURT:     Oh, he doesn't want to make money.

11              MR. HAMILTON:     He does want to make money.         But all

12   his partners who would go to the hospital are on vacation.               So

13   he's the only radiologist that is reading the films at the

14   hospital in his practice.

15              THE COURT:     Which hospital is that?

16              MR. HAMILTON:     I believe it's the Memorial system

17   hospital, Memorial health care hospital.

18              THE COURT:     Where is that?

19              MR. HAMILTON:     Up in Broward.

20              THE COURT:     Okay.    When does he get off work?

21              MR. HAMILTON:     That's what he said.       In his affidavit

22   he says the only option that he might have -- and he's never

23   done a shift before -- is to work from 11:00 p.m. to 8:00 a.m.

24   and then come to court after 8:00 a.m.

25              THE COURT:     Okay.    Why doesn't he do that?
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 104 of
                                     142
                                                                              104

 1              MR. HAMILTON:     But he says there, Judge, that the

 2   radiologists that would replace him have only been practicing

 3   four years; that they -- I think what he keeps up -- he says

 4   that they'll be unable to keep up the speed, the pace, and to

 5   cover all the subspecialties in the practice.

 6              THE COURT:     They're obviously young doctors.         The

 7   young doctors can't keep up with a 74-year-old.

 8              MR. HAMILTON:     The subspecialty that he has, Judge,

 9   and he says that would not be fair to the patients.

10              THE COURT:     All right.    So what do you want me to do?

11              MR. HAMILTON:     I want to read his deposition.

12              THE COURT:     And what's wrong with that?        You weren't

13   there for the depo?

14              MR. DEUTCH:     First of all, Your Honor, no, I wasn't.

15   I came into this case afterwards.

16              THE COURT:     Was there a lawyer representing him?

17              MR. DEUTCH:     Yes, there was, Your Honor.

18              THE COURT:     He didn't ask any questions?

19              MR. DEUTCH:     He didn't ask the can questions I would

20   have liked to ask or to have him available so the jury can

21   examine a live witness.

22              Your Honor, I do want to draw the attention to the

23   fact the subpoena didn't go out until October, and your trial

24   order came out back in February.          So, if this was such a

25   crucial witness, then they should have availed him with a
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 105 of
                                     142
                                                                              105

 1   subpoena much earlier so that his entire practice apparently

 2   wouldn't have been on vacation and he could have been here.

 3              THE COURT:     Okay.   What is he going to say?

 4              MR. HAMILTON:     He's going to say, Judge, that he took

 5   the MRI back before the accident and --

 6              THE COURT:     Before this accident?

 7              MR. HAMILTON:     Before this accident.

 8              THE COURT:     Uh-huh.

 9              MR. HAMILTON:     And he's going to say that the MRI

10   shows that he had a disk herniation at L5-S1 exactly where

11   he's claiming the injuries occurred at the Sam's Club and

12   exactly where he had the surgery.          So he's a key witness on

13   the issue of the preexisting injury.

14              THE COURT:     Because no one else can testify as to the

15   preexisting.

16              MR. HAMILTON:     Not the MRI that he took.

17              THE COURT:     Pardon?

18              MR. HAMILTON:     Not actually getting the MRI itself

19   into evidence.

20              THE COURT:     You don't have another radiologist who

21   knows how to read an MRI?

22              MR. HAMILTON:     We do.

23              THE COURT:     And then ask him the question.

24              MR. HAMILTON:     We can.    But the actual film itself, I

25   mean the report itself, Judge, unless they're stipulating to
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 106 of
                                     142
                                                                              106

 1   it, won't come into evidence unless he comes in and says this

 2   is my report.

 3              THE COURT:     But the other doctor can testify about

 4   that.

 5              MR. HAMILTON:     They can talk about it.        But a report

 6   itself won't be in evidence.

 7              THE COURT:     Because it's hearsay.

 8              MR. HAMILTON:     Right.    But it would not be hearsay if

 9   that witness came and actually --

10              THE COURT:     Then bring him in.

11              MR. HAMILTON:     -- and laid the predicate.

12              THE COURT:     Then bring him in.

13              MR. HAMILTON:     He did it to his depo, Judge.

14              THE COURT:     What?

15              MR. HAMILTON:     He did it to his deposition.

16              THE COURT:     I know.    But I'll bet so many other

17   questions were asked at a depo.

18              I don't think it's sufficient for him to be excused.

19   But if he wants to come in, you want to call him, get him a

20   limo.    Drive him over here if he's important.          Pick him up at

21   eight o'clock in the morning.         Give him his coffee that he

22   likes before he goes home and whatever he wants to do.              Bring

23   him in.    We'll call him first time.

24              MR. HAMILTON:     You can take him out of turn if need

25   be.
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 107 of
                                     142
                                                                              107

 1              THE COURT:     We can take him out of turn.        We'll stop

 2   whatever we're doing.       Okay?

 3              MR. HAMILTON:     Fair enough.

 4              THE COURT:     We'll do that.     Or you can have the other

 5   radiologist.

 6              What else?

 7              MR. DEUTCH:     The last issue, Your Honor, is the

 8   plaintiff's treating physician will be here to testify this

 9   afternoon.

10              Based on prior transcripts I've seen, I believe that

11   he will be asked questions by the defense about issues that

12   have nothing to do with his treatment in this case.

13   Specifically, he allowed his medical license to lapse in a

14   different state which resulted in disciplinary action.              So any

15   sort of issue with that is a collateral issue that shouldn't

16   come up for someone who's just going to be -- it doesn't go to

17   any sort of treatment.       And I do have a case cited for Your

18   Honor.    It's Manhardt v. Tamton, 832 So.2d 129, 2002, Florida.

19              In this case it was again that the discussion was

20   that questions propounded to a doctor regarding a separate

21   malpractice action were irrelevant to his expertise and

22   otherwise constitute an improper attack on his credibility.

23   And that's what we're trying to prevent in this case.

24              THE COURT:     Okay.   What say the defense?

25              What's the name of the doctor?
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 108 of
                                     142
                                                                              108

 1              MR. DEUTCH:     Dr. Kingsley Chin, Your Honor.

 2              THE COURT:     Okay.

 3              MR. HAMILTON:     So, with Dr. Chin, Judge, an

 4   interesting doctor in a sense, he has no hospital privileges

 5   in the state because he can't get any.           Can't practice in any

 6   hospital in the state of Florida.          His license has been

 7   revoked in Massachusetts, Pennsylvania, and he's been

 8   reprimanded in three different states for the failure to have

 9   a proper medical license in those particular states.

10              THE COURT:     Why are you calling this doctor?

11              MR. DEUTCH:     Your Honor, I believe that that's a

12   mischaracterization.       Dr. Chin chooses not to work out of

13   hospitals.     He work out of surgery facilities.

14              As far as the issue of his license, my understanding

15   it's a matter that he didn't pay to keep his license in order

16   and just allowed it to lapse, and that resulted in a

17   reprimand.

18              THE COURT:     So he can explain that to the jury.

19              MR. DEUTCH:     Yes, Your Honor.

20              THE COURT:     And then the jurors can say, hey, that's

21   the lawyer nitpicking.       Then you can say this is nitpicking.

22   It has nothing to do with it.         He's such a great doctor and so

23   busy doing all this work that he forgot to do the paperwork.

24              MR. DEUTCH:     And we think that that sort of

25   nitpicking --
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 109 of
                                     142
                                                                              109

 1              THE COURT:     And you will say probably a longer period

 2   of time, unfortunately.        But that's it.

 3              MR. DEUTCH:     But we think that that sort of

 4   nitpicking is the exact sort of thing that shouldn't be

 5   brought before this jury on these sort of collateral,

 6   unrelated issues to the treatment that he's provided.

 7              THE COURT:     Well, the problem is with practicing, you

 8   need these licenses.       If you didn't pay your bar dues because

 9   you were too busy, you would be committing a crime.

10              MR. DEUTCH:     Correct.    But he has a Florida license,

11   Your Honor.     This is issues in other states where he's not

12   practicing medicine.

13              THE COURT:     And the reason he's not practicing

14   medicine is?

15              MR. DEUTCH:     Because he no longer lives in

16   Massachusetts.      He lives in Florida.      He has a valid Florida

17   license and he's fully permitted to practice medicine in

18   Florida.    The fact that his license lapsed in another state

19   resulting in some sort of disciplinary action, what does that

20   have to do?

21              THE COURT:     Why is that not nitpicking that is going

22   to make you look even worse in front of the jury?

23              MR. HAMILTON:     If that were true, then it might be

24   nitpicking.     But it's not.

25              Just a few months ago in a case in federal court
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 110 of
                                     142
                                                                               110

 1   here, Judge, there was a question that was asked at trial of

 2   him:

 3              You agree with me that they found that you

 4   fraudulently obtained your license to practice medicine?

 5              His answer:     That's correct.

 6              THE COURT:     Who was that in front of?

 7              MR. HAMILTON:     Ungaro.    That was allowed at trial.

 8              THE COURT:     I think I should transfer this case.

 9   Goes with the court reporter.

10              MR. HAMILTON:     And so he's been reprimanded several

11   times by several different medical boards, and I think that

12   goes to his qualifications.         Goes to relevance.      Goes to his

13   credibility.     Goes to all different types of issues.

14              THE COURT:     You know, unfortunately for the

15   plaintiff, I'm a believer in cross-examination because I think

16   everything comes out when it comes to that, not the jail for

17   the plaintiff but the incident; and for the doctor, and let

18   him explain, prepare him and he can say he has nothing to do

19   with it and see whether the jurors believe it or not.

20              MR. DEUTCH:     Understood, Your Honor.

21              THE COURT:     Now I understand why you guys where so

22   far apart.     But those are my rulings.

23              Anything else?      How about if we bring in the jurors

24   so we know who's here, who stays, and then we'll let you go to

25   lunch and we'll do the opening statements after lunch.
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 111 of
                                     142
                                                                                 111

 1              MR. HAMILTON:     Thank you, Judge.

 2              THE COURT:     Their stomachs probably haven't adjusted

 3   yet.

 4              MR. DEUTCH:     Your Honor, we previously subpoenaed one

 5   of the Sam's Club employees.         But counsel and I have agreed

 6   that there's not going to be any testimony from any of the

 7   employees by either side regarding this incident.             So we're

 8   releasing him.

 9              THE COURT:     Okay.   I've never been to Sam's Club, nor

10   do I frequent the other clubs that the other juror talked

11   about.

12              (Jury venire returns at 12:55 p.m.)

13              THE COURT:     Thank you, folks, for your patience.          I

14   figured you'll be more comfortable in the courtroom than us

15   giving you our back.       I didn't forget about you.

16              Plaintiff is present, the defendant, counsel for both

17   sides and all the prospective jurors.           Okay.   You can all be

18   seated.

19              All right.     Some of you are going to be excused.          You

20   go to the fifth floor and you follow directions from them.

21   Make sure they don't send you to another courtroom without

22   giving you time to eat lunch.         Okay?   But you go to the fifth

23   floor where you came from.        All right.

24              That's where they are, right, Shirley?

25              THE COURTROOM DEPUTY:       Yes.
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 112 of
                                     142
                                                                               112

 1              THE COURT:     All right.    In the first row I'm going to

 2   excuse with my thanks Ms. Calderon, Mr. Cummings and

 3   Ms. Cabanas.     You're excused with our thanks.         Go to the fifth

 4   floor.    Just go through the regular main door.           You can take

 5   the elevator.

 6              All right.     Ms. Sylvestre, you're juror number 1.

 7   Ms. Harris, you're juror number 2.          Mr. Escarment, you're

 8   number 3.     I can sit down.     You don't need to stand up for the

 9   departing jurors.      Move on down to that chair.

10              And Mr. Hernandez, why don't you come on down.

11   Mr. Gustavo Hernandez, take the fifth seat.            Sofie Courtial

12   Reiz, take the sixth seat.        I know it's a little tough for

13   you, but it's easier for me to do it that way.             Mr. Guerra,

14   take the seventh seat.       And everybody except Mr. Page in the

15   second row, you're excused.         You can go to the fifth floor.

16   Ms. Abadin, you're also excused, and Mr. Pineda.             Look how

17   they walk away with a smile.         You weren't chosen, though.        You

18   don't want to be the chosen.         You're excused, sir.       You can go

19   to the fifth floor.       Thank you.

20              You've got all that room there for you.           You can

21   stretch.    See, don't you wish you brought a purse or

22   something?

23              Anything you want to tell me that would have an

24   impact that you can be a juror now that you heard about it and

25   that you've thought about it?         Can you all be fair to both
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 113 of
                                     142
                                                                                 113

 1   sides?

 2              JURORS:    Yes.

 3              THE COURT:     Okay.   Now you can stand up, raise your

 4   right hand, and Mrs. Christy is going to swear you in to try

 5   this case.

 6              (Eight jurors sworn)

 7              THE COURTROOM DEPUTY:       Thank you.     You can have a

 8   seat.

 9              THE COURT:     Ladies and gentlemen:

10              As you know, you've been selected as the jurors to

11   try this case.      Both sides think you can be fair.         That's how

12   you were selected.       And I have no doubt you can be fair.

13   That's why you were sworn.        I know that you will adhere to

14   your oaths.     I've got to give you a couple of instructions.

15              First of all, you cannot go visit, you can't go

16   around to Sam's Club and see what's going on over there until

17   this case is over.       You cannot start Googleing or doing any

18   Internet research on things.         Do not do that with the lawyers.

19   Do not say, hey, let me find out about the lawyer, or let me

20   find out about the judge.         You can do that, but you're going

21   to find out -- you're going to be there for five hours.               You

22   won't even get to me because I've been sorry so long.              So stay

23   away from the Internet about the case.           Once the case is over

24   you can do whatever you want.         You cannot talk about it.

25              Now you can call your bosses, your loved ones, and
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 114 of
                                     142
                                                                                 114

 1   you can say, hey, we're lucky, we got chosen on a case.               It's

 2   a good change of pace.       We'll be able to do this case.         It's a

 3   case about someone being hit in Sam's Club and they're

 4   disagreeing as to whether that caused the injury or not and

 5   how much money, if any, should be given.           That's what the case

 6   is about.     It's only going to take two or three days.           A bunch

 7   of doctors are going to be testifying.           I'm sure with the

 8   plaintiff will too.       But you can't talk about the case.          You

 9   can tell them how long it's going to be.           It's only two, three

10   days.    We'll be done by Wednesday.        But you cannot talk about

11   it.

12              Why?   Those people, your loved ones, you're married,

13   your husband, your wife, your girlfriend, your best buddy,

14   they weren't chosen.       They're going to have an opinion.

15   They're going to say, oh, you know, that happened to my cousin

16   in Brooklyn when he went to a Home Depot or they went to a

17   Dollar Store and this happened.

18              No.    They weren't chosen.      You were chosen and you've

19   got make your decision based on what is presented here, not

20   based upon what your neighbor tells you, what your spouse

21   tells you, what you see on the Internet.           It wouldn't be

22   fair.    It's got to be what's presented here, to be fair to

23   both sides, and the lawyers to be able to argue on what is

24   presented here.      If not, that's not fair.        It's only for a few

25   days.    So you can resist doing your own investigation.            Okay?
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 115 of
                                     142
                                                                              115

 1              Now, you're going to walk out through that -- we have

 2   a special hallway for you.        Right there is my hallway and

 3   yours.    The lawyers don't go through there.          But once you get

 4   out there, if you go to our cafe downstairs on the 7th

 5   floor -- you can go to lunch wherever you want -- but if you

 6   go there you may see the lawyers, the witnesses, the parties.

 7   You're going to see that they don't even say hello to you.

 8   And you may say, oh, how rude.         Be I can't believe that lawyer

 9   didn't even say good morning or good afternoon.

10              No.   The reason they don't say hello to you is

11   they're more afraid of me and they like you, and I have an

12   instruction to them not to have any contact with you.              So out

13   of fairness you can't hold it against them when they're

14   following my instructions.        So you can't say to them, oh, my

15   God, you know, in the elevator I said how you doing, and the

16   lawyers started looking up at the ceiling, looking

17   uncomfortable.      They can't have any contact with you.

18              So wear your juror badges at all times around the

19   courthouse, downtown.       Have lunch.     Do whatever you want

20   except talk about the case, do research on the case, and say

21   hello to anyone involved in the case.           All right?

22              Now, it says one o'clock but it's really twelve

23   o'clock.    But our stomachs probably say it's one o'clock.             So

24   how about if I give you until 1:15.          It's twelve o'clock.

25   It's not one o'clock.       I'll give you till 1:15.        You go in and
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 116 of
                                     142
                                                                               116

 1   out.   The Court security officer is going to show you how you

 2   come in and out.      You'll get to meet all of them when you work

 3   in this courtroom.       They do all the shifts.       You'll see all

 4   the nice guys and gals who help you.          And you'll come in

 5   through that door, not in the courtroom until all eight of you

 6   are present.

 7              Anything else?      All right.    See you at 1:15.      It's

 8   now 12:00.     It's not 1:00.

 9              (Jury retires at 12:00 p.m.)

10              THE COURT:     All right.    I always have a rule, you

11   have to wait for five minutes.         That way you can sit down.

12   That way you're not in contact with the jurors.             I am very,

13   very, very -- did I see that three times -- stressing no

14   contact with jurors.       So unless you don't have a place to go

15   to for the next six months or even longer -- because it may be

16   longer, I'll give you a jury trial if I hold you in contempt

17   for more than six months -- no contact with the jurors.               I

18   protected you.      I said you were nice.       I said that you're

19   polite and everything.       So you're protected.       So you don't

20   have to be aware.

21              There's an attorneys' room on the 14th floor, Judge

22   Spellman attorneys room, that I came up with.            They have

23   Internet and a phone.       I don't say where you should go to the

24   bathroom.     Other judges restrict you on floors.          I don't do

25   that because I trust you.        I'm not suggesting the other judges
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 117 of
                                     142
                                                                              117

 1   don't trust you.      But I trust you because I protected you

 2   already.    But don't say hello to them, not even a hello to

 3   anybody on the staff, okay, or related to the case.

 4              Who's the first witness by the plaintiff?

 5              MR. DEUTCH:     Your Honor, first we'll be calling

 6   Dr. Kingsley Chin.

 7              THE COURT:     Okay.   How long is that doctor going to

 8   be, more or less?

 9              MR. SOTO:     Judge, I'll be doing the direct

10   examination.     I expect not more than an hour for direct, less

11   than that.

12              THE COURT:     An hour?

13              MR. SOTO:     Okay.    How long would you like me --

14              THE COURT:     An hour?    Have you ever watched TV?

15              MR. SOTO:     I do, sir, a little bit.

16              THE COURT:     Have you ever watched TV for a whole hour

17   without a break?      Wow.   An hour.     Wow.   Okay.

18              MR. SOTO:     It's the just an estimation, Judge.          I'll

19   try to keep it short.        The message clear.

20              THE COURT:     They're your jurors.       You watch how they

21   start falling asleep and not paying attention.

22              You all see those Ted talks?          You know what a Ted

23   talk is?

24              MR. SOTO:     Yes, sir.

25              THE COURT:     How long are they?
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 118 of
                                     142
                                                                              118

 1              MR. SOTO:     Not long, are they?

 2              THE COURT:     Mr. Hamilton, how long are they?

 3              MR. HAMILTON:     Ten minutes at most.

 4              THE COURT:     10, 12 minutes.     They're pretty good,

 5   aren't they?

 6              MR. SOTO:     I wonder how long the cross is.

 7              THE COURT:     Usually half of the direct.

 8              MR. DEUTCH:     What time will we finish today and what

 9   time will we start tomorrow?         I want to make sure the rest of

10   the witnesses are lined up.

11              THE COURT:     I would have the witnesses lined up.          But

12   you think if he's going testify for an hour, I don't know.

13   Unfortunately, as you heard, I go by the sun.            Normally sunset

14   is around 7:15.      But now it's going to be around six o'clock.

15   So that's the goal.       The goal is what we do today we don't

16   have to do tomorrow.

17              MR. DEUTCH:     And what time will we start tomorrow?

18              THE COURT:     I don't know.

19              MR. DEUTCH:     Okay.

20              MR. HAMILTON:     Can I ask who the second witness would

21   be after Dr. Chin?

22              THE COURT:     You don't need defense witnesses yet.

23   But we'll talk about that later, right?

24              MR. HAMILTON:     Understood.     Thank you.

25              THE COURT:     Okay.    See you at 1:15.
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 119 of
                                     142
                                                                               119

 1              (Lunch recess at 12:05 p.m.)

 2              (Resumed at 1:33 p.m.)

 3              THE COURT:     We gave notebooks to the jurors and we

 4   got rid of the buzzing, right?

 5              THE TECHNICIAN:      No, Your Honor.

 6              THE COURT:     We didn't?

 7              Bring in the jurors, please.

 8              (Jury returns at 1:34 p.m.)

 9              THE COURT:     Thank you, folks.      Please be seated.

10              I gave you notebooks.       Plaintiff is present,

11   defendant, plaintiff's counsel, defense counsel.

12              You don't have to use the notebooks if you don't want

13   to.   If you want to take notes, you can.          What we do is at the

14   end of the day, each trial day, we -- by "we," people from my

15   chambers -- take the notebook.         No one looks as it.       But we

16   give it back to you the next morning.           That's what we do.      And

17   it's for your own individual personal use.            It is not to

18   convince others or anything else.          You don't have to take

19   notes.    If you want to, you can take notes.          All right.

20              This is how a trial is conducted.          First we did the

21   jury selection.      You saw what that was.       We ask a bunch of

22   questions.     We give you a big break and then you were chosen.

23              Now you'll hear opening statements.          What the lawyers

24   say is not evidence but it's very important.            It's what they

25   think the evidence will show.         After that, plaintiff calls
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 120 of
                                     142
                                                                               120

 1   witnesses, plaintiff, who is suing, and then the defense can

 2   also call witnesses.

 3              One thing we do not do in civil cases, at least in

 4   this courtroom, is call the same person twice.             So many times,

 5   by the time the defendant calls witnesses, there are less.

 6   Sometimes that happens, sometimes it doesn't.            But we don't

 7   call the witness twice.

 8              And then at the end of the case, when both the

 9   plaintiff and the defendant have rested, you'll hear closing

10   arguments from the lawyers.         They argue to you how they think

11   you should arrive at a verdict.         And then I tell you

12   everything you need to know about the law.            Because right now

13   you say, gosh, we don't know anything about causation or

14   damages and the expert witnesses.          I'm going to tell you

15   everything about that.       You're going to be experts in the law.

16   I'm going to read it to you and I'm going to give you a copy

17   in writing, so you'll know about the law.

18              You cannot form a fixed or definite opinion on the

19   case until you hear all of the evidence, the arguments from

20   the lawyers, the instructions from me as the Judge.              So you

21   got to wait.     It will probably be Wednesday for that.           All

22   right?

23              Okay.    Plaintiff goes first.       Who's going to give the

24   opening statement?

25              MR. DEUTCH:     I will, Your Honor.
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 121 of
                                     142
                                                                              121

 1              THE COURT:     You've got the floor.

 2              MR. DEUTCH:       Thank you.

 3              THE COURT:     Use the microphone because it helps the

 4   court reporter.

 5              MR. DEUTCH:       Your Honor, may I move the podium just

 6   to adjust it a little bit?

 7              THE COURT:     Okay.      You can.   You can.   As long as it

 8   stays connected.      You can use the other one, if you want.

 9   Whatever you want.

10              MR. DEUTCH:       Okay.   Thank you, Judge.

11              THE COURT:     The problem with that one is the

12   microphone is not attached, see.           The other one has an

13   attached microphone.         Okay.

14              MR. DEUTCH:       May I proceed, Your Honor?

15              THE COURT:     Yes, you can.

16        *     *     *       *     *       *        *    *      *      *

17              (Plaintiff opening statement not ordered transcribed)

18              THE COURT:     All right.       Thank you, Mr. Deutch.

19              Mr. Hamilton, you're going to do it?

20              MR. HAMILTON:      Yes, Your Honor.

21              THE COURT:     Okay.

22              MR. HAMILTON:      May it please the Court.

23              I'd like to show you the video one more time for 40

24   seconds.

25              If you can just run that video for me.
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 122 of
                                     142
                                                                              122

 1              (Video recording played)

 2              Good afternoon again, ladies and gentlemen of the

 3   jury.    I show you that video because I want to begin by

 4   telling you that I want to own something that absolutely has

 5   to be owned.     Sam's is responsible.       The lady pushing that

 6   particular cart, her name is Vanessa.           She's a cake decorator.

 7   She was pushing cakes that day on that cart when she bumped

 8   Mr. Maluff.

 9              Mr. Deutch is right.       We are responsible.       We're not

10   supposed to hit our customers at all.           That's not in dispute.

11   And if that was all you had to decide, whether or not we

12   bumped Mr. Maluff, we wouldn't be hear in federal court today.

13              But the issue in this case is whether or not the bump

14   caused Mr. Maluff's injuries.         The plaintiff has to prove that

15   that bump caused his injuries, and that is where Mr. Maluff's

16   lawyers are wrong.       They're dead wrong, because, you see,

17   before Mr. Maluff ever stepped foot in that store, Mr. Maluff

18   had preexisting injuries.        Let me tell you about them.

19              The issue in this case, the thing for you to decide

20   in this particular case, is whether or not Mr. Maluff's

21   injuries were caused by any bump.

22              Now, in this particular case, what happened is that

23   Mr. Maluff and his lawyers are going to come in here and ask

24   you for a significant amount of money for the bump in his

25   back.    And I will tell you and I will prove to you that those
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 123 of
                                     142
                                                                                123
                           DEFENSE OPENING STATEMENT


 1   injuries Mr. Maluff had, which was a herniated disc at L5-S1,
 2   were preexisting; that he already came into the store with a
 3   herniated disc at L5-S1.        He had issues with severe
 4   degeneration in his neck, and if you sum this case up, it can
 5   be summed up in two words:        An opportunity and money.
 6              And what do I mean by that, ladies and gentlemen of
 7   the jury?     Here's what I mean.      When Mr. Maluff filed this
 8   lawsuit in December of 2016, we on behalf of Sam's Club asked
 9   Mr. Maluff, tell us, tell us about all the injuries you've had
10   in the past.
11              Mr. Maluff, in February of 2017, under oath, swearing
12   to tell the truth, indicated that he only had two injuries:                A
13   car accident in 2002-2003 that caused a shoulder injury;
14   another accident in 2009.        But that was incorrect.        You see,
15   Mr. Maluff has been having back pain going back to 2002.
16              In fact, after Sam's Club discovered the medical
17   information, here's what we found out about Mr. Maluff and
18   what Mr. Maluff did not say.         Mr. Maluff hid the fact that he
19   had a herniated disc in 2012.
20              In fact, when he was applying for a commercial
21   driver's license, he indicated he had chronic back pain.
22   Mr. Maluff hid the fact that he had x-rays in his lumbar spine
23   in 2012 because he had to go to the emergency room because his
24   back pain was so strong.
25              Mr. Maluff hid the fact that in February of 2013,
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 124 of
                                     142
                                                                              124
                           DEFENSE OPENING STATEMENT


 1   just a year and a few months before this accident, that he had
 2   to go for an MRI.      Didn't say a word about that.         Hid it in
 3   2013, an MRI of his aluminum spine, his low back.             And what
 4   did that MRI show?       Lo and behold, Mr. Maluff had herniated
 5   disc in the exact area where he's now asking you to award
 6   damages for.
 7              Mr. Maluff not only hid the x-ray, the MRI, he hid
 8   yet another MRI in 2013 of his thoracic spine.             He hid the
 9   fact that he went and saw an orthopedic surgeon, folks, in
10   2012 and in 2013 for chronic back pain, and that orthopedic
11   surgeon prescribed injections, prescribed physical therapy,
12   and Mr. Maluff didn't get it.
13              Mr. Maluff was never cured of his back or his neck
14   injuries ever.      It was a permanent condition.        His back had a
15   disk that was bulging against a nerve, and that nerve, every
16   time it touched him, he would have numbness and tingling in
17   his leg.
18              He went to the emergency room at Memorial in October
19   of 2012 and continued treating October, December, January,
20   February, March.      He kept on treating going back and back for
21   low back pain.      It got so bad that he had tingling in his
22   legs.
23              What does that tell you about, tingling in his legs?
24   That means a nerve is being compressed.           So you have back
25   pain, and the nerves run down the your leg, and every time the
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 125 of
                                     142
                                                                               125
                           DEFENSE OPENING STATEMENT


 1   disk of the back touches that nerve, it shoots pain.              And
 2   that's what he had before he even walked in the Sam's Club.
 3   And he hid it.      Didn't say a word.      Took his deposition.
 4   Didn't say a word.
 5              We found the medical records that he hid.            He hid
 6   them from Sam's Club.       But who else did he hide them from?
 7   The very doctor that they're going to call as a witness who is
 8   going to take that stand right after I finish, Dr. Chin, he
 9   didn't know.     He didn't tell Dr. Chin about all these
10   injuries.
11              In fact, when he went to Dr. Chin, he filled out a
12   form that said I had no problems.          Say what?    I had no back
13   pain.    And Dr. Chin, who did the surgery from 2015 and saw him
14   in 2016 and 2017, had no idea that this man, Mr. Maluff, had
15   such significant back injuries.
16              Dr. Chin didn't know.       You know when Dr. Chin found
17   out?    When we gave him the medical records about three years
18   later when we discovered them in 2017, November.             He did the
19   surgery back in 2015.       Right?    That's when Dr. Chin found out,
20   two years later.      I apologize.
21              So what is this case about?        It was an opportunity.
22   He had back pain.      The cart bumped him and he saw an
23   opportunity.     When that cart bumped him -- you're going to
24   have the entire CCT.       Take a look at it.      He stays in the
25   store for about an hour walking around.           At one time he sits
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 126 of
                                     142
                                                                              126
                           DEFENSE OPENING STATEMENT


 1   down.    He's on his phone.      He then walks to the produce
 2   department.     He comes back.      He's all around.     He doesn't rush
 3   out.    He doesn't ask for any medical care.          He doesn't ask for
 4   an ambulance.     He doesn't go for any type of medical care
 5   whatsoever.
 6              So that's the first reason, the first reason that I
 7   say that Sam's Club didn't cause his injury is because he hid
 8   his injuries.     And ask yourselves as you hear the evidence,
 9   why did he hide it; why did he not tell anybody; why did he
10   not tell his doctor who did the surgery.
11              There is another doctor and you're hear from him
12   doctor, Dr. Jarolem.       He's an orthopedic surgeon who examined
13   Mr. Maluff pursuant to the rules of this Court.             And
14   Mr. Maluff didn't tell him either.          Told him the exact
15   opposite.     Had never had any problems before.
16              What's he going to say?        I forgot that I had multiple
17   MRIs, multiple x-rays, saw an orthopedic surgeon before?
18   That's not right.      That wasn't correct.       So that's the first
19   reason I say that this was not caused by Sam's Club.
20              What's the second reason?        The second reason I say
21   that is because when Sam's discovered the x-rays and the MRIs
22   from 2013 -- remember his accident is in 2014, right -- when
23   we discovered the x-rays and the MRIs in 2013, we were able to
24   compare them with the MRIs after the accident.             So now we can
25   look and say did Sam's Club with that bump cause any
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 127 of
                                     142
                                                                               127
                           DEFENSE OPENING STATEMENT


 1   additional pain or any additional injury to Mr. Maluff.
 2              You're going to hear from a gentleman by the name of
 3   Dr. Koenigsberg.      He is a Board-certified radiologist.          His
 4   job is to look at films day in and day out, MRIs and x-rays.
 5   That's all he does.       He went to medical is school to study
 6   that.    That's all he does.      He reads films and he gives them
 7   to the doctors and he says this is what I see on the films.
 8   He's the only neuroradiologist that's going to testify to you
 9   in front of you today.       Plaintiffs chose not to call a
10   radiologist.     And so with those films, Dr. Koenigsberg will
11   say I looked up 2013, I looked at them after the accident.
12   It's identical.
13              What did he have?      Herniated disc at L5-S1, severe
14   degeneration in his neck at C5-C6.          Remember that because
15   those are the two areas that Mr. Maluff is asking you for
16   money today for.      The films were identical.
17              Dr. Chin is going to be on that stand in a few
18   minutes and he's going to try and tell you that, you know
19   what?    I looked at the films also.        But I see some worsening
20   on the films.
21              Dr. Chin is not a radiologist.         Listen to his
22   testimony very carefully.        When he tried to compare films, he
23   compared apples to oranges, and he knew that and I'll prove
24   that, and I'll show you and demonstrate to you that the films
25   that he's comparing are not the same films at all.              And you'll
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 128 of
                                     142
                                                                              128
                            DEFENSE OPENING STATEMENT


 1   hear that from Dr. Chin when I talk to him on the stand and
 2   cross-examine him.
 3              What's the third and final reason why I believe the
 4   injuries weren't caused by the bump?          After Mr. Maluff got hit
 5   in the store -- as I say, he walked around for about an hour.
 6   Didn't ask for any medical care.          He left.
 7              Did he go for medical care on -- the accident was
 8   August 27th -- did he go for medical care on August 28th?
 9   No.   Did he go for medical care on August 29th or the 30th or
10   the 1st?    No.   The first doctors Mr. Maluff went to was a
11   chiropractor, and you will see a record where it says how did
12   you get here.     And it says law office.        Lawyers sent me.
13              Do you know who Mr. Maluff never saw and never went
14   back to?    He never went back to Memorial where he was getting
15   treated for his back pain before.          He never went back to
16   Broward Health who did x-rays and MRIs on his back.              He never
17   went to these doctors at all.         The only doctors Mr. Maluff
18   went to were doctors, as you'll see on that chart, and it says
19   law office.
20              Dr. Chin.     Dr. Chin is a doctor who has seen about 50
21   or more of Mr. Rubenstein's clients for over three years.
22   Dr. Chin is a doctor who has performed multiple surgeries on
23   Rubenstein's clients, and Dr. Chin is a doctor who has made
24   millions of dollars seeing Mr. Rubenstein's clients.
25              He never went back to his regular doctors.
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 129 of
                                     142
                                                                                129
                           DEFENSE OPENING STATEMENT


 1   Interestingly enough, he went back one time or two times to a
 2   regular doctor for an annual physical at Memorial.              And guess
 3   what was interesting about that.
 4              On August 6, 2015, he goes to get a checkup, an
 5   annual physical.      They examine Mr. Maluff.        This is after the
 6   surgery.    They examine him and say, all right, we see that you
 7   had a surgery.      He says yes.     They examine his back.       Do you
 8   have any back pain?       No.   Do you have any neck pain?        No.
 9   That was an annual physical at Memorial.
10              On the 13th, seven days later, he shows up at
11   Dr. Chin's office.       He's got neck pain.      He can't even lift
12   his head up.     He's got back pain.       He can't even walk.      And
13   that's what Dr. Chin puts in his records.
14              Four days later he walks out of Dr. Chin, out of
15   Dr. Chin's office, and he's on a motorcycle riding all over
16   Miami.    No problems.
17              He goes back to the doctor who does a physical
18   examination for a follow-up on October 29th.            No problem.     The
19   doctor examines him.       You're going to hear testimony from that
20   doctor.    Yeah, I examined him.       I looked at his neck.       I
21   looked at his body.       He was perfectly fine.
22              He goes to Dr. Chin the very next day after that
23   annual physical.      Guess what?     He can't walk.     He's got
24   difficulty walking.
25              You see, every time he goes one path with one set of
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 130 of
                                     142
                                                                                130
                           DEFENSE OPENING STATEMENT


 1   doctors, he's got issues.        Take him out of that path where
 2   he's being sent to doctors or referred to doctors and goes to
 3   the regular path, he's fine, perfectly fine.            And that's what
 4   the evidence is going to show, ladies and gentlemen of the
 5   jury.    And that is why I believe that bump didn't cause
 6   Mr. Maluff's injuries.
 7              We stand here and we own what we need to own.            We buy
 8   what we need to buy.       If we break it, as he said, we would
 9   have bought it.      But we didn't break it in this instance.
10              So the question that you'll have to ask yourselves is
11   how are you going to go about deciding this case.             Are you
12   going to decide it based upon sympathy or lawyers that you
13   like, or are you going to look, as I hope, at the facts and
14   the evidence in this case that show that he had the lumbar
15   disk disease and a herniation before?           Are you going to look
16   at evidence where he hid it and ask yourselves why?              Are you
17   going to look at the evidence to show the inconsistencies in
18   his reporting?      Why is he better one day and not better the
19   other day?     Why is he not going for physical therapy when
20   doctors recommend physical therapy?          Why does he take long
21   breaks, nine, ten months at a time, to see a doctor, to go
22   back to Dr. Chin every nine or ten months?            Why does he do
23   that?
24              If you reach your decision based upon the facts and
25   the law, we'll honor that decision, whatever it may be,
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 131 of
                                     142
                                                                                                                                131
                            DEFENSE OPENING STATEMENT


 1   whatever it may be.
 2              I thank you.      You've been a patient jury for
 3   listening to what the evidence will show you.                                                   I look forward
 4   to bringing you the facts in this case.                                  Thank you, ladies and
 5   gentlemen.
 6              THE COURT:     Thank you.
 7              Call your first witness, please, plaintiff.
 8              MR. SOTO:     Thank you, Your Honor.
 9              The plaintiff will call Dr. Kingsley Chin, if we may
10   get him, please.
11              May I approach the lectern, Judge?
12              THE COURT:     Yes.
13              MR. SOTO:     Thank you, Judge.
14              THE COURT:     Right over here, please, sir, your right,
15   my left.
16              MR. SOTO:     Come on up, Doctor.                             Thank you.
17              THE COURT:     Raise your right hand, please, sir.
18        *     *     *       *     *      *                    *                     *                     *             *
19                                I N D E X
20   OPENING STATEMENT                                                                                                        PAGE
21   Defense................................................... 121
22        *     *     *       *     *      *                    *                     *                     *             *
23                         C E R T I F I C A T E
24            I certify that the foregoing is a correct transcript
25   from the record of proceedings in the above-entitled matter.
      William G. Romanishin
                                               Digitally signed by William G. Romanishin
                                               DN: cn=William G. Romanishin, o=US District Court, ou=US Clerk's Office,
                                               email=Bill_Romanishin@flsd.uscourts.gov, c=US
                                               Date: 2019.05.28 10:55:23 -04'00'
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 132 of
                                     142
                                                                                                                                       132

                  A              agree 7:12 8:12 48:11,19   arguments 120:10,19        backgrounds 77:19           bother 2:22
      A's 41:11                     51:21 55:9 56:2 62:13   arms 30:1                  backup 72:4                 bottom 70:16
      a.m 1:7 4:25 12:7 103:23      63:14 65:10,12 87:24    arrangements 16:23         bad 9:14 80:25 124:21       bought 130:9
         103:24                     87:25 89:23 93:16          17:12 33:12             badge 41:9,12               Boulevard 1:17
      Abadin 41:15 59:14            110:3                   arrest 88:3,4,5,11 89:23   badges 115:18               break 17:17 74:11
         85:25 112:16            agreed 111:5               arrested 87:2,6 91:19,23   ban 4:1                       117:17 119:22 130:8,9
      able 13:19 20:22 21:4      agreement 6:8 63:25           91:24                   bank 19:9,11                breaks 9:8 130:21
         64:18 77:22 114:2,23    agrees 7:7,10              arrive 120:11              bar 109:8                   Brickell 12:23 13:21,23
         126:23                  ahead 31:10 86:25          articulate 77:3            Barely 74:5                   30:24
      above-entitled 131:25      airport 8:4                asked 2:17 3:3,4 10:11     based 23:25 27:16 28:6      brief 100:13
      absolutely 122:4           aisle 57:12                   58:13 62:18 71:5           56:3 68:16 74:21,25      briefly 58:1
      accent 71:2 78:3           Alfonso 36:5 85:20            80:17 81:6 83:19 90:1      78:2 107:10 114:19,20    bring 2:15 3:10 4:6,8,20
      accept 66:18,19,21 67:3    alleges 55:2                  90:5,13 91:25 94:20        130:12,24                  7:20 55:1 81:10 87:25
         67:5,8,10,13,15,18      allow 48:3 73:10 82:15        106:17 107:11 110:1     basically 77:14 81:3          88:4 89:21 92:2,3
         70:1 73:13,15,21 83:8      100:14                     123:8                   basis 26:25 27:2 71:15        95:17,18,20 106:10,12
         83:11,15,22 84:8,11     allowed 68:25 94:20        asking 13:20 52:13 94:4       71:16 77:1 81:23           106:22 110:23 119:7
         84:19 85:1,4,17,21,23      107:13 108:16 110:7        94:21 124:5 127:15         87:22                    bringing 82:16 131:4
      accepted 66:23,24 71:12    allowing 52:18,19          asks 56:12                 bathroom 74:10,11           broken 6:7 59:1,6 60:4
         71:16,16 83:3,5,5       allows 48:2                asleep 117:21                 116:24                     60:13,14
         85:18 97:15             alongside 5:17             assault 37:4 87:7 88:5     bathrooms 8:24              Brooklyn 114:16
      accepts 83:16,23           altercation 88:9 89:12        89:4 91:1 98:12         Batson 67:22,24 68:3,4,5    brought 82:15 109:5
      accident 6:7,10 11:15         91:1 98:13              assaulter 89:7                68:8,9 69:3 71:10,10       112:21
         14:5,19 57:22 61:24     alternate 84:14            Assistant 6:13,14             73:24 74:16 76:22        Broward 96:5,9 103:19
         80:25 88:19,25 95:18    aluminum 124:3             associated 50:13              78:16 82:23 83:7           128:16
         96:23 97:16,16 105:5    Alvarez 2:13 5:25          assume 58:25                  98:23                    bucks 80:5
         105:6,7 123:13,14       ambulance 126:4            assuming 48:14             Bay 36:8,15                 buddy 114:13
         124:1 126:22,24         amend 4:14                 attached 121:12,13         Bayside 19:23               Builders 93:21
         127:11 128:7            Amendment 90:11            attack 107:22              beach 10:6 41:14            building 8:20 9:3,3,4
      accidents 39:10            amount 6:21 27:24          attention 20:1,3 63:19     beard 82:2,6,6                20:25 21:1 22:2,4 24:4
      accountable 51:23 52:3        122:24                     92:20 104:22 117:21     beards 82:9                   27:15,18 36:25
         52:9                    analyst 21:11 30:21        attorney 6:14,14 48:14     beating 78:24               buildings 12:25
      accountant 45:13           analytical 74:3 75:3,6,6      92:10,11 93:13,25       beautiful 35:4              bulging 124:15
      accounting 41:2            Angel 28:11 83:14          attorney-client 94:7,8     behalf 2:4,5,9 5:14,19      bump 122:13,15,21,24
      acquitted 87:8             annual 129:2,5,9,23           97:4                       39:7 47:13 49:4 123:8      126:25 128:4 130:5
      action 89:24 107:14,21     answer 4:14 42:25 46:9     attorneys 14:9 48:13       behavior 95:21              bumped 122:7,12 125:22
         109:19                     46:11 90:9 110:5           55:4 116:22             behold 124:4                  125:23
      actual 105:24              answered 3:6,9             attorneys' 116:21          belabor 81:12               bunch 9:24 80:21 114:6
      ad 12:22 30:23 70:10       answers 22:22              attribution 98:3           believe 14:20 20:14 24:7      119:21
      additional 90:20 127:1,1   Anthony 1:17 2:6 5:17      August 88:20 128:8,8,9        59:10 61:8,9,11,15,20    burden 52:22 53:12 77:2
      address 3:13 10:1 47:20    anybody 25:25 26:1            129:4                      61:22,23 62:2,15,17        77:6
      addressed 3:14                51:19 53:22 54:19,21    automobile 88:25              66:5 68:14 78:17 79:8    business 11:15 26:18
      adhere 113:13                 55:3,7 56:16,17,23      available 104:20              87:8 88:7,10,13,17         29:15,17 38:1
      adjust 121:6                  58:2 61:9 62:15,16      availed 104:25                89:2,12 92:9 93:14       busy 108:23 109:9
      adjusted 111:2                63:16 80:16 117:3       Aventura 30:15                101:21 103:16 107:10     buy 130:7,8
      admission 4:9                 126:9                   Avenue 1:21,24                108:11 110:19 115:8      buzzing 119:4
      admit 4:14                 anymore 77:21 78:5         average 103:2                 128:3 130:5
      admits 78:10                  81:13 82:24             awake 30:4,7               believer 110:15                          C
      admitted 6:17,25 49:19     anyplace 14:23             award 124:5                believes 64:8               C 131:23,23
         49:20,21 50:8           anyway 83:10 97:13         awarding 52:13             best 114:13                 C5-C6 127:14
      admitting 49:22            apart 110:22               awards 64:1                bet 17:21 106:16            Cabanas 24:17 73:20
      advantage 19:15 61:21      apologies 6:3              aware 50:10 116:20         better 13:19 19:3 23:25        74:1,2,17 81:9 82:14
      advent 29:16               apologize 3:11 45:25                                     29:25 59:25 70:5            112:3
      Advertisement 54:13           88:15 90:13,15 91:13               B                  101:7,12 130:18,18       cafe 115:4
      advertising 54:14,21          97:9,10 125:20          back 9:9 21:17 29:25       Beverly 38:4                cake 122:6
         63:19,19                apparently 105:1             30:1 33:1 35:16 37:25    bias 94:17,20               cakes 122:7
      affect 72:18               appeal 70:17 71:23           50:21,24,24,25 51:4      big 80:5 119:22             calculus 41:4
      affidavit 103:21              80:10                     51:18,19 56:20 58:19     Bill 8:17 47:17             Calderon 19:1 67:17
      afraid 115:11              Appeals 76:10                59:2,3,7,12 60:7,17      billing 40:11                  68:13,20 69:22 70:20
      African-American           appear 64:20                 62:5,22 63:16 66:1,1,3   birthday 16:6,7 17:20          71:21 72:3,10 77:25
         78:19,20,24             APPEARANCES 1:15             66:5,6 69:24,25 70:2,6      18:22 25:21                 80:17 81:5 112:2
      afternoon 10:20 44:22      appears 74:19 78:2,4         70:21 71:5 72:15,23      BIRTHISEL 1:19              calendar 2:23,23 3:2,3,4
         107:9 115:9 122:2          83:25                     80:20,21,25 81:5         bit 21:5 28:1 32:20 33:17      3:13
      age 102:22 103:2,6         apples 127:23                82:16,18 89:7 90:12         35:10 40:8 47:25         call 2:1,23,23 3:2,3,4,13
      agency 12:22 30:23         applying 123:20              96:8 100:5,22 101:8         48:11 49:9 52:25            4:15 6:17 7:1,1,20
         70:10                   appointed 28:23              104:24 105:5 111:15         59:13,20 78:3,7,9           10:24 17:17 42:23
      agent 25:3 75:2,7,8        appointment 43:5 44:18       119:16 122:25 123:15        100:7 117:15 121:6          64:23 98:13 100:21
         78:11 79:18 80:15          86:1                      123:15,21,24 124:3,10    black 70:11 71:14              101:22 106:19,23
         81:17 82:10             appreciate 19:16 49:12       124:13,14,20,20,21,24    blind 61:13                    113:25 120:2,4,7
      agents 75:3                   49:24                     125:1,12,15,19,22        Board-certified 127:3          125:7 127:9 131:7,9
      aggravate 88:22            approach 66:12 131:11        126:2 128:14,14,15,15    boards 110:11               called 5:11 8:1,5,6 9:3
      aggravated 51:12,14        area 13:21 124:5             128:16,25 129:1,7,8      body 129:21                    10:11 13:7,11 58:21
         81:1 87:7               areas 127:15                 129:12,17 130:22         bond 87:10                     64:20,24
      ago 13:10,12 20:11         argue 46:18 77:23 79:15    back-striking 66:22,25     books 82:8                  calling 2:22 108:10
         21:16 23:15 29:18          114:23 120:10           background 74:21 76:20     bored 33:1                     117:5
         33:1 109:25             arguing 83:6                 77:24 79:3,4             bosses 19:16 113:25         calls 119:25 120:5
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 133 of
                                     142
                                                                                                                                        133

      Campos 40:6 41:5               73:11,19,24,25 74:19     clubs 111:10               copy 120:16                   49:16 50:4 53:1,25
      cancel 44:17                   74:21 75:1,11 76:16      Clyde 97:2                 Coral 10:4 27:15 32:22        54:4,6 55:13 56:9 57:3
      capable 48:15                  76:24 77:1,10,23         Coaligics 32:3             corporate 27:19 56:15         57:6,8 58:10 59:21
      capacity 27:19                 78:12 79:9,11,16         cocounsel 5:17 66:12       corporation 25:6 27:1         61:14,21,23 65:4,12
      car 11:15 14:5,19 39:10        82:16 83:7 84:6 85:14    coffee 8:23 106:21           39:6 61:3,9                 65:19 66:11,14,16
         58:25 59:2,3,3,7 60:4    challenger 77:2,9           collateral 107:15 109:5    correct 4:23 7:9 27:21        67:4,6,9,11,14,16,20
         60:6,7,9,12 95:18        challenges 66:22 74:16      collect 35:16 63:25          51:1 69:2 72:21 75:15       67:24 68:3,7,12,15,17
         123:13                      74:24 78:16 82:24        collector's 38:20            80:15 87:12 91:6            68:23,25 69:3,6,8,11
      care 33:11 40:2 84:17          98:23                    College 40:15                109:10 110:5 126:18         69:13,17,17 70:1,4,9
         92:20,24 103:17 126:3    chambers 2:22 119:15        Collins 77:16                131:24                      70:11,14,16,23 71:1
         126:4 128:6,7,8,9        chance 53:5                 come 4:21 13:19 28:2       correctly 81:25               71:13,18,22 72:3,8,12
      carefully 127:22            change 114:2                   29:25 36:13 55:25       costs 99:14,15                72:14 73:4,7,10,14,16
      Caribbean 70:25             changed 9:8 84:13 86:19        72:3 102:5,10 103:2,7   counsel 55:1,7 81:6           73:19,22,25 74:4,8,14
      Carlos 35:8,12 45:1         charge 87:8,9 89:8             103:24 106:1,19           83:21 92:9 102:20,20        75:5,7,10,13,16,20,25
         84:25                    charged 6:13 10:15             107:16 112:10 116:2,4     102:21 111:5,16             76:6,8,10,10,13,16,19
      Carol 10:4                  charging 98:12                 122:23 131:16             119:11,11                   76:23 77:5,14 79:6,23
      carpool 36:13               chart 128:18                comes 60:6 63:15 106:1     country 9:7 52:15             80:5,7,16 81:16,24
      carried 77:6                checkup 129:4                  110:16,16 126:2         couple 7:6,7,11,14,16         82:21 83:4,8,10,16,23
      cars 17:1                   children 34:14              comfortable 8:24 111:14      8:23 16:21 33:5 37:18       84:3,6,9,12,18,20,23
      cart 122:6,7 125:22,23      Chin 108:1,3,12 117:6       comfy 37:24                  46:16 113:14                85:2,5,8,13,16,18,22
      case 1:2 5:11,13 6:4,5,5       118:21 125:8,9,11,13     coming 8:11 11:4 100:25    course 6:12 11:1 14:7         85:24 86:7,9,12,14,16
         6:16,16,24 7:2,4,5,5        125:16,16,19 127:17         102:8,25                  19:19 28:3 80:8 95:1        86:18,22,25 87:4,6,10
         9:17 10:14,15 11:16         127:21 128:1,20,20,22    commercial 19:9 123:20     court 1:1,23 2:1,2,9,12       87:13,15,18,21,24
         11:20,23 14:10 18:23        128:23 129:13,14,22      committing 98:18 109:9       2:15,21 3:6,8,16,19,24      88:2,4,8,12,14,19,21
         20:18,23 21:18 22:5,8       130:22 131:9             common 63:21 80:22           4:5,8,11,17,20,24 5:1       89:4,11,14,17,19,21
         23:17 24:5,5,11,14       Chin's 129:11,15            communication 94:7           5:9,19 6:2,14,15 7:10       89:25 90:3,7,10,16,22
         27:15 28:2 37:2 39:13    chiropractor 128:11         communications 94:8          7:13 8:16,25 12:3,8,14      91:3,7,10,14,18 92:2,5
         39:14 46:16 55:1,5,8     choice 19:7                 company 14:8,25 27:2         12:17,19,21,24 13:4,6       92:13 93:1,6,8,16,19
         56:3,13 57:25 58:1       chooses 108:12                 32:2 40:1 51:22 52:3      13:8,10,13,15,17,23         93:23 94:3,21 95:6,8
         60:22,23,23 64:7         chose 127:9                    61:7,9 64:10              14:1,4,6,6,9,10,13,17       96:3,24 97:5,7,10 98:9
         68:23 75:4,13,17         chosen 32:17 112:17,18      compare 126:24 127:22        14:21 15:1,4,7,9,11,14      98:22 99:1,12,14,17
         76:10 77:8 78:9,23,24       114:1,14,18,18 119:22    compared 127:23              15:16,19,21,23,25           99:21 100:1,7,13
         79:13,14 80:24 81:3      Christmas 20:16,21          comparing 127:25             16:3,7,13,15,18,21,25       101:2,5,10,12,15,23
         82:1 88:15,25 92:10      Christy 113:4               compound 42:23               17:3,7,9,13,16,25 18:3      102:5,7,9,13,18,25
         92:22 93:6,8,9,10,20     chronic 123:21 124:10       comprehensible 77:10         18:5,7,9,11,13,15,17        103:6,10,15,18,20,24
         98:16,21 99:4 100:14     Circuit 79:15               compressed 124:24            18:20,23 19:3,8,11,13       103:25 104:6,10,12,16
         100:15 102:24 104:15     circumstances 14:16         computer 97:12               19:15,20,22 20:1,4,6,8      104:18 105:3,6,8,14
         107:12,17,19,23             94:24                    computers 29:16              20:10,13,15,18,20           105:17,20,23 106:3,7
         109:25 110:8 113:5,11    cited 93:9 107:17           concept 58:21,23 59:11       21:1,4,8,10,13,15,17        106:10,12,14,16 107:1
         113:17,23,23 114:1,2     Citizenship 21:12              60:20                     21:21,23 22:2,5,7,11        107:4,24 108:2,10,18
         114:3,5,8 115:20,20      City 10:4,7 23:9            concern 76:5                 22:13,16,18,21,25           108:20 109:1,7,13,21
         115:21 117:3 120:8,19    civil 6:5,5,8,16,16 7:1,2   CONCLUDED 74:13              23:3,5,7,10,12,14,16        109:25 110:6,8,9,14
         122:13,19,20,22 123:4       9:1,17,22 10:14 11:16    condition 124:14             23:20,22,24 24:3,5,8        110:21 111:2,9,13
         125:21 130:11,14            20:14 26:13 27:17        conditions 62:3              24:10,13,16,19,21,23        112:1 113:3,9 116:1
         131:4                       75:17 78:9,24 79:4,13    conducted 119:20             24:25 25:2,4,7,9,12,14      116:10 117:7,12,14,16
      cases 6:8,12,22 9:1,22,22      83:1 95:1 120:3          CONFERENCE 66:13             25:17,20,23 26:6,8,10       117:20,25 118:2,4,7
         77:16,17 78:20,22,22     claim 97:15                    74:13                     26:12,14,16,18,20,22        118:11,18,22,25 119:3
         94:7,8 97:5 98:5,18      claimed 78:11               conflicts 7:22 10:19         26:24 27:1,4,7,9,10,13      119:6,9 121:1,3,4,7,11
         120:3                    claiming 66:1,6 80:24       confusion 59:13              27:16,19,22 28:3,9,14       121:15,18,21,22
      category 82:14                 105:11                   connected 121:8              28:16,18,20,22,24,24        122:12 126:13 131:6
      causation 58:22,23          clarify 86:21               connection 94:12,22          29:5,8,10,13,19,25          131:12,14,17
         59:11 60:3 78:9          class 38:2 68:11,12         connections 94:13            30:4,7,10,12,14,16,18    Court's 47:15
         120:13                      81:14                    consider 17:20 19:20         30:20,22,25 31:2,4,6,9   court-appointed 29:22
      cause 6:10 52:8 55:6        classes 40:15                  52:13 93:4 95:20          31:12,16,20,22,24        courthouse 9:1,2 20:13
         57:22,24 59:8,9 60:18    clear 98:8 117:19           consistent 100:2             32:1,4,6,6,9,11,13,16       36:24 115:19
         66:20,22 71:9 76:4       client 2:11 49:5,23 54:20   constantly 94:15             32:20,24 33:3,5,9,14     Courtial 31:13 84:7
         84:22 126:7,25 130:5        54:25 66:11 71:25        constitute 107:22            33:16,19,21,25 34:4,6       112:11
      caused 49:22 50:9 51:9         87:2 88:25 92:10         Constitution 9:21            34:9,11,14,17,19,21      courtroom 5:8 12:1,6
         52:4,10 55:2 60:25       client's 99:9               constructing 27:15           34:24 35:3,6,10,14,18       34:1 70:5 75:21 85:11
         88:7,23 97:18 114:4      clients 62:20 63:3 94:15    consult 32:1                 35:20,22,24 36:1,4,7,9      99:2 111:14,21,25
         122:14,15,21 123:13         128:21,23,24             consultant 31:23,25          36:12,16,18,20,22,24        113:7 116:3,5 120:4
         126:19 128:4             Clinical 18:10              contact 115:12,17            37:2,5,7,9,12,15,17,20   courts 29:3
      causes 51:22 52:2           clock 86:18                    116:12,14,17              37:22,24 38:6,8,10,12    cousin 114:15
      causing 51:23 78:10         close 55:12                 contacted 102:3              38:16,18,21,24 39:1,3    cover 82:8 104:5
      CCT 125:24                  closing 98:3 120:9          contempt 116:16              39:5,13,16,20,25 40:2    cracked 81:18
      ceiling 115:16              closings 19:10              context 100:14               40:5,8,13,16,19,23,25    credibility 93:3 101:24
      celebrate 33:24             club 35:13 55:2,4 56:15     continue 50:24,25            41:5,9,11,20,22,24          107:22 110:13
      certain 62:20 63:3,6,10        56:16,17,22,24 57:4,5    continued 124:19             42:1,3,5,7,10,12,15,17   crime 10:16 109:9
         77:18 78:25                 57:6,10,11,12,18,20      continuing 51:10             42:19,22 43:3,6,8,11     crimes 6:13
      certainly 48:9                 57:24 58:2,13,15 64:8    contract 6:9 96:20           43:14,17,21,25 44:2,5    criminal 6:12 9:2,22
      certify 131:24                 80:2 88:19 95:25 96:5    controls 70:5                44:9,12,14,25 45:3,5,7      10:15 11:17 37:6
      chair 37:25 112:9              96:6 101:9,20 105:11     convenient 86:23             45:9,12,14,16,18,20         52:23 53:1 77:17
      chairs 38:2                    111:5,9 113:16 114:3     convictions 87:9             45:23 46:2,6,11,15,18       78:20,21 79:4 82:1
      challenge 66:20 67:20,23       123:8,16 125:2,6         convince 119:18              46:21,23,25 47:2,4,10       98:16
         67:25 68:3,4,8,9 71:22      126:7,19,25              copies 97:5,6,8              47:16,17,20 48:3         cross 70:18 92:3 118:6
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 134 of
                                     142
                                                                                                                                        134

      cross-examination             79:13,13 80:24 81:6      dire 1:11 68:25 92:9         118:21 125:8,9,11,13      essentially 100:25
        110:15                      83:1,21 85:19 88:21      direct 92:3 117:9,10         125:16,16,19 126:12       establish 94:12,20 96:17
      cross-examine 128:2           92:9 98:1 99:4 100:1        118:7                     127:3,10,17,21 128:1      established 81:7
      cross-examining 98:2          102:20 107:11,24         directions 111:20            128:20,20,22,23           estimation 117:18
      CRR 1:23                      118:22 119:11 120:1      director 25:5                129:11,13,14,15,22        evaluating 76:24
      crucial 104:25                131:21                   disagree 51:24 52:5,8,10     130:22 131:9              evaluation 83:18
      Cuban 78:2                 definite 120:18             disagreeing 114:4          draw 104:22                 eventually 11:10
      culpability 6:18,23        Definitely 59:23 66:7       disagreement 81:15         dressing 35:16              everybody 5:10 12:4
      Cummings 22:19 73:17       degeneration 123:4          disc 123:1,3,19 124:5      drive 16:18 106:20             16:8 34:1 47:6,7 48:6
        112:2                       127:14                      127:13                  driver 59:5 60:12,17           48:17,19,21 50:10,14
      cumulative 99:9 100:16     delayed 11:4                disciplinary 107:14        driver's 123:21                53:2 54:23 56:2 59:3,4
        100:23 101:1             deliberate 84:15               109:19                  driving 17:4 58:25             61:13,16,19 62:13
      cured 124:13               deliberating 55:20          disclose 101:19            drop 16:17                     112:14
      customers 122:10           demand 77:11                discovered 123:16          dropped 87:8 98:11,12       evidence 3:23,25 4:1,3
      cut 100:17                 demonstrate 127:24             125:18 126:21,23        due 29:16 102:22               6:23 28:5,6,8,8 39:18
      Cutler 36:8,15             denied 4:1 92:5             discriminate 77:18         dues 109:8                     39:21 48:12,16 52:17
                                 denies 91:24                discriminated 69:18        dumb 78:13                     52:24 53:10,11 56:1,4
                  D              departing 112:9                77:24                   duty 6:10 9:5 11:6 29:2        60:25 61:17 64:14
      D 1:20 131:19              department 19:7 42:6        discriminates 77:8                                        92:22 105:19 106:1,6
      Dade 40:14                    126:2                    discrimination 77:7                    E                  119:24,25 120:19
      Dadeland 1:17              Depends 39:18                  79:17                   E 131:19,23,23                 126:8 130:4,14,16,17
      damage 75:13               depo 104:13 106:13,17       discriminatory 77:13       earlier 9:12,13 105:1          131:3
      damages 4:21 6:21 7:3,3    depose 90:3                 discs 72:19                early 9:14 20:17            exact 9:25 100:25 109:4
        50:10,13 52:14,17,18     deposed 87:11 99:12         Discuss 66:11              earn 22:25                     124:5 126:14
        61:22,23 78:9 120:14     deposition 27:11 64:21      discussion 107:19          easier 7:2 12:12 56:10      exactly 43:16 60:19 80:6
        124:6                       64:21 65:1,3,10 87:3,4   disease 130:15                102:25 112:13               105:10,12
      Damas 1:3 5:12 47:25          90:1,6 104:11 106:15     disk 105:10 124:15         East 1:6 2:3 5:12,24 6:17   exaggerating 97:25
      date 88:9                     125:3                       125:1 130:15               14:22 24:22 25:24        examination 117:10
      dates 10:17                Depot 114:16                dispute 11:15 57:10,14        55:4 56:16,19 57:18         129:18
      daughter 15:18 16:13       DEPUTY 5:8 12:1,6              93:11 95:11 122:10      easy 83:11                  examine 104:21 129:5,6
        33:7,7 34:4,15,16           85:11 111:25 113:7       DISTRICT 1:1,1,13          eat 44:22 111:22               129:7
        84:17                    described 58:21 59:11       doctor 62:10 63:6 91:21    eating 44:9                 examined 126:12 129:20
      day 8:11 15:18,19,23       design 27:17                   93:15 94:16,16,18,20    eight 11:5,22 85:24         examines 129:19
        20:22 30:5,7 37:14       details 51:6                   94:22 95:1,2,13,13,14      106:21 113:6 116:5       example 6:11 48:24 60:3
        52:12 102:16 119:14      detention 22:3                 95:16,17 96:13,14,21    either 8:25 17:7 27:10      exceptional 78:22
        119:14 122:7 127:4,4     determination 80:3             96:24 97:1 99:9            28:24 48:10 56:10        excluding 69:6
        129:22 130:18,19         determine 77:6 79:22           100:11 102:2 106:3         58:5 71:17 87:8 111:7    excuse 69:22 73:9 78:19
      days 7:6,8,11,14,17 8:21   Deutch 1:16 2:5,6 3:12         107:20,25 108:4,10,22      126:14                      85:25 112:2
        16:22 22:8 24:10 33:5       3:17,22 4:4 5:16,16         110:17 117:7 125:7      electronic 97:6             excused 11:8 41:6 69:23
        37:18 46:17 78:18           7:9 41:7 53:3 67:3,8        126:10,11,12 128:20     Elem 77:15                     76:20 82:2,12 84:21
        81:2 82:7 95:4,7 114:6      67:13,18,22 68:1,4,10       128:22,23 129:2,17,19   Elena 2:11 5:24 24:17          106:18 111:19 112:3
        114:10,25 129:10,14         68:16,22,24 69:2,5,7        129:20 130:21 131:16       61:4 73:20 74:17 78:2       112:15,16,18
      dead 122:16                   69:10,12 70:15 71:20     doctor's 40:11 43:5        elevator 112:5 115:15       excusing 74:1,2
      deadly 88:6                   71:24 72:10,13 73:6         44:17 85:25 94:10       Eleventh 79:15              executive 26:17
      deal 35:15 37:10 44:23        73:13,18,21,24 75:24     doctors 62:3,8,16,20       emergency 123:23            exercise 66:19 79:16
        44:24                       76:3,7,9,11,14,18           63:4,10,14,24,24           124:18                      85:13
      deceased 39:24                79:21 80:4,6 81:12          92:16,18 93:14 94:13    employed 15:9 18:7 23:5     exercised 77:1 83:6
      December 25:22 123:8          82:20 83:15 84:2,5,8        94:14 96:1,8,10,18,19      24:25 26:10 28:18        exercising 71:9 77:9
        124:19                      84:19 85:1,10,21 86:6       96:20,22 97:21,22          30:18 31:22 42:3,7          79:9,10
      deceptive 64:3                86:8,20,23 87:1,5,7,14      99:5,12,20 100:1,24        45:5                     exhibit 96:11,11 97:3,3
      decide 6:22 9:18 28:6,8       88:3,10,13,17,20,24         101:15,17,18,18,21      employee 11:1 57:13,19      existed 57:21
        46:19 71:25 78:14,16        89:6,12,16,18,23 91:9       104:6,7 114:7 127:7     employees 61:5,18 111:5     expect 117:10
        122:11,19 130:12            91:12,15 92:1,4,8 93:7      128:10,17,17,18,25         111:7                    expenses 50:13
      deciding 130:11               93:9,20,24 97:6,9           130:1,2,2,20            employers 10:23             experience 8:19 23:25
      decision 9:23 10:12,13        98:20 99:4,13,15,19      documentation 89:10        enforcement 29:2               24:1 25:24 51:10
        10:14 20:15 23:20           99:22 100:20 101:4,7     documents 55:24 93:15      engineer 26:13 27:12           58:17 62:9 75:2
        37:9 55:10 64:13,16         101:11,13 102:1,17       doing 11:3 15:11 18:9      engineers 27:17             experienced 55:18
        80:8 114:19 130:24,25       104:14,17,19 107:7          23:7 25:2 26:12 27:6    English 45:25 46:19,23      experiences 49:8 58:14
      declaration 102:7             108:1,11,19,24 109:3        28:20 30:20 40:11          78:3                        58:20
      decorator 122:6               109:10,15 110:20            45:7 46:2 71:11 80:12   enjoy 37:24                 expert 120:14
      defend 55:5                   111:4 117:5 118:8,17        102:19 107:2 108:23     entering 2:18               expertise 107:21
      defendant 1:7,19 2:9          118:19 120:25 121:2,5       113:17 114:25 115:15    enters 4:25                 experts 101:21 120:15
        5:19 6:17,25 7:10           121:10,14,18 122:9          117:9                   enthusiasm 38:13            explain 56:13 108:18
        14:18 27:20,22 28:4      Deutch's 55:16              Dollar 114:17              entire 105:1 125:24            110:18
        39:17 56:12 66:17        Deutsche 47:24              dollars 39:8 128:24        entitled 9:21 52:17 89:21   explanation 77:3,12
        67:1,4,9,14 68:5 69:14   Dewberry 97:2,2             Dominican 72:11 78:1          91:18,19,20,22 97:24     explanations 80:8
        71:23 73:14,22 74:19     diagnostic 99:10,24            81:7                    equal 61:14                 explore 69:24
        74:21 78:10,21 79:4      Diego 34:25 35:3            door 112:4 116:5           equipment 2:14              extent 94:18
        80:20 82:11 84:9,20      different 6:6 52:23 55:17   Doral 19:14 31:19 32:3     Errol 21:6 73:12
        85:2,22 97:15,17,24         61:5 83:19 94:25         dot 70:18                  error 98:19                              F
        111:16 119:11 120:5,9       96:18,18 98:5 99:2       doubt 113:12               Escarment 18:1 54:10        F 131:23
      Defendant's 73:25 97:3        107:14 108:8 110:11      downstairs 10:1 115:4         67:12 112:7              face 61:12
      defending 55:8                110:13                   downtown 12:25 115:19      especially 80:23 82:7       facie 76:25
      defense 41:8 48:10 49:21   difficulty 129:24           Dr 63:11 97:2 102:19       ESQ 1:16,17,20,20           facilities 108:13
        67:20 74:23 75:17        dinner 81:20                   108:1,3,12 117:6        essential 19:17             facing 88:23
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 135 of
                                     142
                                                                                                                                       135

      fact 27:16 55:20 63:2          55:4 129:21 130:3,3     free-for-all 54:2             130:2                    half 37:14 46:25,25
          64:6,8 66:4 69:25       finish 20:17 57:9 118:8    frequent 111:10             going 6:20 7:13,15 8:2       103:2 118:7
          78:23 88:22 94:22          125:8                   Friday 2:24 95:16             8:18,18,24 9:5,7,11,24   hallway 115:2,2
          98:15 104:23 109:18     finishing 6:4              front 6:21 76:11 79:15        9:24 10:12,13,20 11:6    Hamilton 1:19,20 2:8,10
          123:16,18,20,22,25      fire 89:1                     81:25 109:22 110:6         11:8,13,15,19,22           2:10,13,19 3:5,7 4:7,9
          124:9 125:11            firm 53:4,23,24 54:20         127:9                      12:11 14:18 17:13          4:13,19,23 5:21,22
      facts 102:14 130:13,24         93:12,15,17,18 94:6     fully 109:17                  20:2 22:22 27:22           7:12 23:8 41:8 48:14
          131:4                      94:11,22                further 73:2 80:17 82:15      41:16 47:12,20 48:1        56:11 58:7,9,11,12
      failing 98:23               firms 62:20 63:2,10        fusion 51:19                  48:20 49:6,9,16 50:11      59:16,19,23 60:2,6,9
      failure 108:8                  94:13                                                 50:12 52:13 56:11,22       60:12,17,20,22 62:1,7
      fair 13:20 48:6,17,20       first 25:23 39:10 42:22                G                 58:8 60:24 68:8 69:9       62:13,25 63:9,13,23
          49:6,13,18,23 58:2         43:17,18 44:19,19       G 1:23                        70:4,18 71:25 81:9,10      64:4,6 65:3,9,17,20,24
          61:17 64:13 66:5           48:5 56:17 58:2 66:25   Gables 10:4 27:15 32:23       81:16,20 84:23 86:4,5      66:8,10,15 67:5,10,15
          69:12,13,16,19 72:1        68:7 71:12,13,22        Gabriela 40:6                 86:9,12 87:13,16,19        67:19 69:23 70:7,10
          98:19 104:9 107:3          73:19 74:24 76:24       gals 116:4                    87:25 88:4 89:25           70:13,22,24 71:2,15
          112:25 113:11,12           77:23,25 78:21 80:18    gamble 17:16,16               90:18,19,22 91:16,25       72:15,18,20,23 73:2
          114:22,22,24               82:17 92:15,16,20       gambled 17:14                 92:3,14 94:10,12,16        73:15,23 74:2,6,24
      fairly 14:13,15                93:10 95:24 96:7 99:8   gambling 17:15                95:10,24,25 96:17          75:6,8,11,15,18 79:23
      fairness 48:7 49:21 55:3       104:14 106:23 112:1     Gardens 15:6 17:5 20:7        98:6,17 99:16,23           80:7,14 81:22 83:2,5,9
          115:13                     113:15 117:4,5 119:20      35:13 36:11                100:16,17,22,23 101:1      83:22 84:11,21 85:3,7
      fall 6:7 89:14,19,21 91:7      120:23 126:6,6,18       gender 75:1                   101:2,4,5,6,23,24          85:12,15,17,23 86:11
          92:16 95:17 98:10,15       128:10 131:7            general 34:13 50:21           105:3,4,9 107:16           86:13,15,17 87:12,16
      falling 117:21              FIU 40:14                     68:19 96:22                109:21 111:6,19 112:1      87:19,22,25 88:5 90:2
      familiar 14:24 53:6,14      five 13:12 95:4,6,7        generally 68:17 69:24         113:4,16,20,21 114:6       90:4,8,12,19,24 91:6
      family 50:15                   113:21 116:11              77:16                      114:7,9,14,15 115:1,7      92:15 93:2,18 94:4
      famous 76:22                fix 59:6 60:14             gentleman 82:18 83:17         116:1 117:7 118:12,14      95:4,7,23 96:4 97:1
      far 5:3 41:17 48:23         fixed 120:18                  85:18 127:2                120:14,15,16,16,23         98:7,8 100:3,9,19
          65:15,22 108:14         flag 10:25                 gentlemen 5:22 47:23          121:19 122:23 123:15       101:17 102:2,6,12
          110:22                  Flagler 8:25                  58:12 113:9 122:2          124:20 125:7,8,23          103:4,9,11,16,19,21
      farmers 9:10                flare 72:24                   123:6 130:4 131:5          126:16 127:2,8,17,18       104:1,8,11 105:4,7,9
      farther 17:7                flight 8:5,5               Gerstein 9:2                  129:19 130:4,11,12,13      105:16,18,22,24 106:5
      fault 51:8,23 55:5 59:3,4   floor 41:13 111:20,23      gesture 71:6                  130:15,17,19               106:8,11,13,15,24
          59:5 60:10,13 61:2         112:4,15,19 115:5       getting 23:16 44:16         golf 11:11                   107:3 108:3 109:23
          97:16                      116:21 121:1               79:24 105:18 128:14      good 2:8 5:3,10,16,21,21     110:7,10 111:1 118:2
      favor 27:22 39:16,17        floors 116:24              gift 17:21                    8:6,15 12:24 19:2 21:7     118:3,20,24 121:19,20
          53:1 69:14,15,21        Florida 1:1,6,18,21,24     girl 40:18                    21:24 24:11,20 26:4,5      121:22
          78:21                      35:2 93:10 107:18       girlfriend 89:13 91:4,9       28:12,14 32:19,20        Hamilton's 55:16 79:16
      favorite 41:3                  108:6 109:10,16,16,18      91:11 95:18 114:13         35:9,10 36:6 40:7,8,22   hand 12:5,6 48:21 50:17
      FCRR 1:23                   focus 88:24 92:9           girls 35:15,16                47:23 51:17 54:12          50:20 96:13 97:4,12
      February 88:17 90:25        folks 5:3,6 6:3 48:7       give 11:21 12:11 16:7         55:10 58:11 78:7 82:5      113:4 131:17
          104:24 123:11,25           52:12,14,23 55:11,19       22:22 41:16 49:16          114:2 115:9,9 118:4      handicapped 33:7
          124:20                     56:8 59:10 61:21           65:10 94:16 100:2          122:2                    hands 48:19 50:19,22,23
      federal 6:14 21:19 22:3        62:19 111:13 119:9         106:21 113:14 115:24     goodness 44:4 49:3 84:3      51:20 52:19 54:16
          34:22 103:2 109:25         124:9                      115:25 116:16 119:16     Googleing 113:17             56:21 58:16,18 59:10
          122:12                  follow 11:21 64:18,18,19      119:22 120:16,23         gosh 120:13                  61:7,10,15,19 62:4,16
      FEDERICO 1:12                  74:12 111:20            given 14:16 56:4 78:15      gotten 82:8                  62:21 64:19,22 65:9
      feel 8:6 9:9 24:10 56:2     follow-up 129:18              96:13 114:5              grab 47:16 74:15             65:13
          75:19                   following 65:17 115:14     gives 64:17 127:6           gracious 84:4              happen 7:15,17 16:24
      feeling 39:16               foot 122:17                giving 52:19 111:15,22      grade 32:24,25               17:12 54:21
      feelings 64:11              football 102:19            glad 51:17                  grant 84:23                happened 11:14 14:10
      fell 89:7 91:20 98:14       footing 61:14              go 4:6,8,21 8:4,13 9:14     great 8:16,20 12:14 15:4     20:18 50:12 56:24
      felt 89:1                   foregoing 131:24              9:15 11:9,10,23,24         19:3 21:8 24:21 26:6       60:24,25 79:5 89:5,11
      female 76:3                 forelady 10:16                12:10 14:6,9 16:10         30:14 34:21 36:7           91:19,20 114:15,17
      Fernandez 35:1              foreman 10:16 21:25           19:23 20:17 22:24          48:15 61:19 65:24          122:22
      field 28:22                    23:22 37:7                 26:2 29:23 30:8 35:3,8     108:22                   happens 8:3 11:10 43:3
      fifth 32:25 41:13 90:11     foreperson 10:17              40:6,22 41:9,11,13,13    greater 52:16,24             75:21 93:1 120:6
          111:20,22 112:3,11,15   forever 66:24,24              41:14 46:16 48:5         Gregory 1:16 2:6 5:16      happy 16:7 33:19,20,21
          112:19                  forget 21:23 95:11            63:11 70:4 74:12,20        47:24                      33:21,22,23 34:1 71:7
      fight 88:6 89:6,9 90:20        111:15                     82:24 84:23 85:25        grocery 15:12 49:1,2,4,4   hard 29:23 30:8 47:4
      figured 111:14              forgot 11:20 108:23           86:25 91:20 92:16          49:7,10                    59:17
      filed 3:1 88:14 102:7          126:16                     94:17,18 95:1,2,12,13    group 40:11                harder 16:25
          123:7                   form 10:17 16:24 94:9         95:14,15 103:12          Guerra 35:8,12 36:9        hardship 102:7,10,23
      filled 96:12 125:11            120:18 125:12              104:23 107:16 110:24       84:25 112:13             Harris 15:2,2 48:24,24
      fills 94:9                  former 28:21 83:17            111:20,22 112:3,4,15     guess 20:17,24 38:11         48:25 49:3,6,12 67:7
      film 105:24                 forth 37:25                   112:18 113:15,15           43:20,24 44:10 129:2       112:7
      films 100:6,10 103:13       forward 22:8 38:10            115:3,4,5,6,25 116:14      129:23                   he'll 44:19
          127:4,6,7,10,16,19,20      42:20 131:3                116:23 118:13 123:23     guest 8:16                 head 129:12
          127:22,24,25            found 75:2 101:20 110:3       124:2 126:4 128:7,8,9    guilt 7:1                  headlight 59:1
      final 128:3                    123:17 125:5,16,19         130:11,21                Gustavo 28:11 83:14        health 28:22,25 29:23
      financial 30:21 41:2        four 29:17 44:4,5,20       goal 118:15,15                112:11                     83:18 96:6 103:17
          94:24                      50:22 104:3 129:14      God 115:15                  guy 82:11                    128:16
      find 77:16 113:19,20,21     Francis 2:14 5:25          goes 37:25 53:12 66:25      guys 25:7 27:23 28:4       hear 28:5,7 31:24 41:16
      finding 29:24               fraud 21:20                   92:25 93:2,3 106:22        110:21 116:4               47:17,25 48:13 49:1
      fine 12:13 15:3 26:5        fraudulently 110:4            110:9,12,12,12,13                                     50:11,12 51:17 55:23
          30:13 36:6 38:5 41:19   Fred 5:10                     120:23 129:4,17,22,25               H                 59:17,22,25 60:3 64:9
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 136 of
                                     142
                                                                                                                                          136

         64:20 74:4,7 94:14         108:1,11,19 109:11           88:7 94:19 95:25 96:2    job 27:5 37:22 39:7            41:23,25 42:2,4,6,9,11
         96:14 119:23 120:9,19      110:20 111:4 117:5           97:17 100:5 101:3           127:4                       42:13,14,16,18,21
         122:12 126:8,11 127:2      119:5 120:25 121:5,14        105:11 122:14,15,18      jobs 48:15                     43:2,5,7,10,12,16,20
         128:1 129:19               121:20 130:25 131:8          122:21 123:1,9,12        join 16:8                      43:24 44:1,4,6,10,13
      heard 48:11,12 53:4,9,22    Honorable 1:12 48:12           124:14 125:10,15         joke 81:18                     44:14,24 45:2,4,6,8,11
         53:24 54:2 55:9 63:14    honored 58:12 61:4             126:8 128:4 130:6        Jones 63:11                    45:13,14,15,16,17,19
         63:16,23 64:21,25        hope 21:4 130:13            injury 39:7 49:22 50:12     Jr 85:20                       45:22,24,25 46:4,9,14
         96:15 97:20 112:24       hopefully 32:16 40:21          50:17 51:5,22 52:2,4,8   Juan 26:3 82:17                46:20,22,24 47:1,3,9
         118:13                   hospital 9:2 103:12,14         52:10 55:2,6 61:1        judge 1:13 2:14,20 3:1         47:21,22 49:11,15,18
      hearing 47:5 96:21            103:15,17,17 108:4,6         80:20,21,23 88:23           4:7,10,13,19 5:11 8:17      50:1,20 51:2,5,8,11,16
      hearsay 106:7,8             hospitals 108:13               89:2 96:4,6 100:22          8:17 11:1,9,24 21:21        52:1 53:7,9,13,16,19
      heart 75:17,22              hour 9:12 16:8 86:19           101:13 105:13 114:4         28:12 34:23 48:2,4,12       54:11,13 57:2,4,7
      heavy 37:22                   117:10,12,14,16,17           123:13 126:7 127:1          56:3 58:13,21 59:23         59:15,17 60:1,5,8,11
      Hector 30:12 83:25            118:12 125:25 128:5       inquire 81:5                   61:2 64:7,12,17 66:6        60:16,19,21 61:25
      heels 13:25                 hours 44:4,5,20 113:21      inside 8:22 27:17              70:5 71:7,11 73:3 74:6      62:6,9,24 63:5,12,18
      held 51:22 52:3,9           house 72:25                 instance 130:9                 74:24 75:2,12 78:7,14       64:2,5 65:2,8,16,23
      hello 28:12 115:7,10,21     Howard 93:21 94:5           instruction 56:4 64:17         78:16 79:19 80:4            66:7,9,23,24 67:6,11
         117:2,2                  huh 13:18 24:3 37:22           64:18 65:11 115:12          81:22 82:8,9 84:21          67:16 68:4,14 71:21
      help 17:9 116:4             humans 64:10                instructions 113:14            85:4,7 87:23 88:1,6         72:1,7,11,17,19,22,25
      helpful 59:24               hundred 46:1,6,8               115:14 120:20               90:2,9,12 92:16,25          73:8,9,16 74:3,22 76:4
      helping 66:14               hungry 44:11,12             insurance 14:8,8               94:5 95:23 96:11,20         77:3 78:1 80:18 83:24
      helps 54:7 121:3            hurt 92:19 93:4,5 97:20     insurances 40:12               100:10 101:22 102:2,8       84:14 111:10 112:6,7
      Henares 32:18 49:25           101:7                     intend 96:11                   102:12 104:1,8 105:4        112:24 115:18
         84:16                    husband 34:11 39:7,22       intending 100:20               105:25 106:13 108:3      jurors 2:16,18 3:10 4:6,8
      Hernandez 28:11 53:5          42:3 75:8 114:13          intensive 78:23                110:1 111:1 113:20          4:20 5:1 11:23 12:4
         53:18 83:14 112:10,11    husband's 25:4 68:18        interesting 108:4 129:3        116:21 117:9,18             23:25 38:1 50:23 56:6
      herniated 72:19 123:1,3       81:18                     Interestingly 129:1            120:20 121:10 131:11        69:17,20 71:12,13
         123:19 124:4 127:13      hydrant 89:1                Internal 25:3                  131:13                      74:7 78:19,20 82:16
      herniation 105:10                                       Internet 113:18,23          judges 103:2 116:24,25         84:12,14 85:24 86:3
         130:15                               I                  114:21 116:23            jumps 59:5 60:13               98:25 108:20 110:19
      hey 10:3 17:18 27:23        idea 125:14                 interrogatories 101:19      June 51:6 90:25                110:23 111:17 112:9
         57:18 59:5 63:24         identical 127:12,16         interrupt 46:17 54:4        juror 12:13,16,18,20,22        113:2,6,10 116:12,14
         108:20 113:19 114:1      identify 68:10                 70:3                        13:3,4,5,7,9,12,14,16       116:17 117:20 119:3,7
      Hi 48:25                    identifying 93:13           interrupting 70:2              13:22,25 14:3,5,7,12     jury 1:11,13 2:25 4:25
      Hialeah 28:15 45:2 47:7     Ignacio 35:1                introduce 3:24 4:2             14:15,20,24 15:3,6,8        7:19,22 8:1,9,22 9:17
         83:18                    immediately 3:14            introduction 3:22              15:10,12,15,17,20,22        9:21 10:10,16 12:7
      hid 101:18 123:18,22,25     immigration 21:11,12        invade 13:18                   15:24 16:2,5,12,14,17       13:20 21:25 23:22
         124:2,7,7,8 125:3,5,5    impact 7:24 39:13 57:16     investigation 114:25           16:19,23 17:2,6,8,11        29:4,4 37:7 42:19
         126:7 130:16                64:15 112:24             invite 18:24                   17:15,23,24 18:2,4,6,8      44:16 46:16 47:6
      hide 62:15 125:6 126:9      impartial 13:20 48:6,18     invoke 90:14,14                18:10,12,13,14,16,19        58:12 63:15 64:1
      high 13:13,15                  48:20 49:13 69:12,13     invoked 90:10                  18:21,22 19:2,6,9,12        69:11,12,13,14,15,16
      Hispanic 68:14,20,21           69:16,19 72:1            involved 11:14 78:23           19:14,16,19,21,25           69:18,19,20 71:24
         69:8 70:21,22 71:14      impeach 91:24                  115:21                      20:3,5,7,8,9,11,14,16       74:9,12,16 78:8 79:25
         74:20,22 76:4 78:1,4     impeaching 91:23            Iraq 8:13                      20:19,24 21:3,7,9,11        80:9 82:23 93:3 94:2
         78:23 79:7,25,25         important 7:25 8:9,12       irony 75:25                    21:13,14,16,19,22           101:1 104:20 108:18
         82:13,21 83:8,16,24         8:14 9:19 62:7,10 79:5   irrelevant 79:8 107:21         22:1,3,6,10,12,15,17        109:5,22 111:12 116:9
         83:25 84:3 85:14,18         106:20 119:24            IRS 75:2,2,7,8 78:11           22:20,24 23:2,4,6,11        116:16 119:8,21 122:3
      Hispanics 69:6,11 70:12     improper 97:22,23              79:18 80:15 81:17           23:12,13,15,18,21,23        123:7 130:5 131:2
         79:17                       107:22                      82:10                       24:2,4,7,9,12,14,15,18   Justice 9:3 61:11,13 82:3
      hit 51:13 59:7 60:10,17     in-court 65:6               issue 34:2 60:23 71:23         24:20,22,24 25:1,3,5,8
         101:8 114:3 122:10       inappropriate 95:20            77:25 78:10 79:2,14         25:11,12,13,16,18,19                 K
         128:4                    incident 51:9 57:22 90:5       86:21 88:1 89:15 90:5       25:21 26:5,7,9,11,13     keep 70:6 71:20 104:4,7
      hits 59:2,3                    91:4,16 95:3 110:17         92:11 94:25 97:14           26:15,17,19,20,21,22        108:15 117:19
      hold 52:22 53:25,25            111:7                       98:14 99:3,8 100:15         26:23,25 27:2,5,8,12     keeps 23:16 104:3
         115:13 116:16            inclined 98:9                  100:15 101:24 103:4         27:14,21 28:1,7,12,15    Kendall 24:22 26:7
      home 7:23 8:21 9:11,13      including 74:11                105:13 107:7,15,15          28:17,19,21 29:1,7,9        40:10,17,17,18,19
         9:14,15 10:8 29:11       inconsistencies 130:17         108:14 122:13,19            29:12,14,20,21 30:2,6       41:25
         38:16 42:8 45:10         inconsistency 102:11        issues 7:19 9:16 10:18,22      30:8,11,13,15,17,19      Kennedy 82:3
         106:22 114:16            Incorporated 5:12              66:8 87:1,17,23             30:21,23,25 31:1,3,5,7   kept 94:1 124:20
      honor 2:5,8 3:12,17 5:21    incorrect 123:14               107:11 109:6,11             31:8,11,15,19,21,23      key 105:12
         6:1 7:9,12 24:15 41:7    incur 61:24                    110:13 123:3 130:1          31:25 32:2,4,5,8,9,10    kids 10:20
         47:14,19 56:5 58:9       indicated 69:17 123:12                                     32:12,14,15,19,22,25     killed 23:19
         65:20 66:10 67:22           123:21                                J                 33:4,5,6,10,15,18,20     kind 6:19 21:18 26:18
         68:16,22,24 69:2,7,10    indicating 94:11 102:7      J 1:17                         33:23 34:3,5,7,10,12        38:11 49:2 52:25 63:5
         70:15 71:20,24 72:13     individual 64:10 119:17     jail 87:3,4,11,17,20,23        34:16,18,20,22,25           78:13 83:19
         73:6,24 75:24 76:3,12    individuals 2:12 28:23         88:1 90:4,11 98:11,15       35:5,9,12,15,18,19,21    Kingsley 108:1 117:6
         76:14,18 79:21 80:6         78:25                       110:16                      35:23,25 36:2,3,6,8,11      131:9
         81:12 84:5,19 85:1,10    information 39:19           Jamaican 70:24 71:2,3          36:15,17,18,19,20,21     Kislak 26:19
         85:21 86:6,11,20,23         123:17                   January 124:19                 36:23 37:1,3,6,8,10,13   knew 127:23
         87:5,14 88:10,11,17      informed 102:20             Jarolem 126:12                 37:16,19,21,23 38:5,6    know 2:21 3:1 6:19 7:14
         88:24 89:16 91:12        inherently 77:13            jeopardy 84:10                 38:7,8,9,11,14,15,17        7:23 8:4 9:25 10:5,5,6
         92:1,8 93:7,11,20 97:6   injections 124:11           Jerry 1:20 2:10 5:22           38:20,23,25 39:2,4,6        14:11,14 17:3 19:15
         98:20 99:4,13,15         injured 50:16 89:1             58:12                       39:15,18,24 40:1,4,7        22:21 27:23 28:1
         100:20 102:1 104:14      injuries 57:16,21,23,25     Jimmy 2:14 5:25                40:10,14,17,20,24           29:17 35:6 37:25 39:9
         104:17,22 107:7,18          64:7,9 78:11 80:22       Joanne 11:25 12:10 67:2        41:2,10,19,20,21,22         39:14 42:25 43:25
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 137 of
                                     142
                                                                                                                                      137

        46:4,11 47:4,21 48:23    liability 4:10,15,15 6:18   love 44:15                 member 50:15 68:10         Motors 34:13
        49:1,9 50:19 53:4,5          6:18,23 7:1 9:18        loved 113:25 114:12          80:12 81:14              move 66:20 112:9 121:5
        54:7,16,21 55:12         Liberty 10:6                low 124:3,21               Memorial 96:5,8 103:16     moved 35:1
        56:23 57:9,25 58:1       license 107:13 108:6,9      lowest 27:24                 103:17 124:18 128:14     moving 59:22
        59:8 62:5,19 63:2,17         108:14,15 109:10,17     lucky 8:22 9:11 11:7         129:2,9                  MRI 105:5,9,16,18,21
        63:20,25 64:21 66:17         109:18 110:4 123:21        114:1                   men 82:9                     124:2,3,4,7,8
        68:9,15,23 69:8 71:18    licenses 109:8              lumbar 123:22 130:14       mental 28:22,25 29:23      MRIs 99:9 100:6 126:17
        80:2,11 81:24 82:3,22    life 75:25 86:3             lunch 9:8 16:8 44:15,22      83:18                      126:21,23,24 127:4
        84:13 85:8,13 90:6,8,9   lift 129:11                    110:25,25 111:22        mention 62:11                128:16
        92:19 95:3 97:14 98:4    light 59:1,2,6 60:4,6,13       115:5,19 119:1          mentioned 39:22 92:8       multiple 94:13 126:16
        99:16 100:13,14 103:3        60:14                                              Mercantile 19:12             126:17 128:22
        106:16 110:14,24         liked 70:7 104:20                      M               merchandise 57:14          music 84:10
        112:12 113:10,13         likes 48:21 106:22          ma'am 49:20,23 51:3,7      message 117:19
        114:15 115:15 117:22     Lilia 24:17 73:20 74:17       73:7                     messed 6:19                            N
        118:12,18 120:12,13          78:2                    main 112:4                 met 53:17                  N 131:19
        120:17 125:9,16,16       Liliana 41:15               making 97:25               Metro 9:3                  name 5:16,22 7:20 34:25
        127:18 128:13            limine 3:15,18,19 86:21     male 82:21 83:8 84:1       Miami 1:6,18,21,24,24         56:15 68:16,18 69:9
      knowledge 64:2                 92:5 98:23              malpractice 107:21           10:2,3,6 13:22 15:6,13      78:2 102:3 107:25
      knows 25:24 105:21         limited 91:16               Maluff 1:3 2:2,7 5:12,18     15:14 17:4 18:4 20:7        122:6 127:2
      Koenigsberg 127:3,10       limo 106:20                   47:25 54:25 56:14          23:2,9 27:6 34:18        named 68:20
                                 line 63:20 70:16              57:10,13,15 58:3           35:12 36:11 129:16       names 50:3
                   L             lined 118:10,11               61:18 64:6,15 66:1       Miami-Dade 40:15           Natasha 2:13 5:24
      L5-S1 105:10 123:1,3       list 50:4,5 63:1              79:7 90:24 92:18         mic 65:4,18                nationality 71:3 74:25
         127:13                  listen 39:21 46:13 61:16      95:25 122:8,12,17,17     microeconomics 41:3        near 19:22 20:16
      ladies 5:22 47:23 58:11        64:10 127:21              122:23 123:1,7,9,11      microphone 4:12 12:12      necessarily 75:18 92:21
         113:9 122:2 123:6       listening 131:3               123:15,17,18,18,22,25      26:3 41:16 47:17,22      necessary 33:13 77:21
         130:4 131:4             little 16:25 21:5 28:1        124:4,7,12,13 125:14       49:16 54:1,6 59:21          77:22
      lady 33:10 61:11,12            32:20 33:17 35:7,10       126:13,14 127:1,15         121:3,12,13              neck 51:19 66:2 123:4
         84:16 122:5                 40:8 47:25 49:9 52:25     128:4,10,13,17 129:5     military 8:10,10              124:13 127:14 129:8
      laid 106:11                    59:13 61:12 78:3,7,9    Maluff's 57:21 61:1        MILLER 1:19                   129:11,20
      language 46:1                  95:17 100:7 112:12        100:21 122:14,15,20      millions 128:24            need 2:16 18:24 39:20
      lapse 39:8 107:13 108:16       117:15 121:6              130:6                    mine 46:2                     66:16 74:11 106:24
      lapsed 109:18              live 9:10,25 13:21,22       man 23:18 78:11 125:14     minute 55:13 65:19,25         109:8 112:8 118:22
      Larry 36:5 85:20               15:5 18:3 20:6 21:8     man's 100:5                minutes 2:17 11:21 48:2       120:12 130:7,8
      lasted 37:14                   23:1 24:21 26:6 28:14   manage 35:16                 48:3 55:12 86:8,15,16    needed 50:17
      lastly 55:11                   28:15 30:14 31:18,19    manager 18:10 32:2           86:17 116:11 118:3,4     needs 68:5 92:20
      late 9:9,15 43:21              35:12 36:7,10,14          42:6 61:5                  127:18                   negative 56:22 58:14,20
      law 1:16 29:2 53:3,22          40:10 41:24 45:1        Manhardt 107:18            Miramar 17:6               negatively 54:22
         62:19,19 63:2,10            65:11 87:13 104:21      manner 93:5                mischaracterization        negligence 6:6,23 49:19
         64:14,18,19 94:6,11     lived 13:23                 March 124:20                 108:12                      49:20,22 50:8,9 78:10
         94:13,22 96:15,21       lives 34:17,18 109:15,16    Maria 19:1 67:17 68:12     miscounted 85:15           negligent 6:19 51:21
         120:12,15,17 128:12     living 10:9,10 37:20          77:25                    miserably 98:24               52:8 55:2 57:19,23
         128:19 130:25               39:23                   marriage 66:23             missed 21:17                  59:8
      lawsuit 10:15 88:14        Llinas 30:12 62:24,25       married 10:9 13:2 15:7     misses 49:25               negligently 57:13
         123:8                       83:25                     18:5 20:4 22:11 23:3     mistaken 37:3              neighbor 114:20
      lawyer 74:23 75:17         LLP 1:19                      24:23 26:8 28:16 29:8    moment 86:20               neighborhood 10:1,6
         78:17 79:10,12,13,13    Lo 124:4                      30:16 31:20 35:24        Monday 95:13               Neither 46:2
         79:20 83:1 84:1 92:17   loan 19:10                    38:24 42:1 45:3 68:20    money 9:17 33:17 35:16     nephew 16:19 34:22
         93:17 95:9 98:1         long 3:11 11:4 13:10          78:11 82:10 114:12         52:14,14,19 61:8         nerve 124:15,15,24
         104:16 108:21 113:19        16:8 20:11 22:5 44:2    mask 61:12                   63:16,21,25 94:23           125:1
         115:8                       51:3 74:15 77:12 86:7   Massachusetts 108:7          97:19 98:6 99:14,15      nerves 124:25
      lawyer's 92:21                 86:14 95:2 98:2           109:16                     103:7,10,11 114:5        network 96:18,19
      lawyers 5:4 6:24 8:15          100:17 113:22 114:9     matter 2:19 47:7 54:20       122:24 123:5 127:16      neuroradiologist 127:8
         11:20 42:24 55:15,22        117:7,13,25 118:1,2,6     79:2 98:24 108:15        Montano-Gilley 61:4        neutral 68:1
         56:1,3 72:4 92:18,24        121:7 130:20              131:25                   Montano-Gilly 2:11         never 26:22 38:21 42:19
         95:10,21,21 96:7,9,10   longer 7:18 11:9 23:16      matters 2:21 5:5             5:24                        44:10,12 45:14 53:17
         96:25 97:23 98:3,4          23:16 84:13 109:1,15    meal 25:7                  months 109:25 116:15          96:7,8 103:22 111:9
         113:18 114:23 115:3,6       116:15,16               mean 10:24,24 19:6 35:5      116:17 124:1 130:21         124:13 126:15 128:13
         115:16 119:23 120:10    look 22:7 37:24 59:16         62:18 76:19 80:2           130:22                      128:13,14,15,16,25
         120:20 122:16,23            64:14,14 75:25 79:6       91:11 96:9 98:1          mop 72:25                  nice 8:15 11:1 38:2
         128:12 130:12               91:18 97:7 98:22          101:23 105:25 123:6,7    Moreno 1:12 5:10 48:12        48:14 97:11 116:4,18
      lean 49:9                      100:10,10,12 102:13     meaning 88:6               morning 2:8 5:3,10,16      nicer 9:4 21:2 24:2,3,4
      leaning 48:8,10 49:7           109:22 112:16 125:24    means 6:18 7:16 9:13         5:21,22 15:21 26:4,5     night 29:22
      leave 41:9 44:7 55:11          126:25 127:4 130:13       11:8 52:14,14 66:23        28:13,14 32:19,20        nightclub 57:5
         62:11                       130:15,17 131:3           70:3 72:4 82:7 124:24      35:9,10 36:6 40:7,8      nights 29:24
      leaves 33:11 73:8          looked 127:11,11,19         medical 29:14 62:3           43:10,11,21 44:7         nine 11:23 32:25 44:7
      lectern 47:16 74:14,15         129:20,21                 83:18 89:9 92:20,20        47:23 54:12 58:11           130:21,22
         131:11                  looking 22:8 38:10 42:20      92:23 98:14 107:13         106:21 115:9 119:16      nitpicking 108:21,21,25
      left 2:16 11:19 128:6          48:7 74:3 115:16,16       108:9 110:11 123:16      Morningside 10:6              109:4,21,24
         131:15                  looks 48:21 119:15            125:5,17 126:3,4         Mortgage 26:19             nondiscriminatory
      leg 124:17,25              lose 17:17 83:12              127:5 128:6,7,8,9        motion 4:1,14 86:21           78:15
      legitimate 80:23           lost 39:9 46:4              Medicare 21:20               92:5 93:9 102:15         noon 43:22 44:21
      legs 124:22,23             lot 9:4 21:1 24:2,4 47:5    medicine 109:12,14,17      motions 2:25 3:15,17,19    normally 9:8,13 118:13
      let's 4:6,8,20 26:2 44:7       78:19 82:23 92:9 93:1     110:4                      98:23                    north 1:24 13:22 15:13
         58:25 64:25             loud 32:6 80:11             meet 11:24 116:2           motorcycle 129:15             15:14 17:5 18:4 26:7
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 138 of
                                     142
                                                                                                                                        138

      notebook 119:15                117:3,7,13,17 118:19       122:6,20,22                 84:7,18,25 85:20         probably 8:12 9:10
      notebooks 119:3,10,12          118:25 120:23 121:7     parties 56:13 115:6            89:20 93:25 94:6,9         10:21 11:18 12:1,25
      notes 119:13,19,19             121:10,13,21            partner 5:23 66:15             95:1,12 97:19,23,24        23:15 35:6 74:11 80:9
      November 1:7 102:15,15      old 16:13 34:4 78:18       partners 103:4,12              98:2 110:15,17 111:16      80:19,21 82:9 90:10
        102:22 125:18                82:7 102:10 103:1       pass 26:3                      114:8 117:4 119:10,25      100:7 103:1 109:1
      number 5:13 67:6,11,16      oldest 33:7 88:15          passed 47:22                   120:1,9,23 121:17          111:2 115:23 120:21
        67:20 73:16,25 83:24      once 46:12 54:1 66:23      path 129:25 130:1,3            122:14 131:7,9           problem 9:15 33:6 46:22
        85:19 87:1 112:6,7,8         68:4 81:6 97:15         pathologist 34:20           plaintiff's 3:14 48:9         48:22 52:16,18,19
      numbers 75:3,14,20,23          113:23 115:3            patience 111:13                73:19 79:10,12,20          54:19 55:3,7 88:9
      numbness 124:16             Oncologist 43:7            patient 131:2                  84:1 94:18 96:13           109:7 121:11 129:18
                                  ones 63:7 113:25 114:12    patiently 5:4                  107:8 119:11             problems 7:23 11:3
                   O              open 30:1                  patients 63:6 104:9         plaintiffs 52:12 127:9        15:17 51:15 101:8
      o'clock 44:7 106:21         opening 1:11 86:4,9        patriotic 10:24             plaintiffs' 101:24            125:12 126:15 129:16
         115:22,23,23,24,25          110:25 119:23 120:24    pattern 71:11,11 77:20      plane 10:3                  procedure 76:23
         118:14                      121:17 131:20              77:21,22 78:5            plausible 77:12             proceed 121:14
      oath 123:11                 opinion 76:23 99:5,25      pay 8:20 14:8 20:1,3        play 11:10 78:25 84:10      proceeding 18:18 22:16
      oaths 113:14                   100:9,23,24 114:14         22:25 33:16 61:8         played 122:1                  25:15 38:22 42:17
      object 42:24,24 78:12          120:18                     63:19,21 108:15 109:8    plea 3:11                     45:21
      objection 41:5 76:24        opinions 99:6,20 100:2     paying 117:21               pleasant 8:19               proceedings 131:25
         94:21                    opponent 87:24             payment 63:15               please 5:1 17:18 54:4       process 46:5 77:11,20
      objector 76:25 77:6,23      opportunity 81:4 123:5     Pennsylvania 108:7             55:19 86:24 119:7,9        80:11
      obligations 102:22             125:21,23               people 4:2 6:5,12 8:16         121:22 131:7,10,14,17    produce 126:1
      obtained 110:4              opposite 126:15               10:4 17:16 29:22         pleasure 5:17               production 101:19
      obviously 79:14 86:19       option 103:22                 36:12 39:20 43:14        podium 121:5                professors 40:22
         98:20 104:6              oranges 127:23                47:5,6,7 58:16 61:3,11   point 49:18 50:16 90:5,8    promise 6:8
      occasional 72:23            order 2:1 3:13 11:24          61:14,17,20,23 62:2         100:17,19                proof 52:23
      occupation 25:4 26:14          28:22 50:5 81:19           62:18 63:7,13 64:22      police 28:21,25 37:4        proper 64:5 108:9
      occurred 51:5 97:16            104:24 108:15              77:18 80:21 82:6            78:23 83:17              properly 62:11,12
         105:11                   ordered 121:17                114:12 119:14            polite 116:19               propounded 107:20
      October 101:14 104:23       oriented 80:1              percent 46:1,6,8 52:25      Port 27:6                   prosecuted 6:13
         124:18,19 129:18         originally 72:10           peremptories 85:4           positive 58:14,17           prosecutors 77:17 78:18
      offer 99:6                  orthopedic 99:6 100:3,4    peremptory 66:19 71:9       possible 27:24 98:21        prospective 12:4,13,16
      offered 99:25                  124:9,10 126:12,17         73:10 74:18 76:24,25     potential 76:4                12:18,20,22 13:3,5,7,9
      offering 100:24             outside 10:8 29:10 38:16      77:9 82:16 83:6          potentially 55:24,25          13:12,14,16,22,25
      office 38:20 94:10 96:15       42:7 45:9 74:16 78:8    perfect 34:2 46:19 60:2     practice 62:19 63:10,14       14:3,5,7,12,15,20,24
         96:16,21 128:12,19          80:9                       64:19 86:2,3                63:23 103:14 104:5         15:3,6,8,10,12,15,17
         129:11,15                overheard 48:25            perfectly 129:21 130:3         105:1 108:5 109:17         15:20,22,24 16:2,5,12
      officer 28:22,25 29:3       overly 94:1                performed 128:22               110:4                      16:14,17,19,23 17:2,6
         37:4 78:24 83:17         Overtown 21:9              period 9:6 48:1 90:24       practicing 55:18 104:2        17:8,11,15,24 18:2,4,6
         116:1                    owe 17:19                     109:1                       109:7,12,13                18:8,10,12,14,16,19
      Official 1:23               owned 122:5                permanent 124:14            precise 86:18                 18:22 19:2,6,9,12,14
      officially 13:5,6           owner 20:25                permission 47:15            predicate 106:11              19:19,21,25 20:3,5,7,9
      oh 12:3 13:16 15:23                                    permitted 109:17            preexisting 57:21 64:8        20:11,14,16,19,24
         17:16 24:12 34:24                    P              person 10:17 51:22 52:3        105:13,15 122:18           21:3,7,9,11,14,16,19
         44:4 49:3 56:23 57:1     P-u-r-k-e-t-t 77:15           52:4,9 54:1 59:7 65:4       123:2                      21:22 22:1,3,6,10,12
         59:19 66:7 85:12 90:3    P.A 1:16                      65:5 69:16 75:20 77:9    prefer 14:18                  22:15,17,20,24 23:2,4
         103:10 114:15 115:8      p.m 15:22 84:17 103:23        77:24 79:5,8,18 80:13    prejudicial 3:23,24 4:1,3     23:6,11,13,15,18,21
         115:14                     111:12 116:9 119:1,2        92:17 120:4                 4:4 94:1                   23:23 24:2,4,7,9,12,15
      okay 2:15,18 7:23,24 8:7      119:8                    personal 26:25 43:9         preliminary 2:19,21           24:18,20,22,24 25:1,3
         10:21 12:10,18,24        pace 104:4 114:2              119:17                   Preloader 37:21               25:5,8,11,13,16,19,21
         13:23 14:17 16:1,2,9     page 36:5,14 85:20         persuasive 77:12            premise 52:5,7                26:5,7,9,11,13,15,17
         16:18 17:7,22 18:24        102:14 112:14 131:20     Pertinent 102:14            prepare 110:18                26:19,21,23,25 27:2,5
         19:17 21:4 22:5,7,18     paid 19:22 100:23          phone 2:22,25 10:24,25      prescribed 124:11,11          27:8,12,14,21 28:1,7
         23:20 25:9,23 27:7,8     pain 50:21,24,24,25 51:4      116:23 126:1             presence 74:16 78:8 80:9      28:12,15,17,19,21
         27:13 29:5,19 30:4         51:10,14 62:5 66:1,2,2   phonetic 32:3               present 77:10 102:23          29:1,7,9,12,14,21 30:2
         32:1 33:9 34:11,17         66:3,5,6 69:24,25 70:2   photographs 55:25              111:16 116:6 119:10        30:6,8,11,13,15,17,19
         36:14 37:5,17 38:21        70:6,21 71:5 72:15,24    physical 89:8 124:11        presentation 99:9             30:21,23 31:1,3,5,8,11
         39:5,6 42:21,25 43:3       123:15,21,24 124:10         129:2,5,9,17,23          presented 48:16 55:22         31:15,19,21,23,25
         46:2,14,20 47:8,9          124:21,25 125:1,13,22       130:19,20                   56:4 70:8 71:4 114:19      32:2,5,8,10,12,15,19
         48:21 49:1,14,23           127:1 128:15 129:8,8     physician 107:8                114:22,24                  32:22,25 33:4,6,10,15
         50:14,19,22 51:1,20        129:11,12                pick 10:20 16:11,21 17:4    presiding 5:11                33:18,20,23 34:3,5,7
         53:8,20,24 54:6,18,23    pallet 57:14,20               17:13,18 63:10 106:20    pretty 8:14 30:8 55:18        34:10,12,16,18,20,22
         56:7,20 57:1,3,7,12      Palmer 93:21               picking 13:19                  118:4                      34:25 35:5,9,12,15,19
         58:10 60:11,20 62:1      panel 54:17                Pineda 45:1 65:14 86:1      prevent 3:22 98:1             35:21,23,25 36:3,6,8
         62:17 63:9,13 64:6       paperwork 108:23              112:16                      107:23                     36:11,15,17,19,21,23
         65:24 70:6,20 71:18      paragraph 102:14 103:5     place 9:6 116:14            previously 87:2 89:1          37:1,3,6,8,10,13,16,19
         72:3,4,8,18,20,23 73:2   paralegal 2:13 5:24        places 95:15                   111:4                      37:21,23 38:5,7,9,11
         74:9,14 75:10,25         parameters 92:6            plaintiff 1:4,16 2:4,5,6    prima 76:25                   38:15,17,20,23,25
         81:16 83:11 84:4         Pardon 89:17 105:17           5:14,18 6:9 7:7 14:17    prior 69:24,25 72:15          39:2,4,6,15,18,24 40:1
         85:18 86:18,25 87:15     part 4:17 12:24 13:1          39:17 47:13 56:14           88:25 95:25 100:21,22      40:4,7,10,14,17,20,24
         88:2 93:19 95:8 96:3       20:6 39:3 42:22,22          63:15 66:17,25 67:12        100:24 101:2 107:10        41:2,10,19,21,23,25
         97:7 98:9 101:10           64:13 78:25 100:9           67:21 71:19 73:17,20     privacy 13:18                 42:2,4,6,9,11,14,16,18
         103:20,25 105:3 107:2    particular 5:11 47:20,22      74:18,20 75:20,21        private 25:6                  42:21 43:2,5,7,10,12
         107:24 108:2 111:9,17      58:23 75:4 77:8 90:5        76:1,9 79:3,4 80:1       privilege 97:4                43:16,20,24 44:1,4,6
         111:22 113:3 114:25        93:15 94:16,17 108:9        82:19,21 83:11,16        privileges 108:4              44:10,13,24 45:2,4,6,8
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 139 of
                                     142
                                                                                                                                        139

        45:11,13,15,17,19,22     raise 3:20 12:4,6 50:16       21:18,21 22:2 23:17         64:11,23 65:14 66:11     says 55:21 56:23 57:15
        45:25 46:4,9,14,20,22       76:16 88:22 113:3          36:24 37:2 55:19            66:21,25 68:21 69:9         57:18 59:5 60:13 76:8
        46:24 47:1,3,9 49:11        131:17                     81:24 82:2 90:14            69:18 72:5,5,6 73:4,10      76:9 78:8,12 79:17
        49:15,18 50:1 51:2,5,8   raised 48:21 50:19,23         126:22 127:14               75:23 76:1,21 80:5          92:24 93:5 94:5,5
        51:11,16 52:1 53:7,9     reach 10:12 20:15 23:20    rep 42:11                      85:8 86:3 87:11 88:21       96:12,15 103:22 104:1
        53:13,16,19 54:11,13        37:9 130:24             replace 104:2                  89:22 91:1 92:11,19         104:3,9 106:1 115:22
        57:2,4,7 59:15,17 60:1   reached 10:14              report 105:25 106:2,5          96:2,6 98:17 100:3,19       127:7 128:11,12,18
        60:5,8,11,16,19,21       read 103:5 104:11          REPORTED 1:23                  104:10 106:8 111:19         129:7
        61:25 62:6,9,24 63:5        105:21 120:16           reporter 1:23 8:16 32:6        111:23,24 112:1,6        scale 52:25
        63:12,18 64:2,5 65:2,8   reading 98:18 103:13          46:18 47:17 70:4 74:5       113:4 115:2,21 116:7     scans 99:11,24,25
        65:16,23 66:7,9 68:14    reads 127:6                   99:1 110:9 121:4            116:10 118:23 119:4         100:21,22,24
        72:7,11,17,19,22,25      ready 27:24 56:24 66:12    reporting 130:18               119:19 120:12,22         schedule 11:5
        73:8,9 111:17               76:17                   reports 63:7 99:19             121:18 122:9 125:8,19    school 13:13,15 15:18
      protected 68:11,12         real 32:6 83:23               100:11                      126:18,22 129:6             16:10 127:5
        116:18,19 117:1          realize 19:17 80:20        represent 47:24 54:20          131:14,14,17             Schuyler 1:20 2:10 5:23
      proud 34:21                really 9:9 25:8 43:14         55:1,4 58:13             rights 78:24 90:14          Scott 66:15
      prove 52:6,16,21,22,24        48:15 57:24 61:24       representative 34:13        righty 54:18                seat 2:18 4:20 5:6,9 8:8
        53:12 78:4 122:14,25        70:17 78:17 80:1 82:8   represented 54:17           RMR 1:23                       41:18 112:11,12,14
        127:23                      82:23 97:17 115:22      representing 5:18           Robinson 38:4                  113:8
      provide 76:15              rear 59:4                     104:16                   Romanishin 1:23 8:17        seated 111:18 119:9
      provided 109:6             reason 3:12 11:7,12        reprimand 108:17            room 8:22 35:16 46:16       second 8:21 26:1 27:14
      proving 77:7                  18:20 24:13 25:17       reprimanded 108:8              74:9,12 112:20 116:21       39:11 42:22 58:4 72:4
      Purkett 77:14 81:24           29:19 31:6 32:13 36:2      110:10                      116:22 123:23 124:18        74:18,22 76:3 77:2,11
      purposeful 77:7               38:14 42:12,24 45:23    Republic 72:11              Rosa 19:1 67:17 68:13          82:15 88:15 112:15
      purposefully 77:8,17          54:23 66:21 68:1,6      requested 96:14                77:25                       118:20 126:20,20
      purse 112:21                  70:19 72:2 77:10,13     requests 101:19             routine 12:8                seconds 121:24
      pursuant 126:13               77:22 78:6,7,13,15,15   required 57:16              routinely 94:19,20          secretary 26:17
      purview 94:1                  80:17 82:4,5,5,11,12    requires 9:22               row 25:23 26:1 56:17        security 116:1
      push 89:14 91:16 98:13        98:13 109:13 115:10     research 76:14 113:18          58:2,4,5 82:18 112:1     see 8:2 9:3,14 10:25
        98:14                       126:6,6,19,20,20           115:20                      112:15                      11:24 12:24 13:1
      pushed 89:7 91:2,5            128:3                   resist 114:25               Rubenstein 1:16 53:3,22        16:24 21:23 32:6
      pushing 10:21 89:16,18     receive 55:24              resolve 9:20,20                54:2 62:19 94:14            42:23 56:18,20 59:19
        122:5,7                  recess 119:1               resolving 34:2              Rubenstein's 128:21,23         60:24,25 61:12 63:5
      puts 129:13                recommend 130:20           respect 29:3                   128:24                      70:14 80:16 88:8
                                 record 27:12 38:12 54:7    responsible 39:12 52:4      rude 115:8                     90:16 91:20 95:9
                  Q                 70:17 83:2,4,12 89:9       122:5,9                  rule 27:24 56:24 69:21         96:19 97:14 99:17
      qualifications 70:8           92:23 93:11,14 128:11   rest 11:23 118:9               70:4 75:16,22 84:13         110:19 112:21 113:16
        110:12                      131:25                  rested 120:9                   98:18 116:10                114:21 115:6,7 116:3
      question 7:3 9:17 13:17    recording 122:1            restrict 116:24             ruled 3:17                     116:7,13 117:22
        29:1 42:23 49:15,23      records 92:17 93:12 99:5   result 57:16 96:21          rules 69:14,15 126:13          118:25 121:12 122:16
        49:24 56:15 57:2,19         101:20 125:5,17         resulted 107:14 108:16      rulings 110:22                 123:14 127:7,19
        60:9 61:2 77:4 81:13        129:13                  resulting 109:19            run 121:25 124:25              128:11,18 129:6,25
        90:9,13,13,18,23 96:7    redressing 6:9             Resumed 119:2               runs 5:25                      130:21
        99:18 105:23 110:1       refer 94:15                retain 54:25 92:11          rush 126:2                  seeing 99:10 128:24
        130:10                   referral 93:12             retained 54:20 55:4                                     seeking 6:9
      questioning 80:17 82:15    referrals 63:3                92:10 93:25 99:5                     S               seen 96:20,22 107:10
      questions 2:16,18 3:3,4    referred 92:18,24 93:15    retaining 55:7              S-a-v-a-d-i-e-r 102:20         128:20
        9:24 10:11 11:18,19         94:6,11 96:10,24        retire 35:3                 sales 34:12 42:11           sees 99:24
        11:20,22 13:20 14:21        130:2                   retired 26:15,16 32:25      Sam's 1:6 2:3 5:12,23       select 2:25 11:22 84:12
        22:21,23 31:10 34:8      referring 62:20 97:3          35:1 38:17,18 42:4,5,9      6:17 14:22 25:24 49:9       84:14
        46:9,12 47:12 56:12         100:6                      42:10                       55:1,3 56:15,16,16,16    selected 7:21 8:22 10:12
        56:12 58:8 72:9,12,14    reflect 38:12              retires 116:9                  56:19,22,24 57:4,5,6        10:19 11:8 16:8 29:4
        73:3,5 81:6,9,11,17,21   regarding 76:1 93:25       returns 111:12 119:8           57:10,12,18,18,20,24        46:12 48:8 55:20
        91:25 93:25 94:19           107:20 111:7            revenue 25:3 99:2              58:2,13,15,17 60:25         113:10,12
        98:10 104:18,19          regardless 56:2            review 99:5                    61:3,6,7,8,18 64:8       selection 119:21
        106:17 107:11,20         regular 112:4 128:25       revoked 108:7                  80:1 88:19 95:25 96:4    send 9:13 63:3,6 111:21
        119:22                      129:2 130:3             Rice 77:15                     96:6,23 101:9,20         sending 98:5
      quickly 21:23              Reinaldo 1:3 2:7 5:12,18   rid 79:24 119:4                105:11 111:5,9 113:16    sense 60:14,16 90:16,17
      quiet 70:3                    47:25                   ridiculously 78:19             114:3 122:5 123:8,16        94:3 108:4
      quit 10:20 31:9            Reiz 31:13,13,14,15,16     riding 129:15                  125:2,6 126:7,19,21      sent 3:2 128:12 130:2
      quite 64:22 97:1              84:7 112:12             right 2:2,15,16 4:19 7:13      126:25                   separate 107:20
                                 reject 66:19,21 67:19         7:16 10:5 11:12,17,24    San 34:25 35:3              September 95:5
                  R                 73:18,23 76:7 82:20        12:5,6,11 14:1 15:1      sanitation 23:8             serious 57:15
                                    84:2,3                     17:20,25 18:1,25 19:4    sarcastically 78:8          serve 9:6 11:1 25:20
      R 131:23
                                 rejected 68:5 83:10,12        19:24 20:4,20 21:1,5     Saturday 102:17,18             47:11
      race 68:1 74:25 77:1
                                 rejection 68:2 76:7           22:9,21,25 24:16         Savadier 102:3,19           served 8:25 102:4,6
        78:25
                                 rejects 82:21                 25:20 26:2 28:9 30:10    saw 59:13,16 96:8           service 7:24 8:1,10,10,10
      race-neutral 68:6 77:3
                                 related 117:3                 31:9,13,16 32:16,17         101:15,17 103:1             21:12 37:18 45:8
      racket 98:5
                                 relatives 9:9                 34:3,6 36:4 38:2,12         119:21 124:9 125:13      serving 7:19
      radiologist 99:7,23
                                 relax 5:5                     39:22 40:5 43:1 44:25       125:22 126:17 128:13     set 43:12 96:1 129:25
        100:4,11 102:3 103:13
                                 relaxed 81:19                 46:8,21 47:4,10,12       saying 4:11 6:18 28:4       sets 9:11
        105:20 107:5 127:3,10
                                 releasing 111:8               49:14 50:4,5 54:15,25       40:22 49:8 55:5 57:4,9   setting 9:12 52:23 53:15
        127:21
                                 relevance 110:12              57:23 58:7,21 59:13         57:20,20,24,24 74:20     settled 14:12,13,15 27:8
      radiologists 100:21
                                 relevant 79:8 97:21,22        59:19 60:12,15,18           91:9 92:23 96:14            27:16 37:15,16
        104:2
                                 remember 4:24 20:13,23        62:22,23 63:12 64:11        99:20 100:25             seven 11:22 129:10
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 140 of
                                     142
                                                                                                                                         140

      seventh 112:14               So.2d 93:21 107:18             121:8 125:24                77:14 79:6                 32:20 35:10 36:12
      severe 102:23 123:3          So.3d 93:22                 step 54:22 77:11 82:25      sure 19:25 21:3 30:3          39:5 40:8 43:3 57:8
          127:13                   soda 8:23                   stepped 122:17                 37:1 47:21 48:5,8          62:2,7,10 64:12 65:5
      shake 49:6                   Sofie 84:7 112:11           steps 68:9                     53:21 58:22 82:4           69:19 74:8 89:4 90:22
      Shaneka 15:2 67:7            somebody 7:17 17:18         stipulate 101:10               86:22 111:21 114:7         95:23 98:25 112:23
      share 23:24 40:2                29:24 49:19 92:19        stipulating 105:25             118:9                      114:9 120:11,14
      she'll 33:19,20,21 59:22     soon 38:19 49:17            stomachs 111:2 115:23       surf 35:5                     122:18,25 123:9,9,12
      shift 29:22 103:23           Sophie 31:13                stop 59:2 60:6 92:20        surfing 35:6                  124:23 125:9 126:9,10
      shifts 77:2 116:3            sorry 4:13 12:8 13:14          107:1                    surgeon 99:6 100:4,5          126:14 127:18
      Shirley 5:7 12:4,9 85:9         30:6 31:24 50:2,7        stops 59:2                     124:9,11 126:12,17      telling 79:24 122:4
          111:24                      53:16 62:25 66:4 74:4    store 15:12 25:24 42:6      surgeries 128:22           tells 114:20,21
      shoots 125:1                    85:7,15 113:22              49:1,2,2,4,4,7,10 57:5   surgery 50:16,18 51:18     ten 2:17 11:21 20:11
      shop 92:21                   sort 38:11 81:15 93:11         57:6,8 61:5 114:17          51:18,19 57:17 72:20       48:2,3 55:12 118:3
      shoppers 80:1                   107:15,17 108:24            122:17 123:2 125:25         105:12 108:13 125:13       130:21,22
      shopping 56:25 57:11            109:3,4,5,19                128:5                       125:19 126:10 129:6,7   tenant 20:25
      short 9:6 19:7 48:1          sorts 93:24                 stores 14:22                suspect 90:1               tend 63:19 75:3
          117:19                   Soto 1:17 2:6 5:17 47:14    story 81:2                  sustained 52:10 101:13     tennis 11:11
      Shortly 101:13                  47:19,23,24 48:4         straight 44:15              swear 12:1,3 113:4         term 63:21
      shot 8:13 9:7 23:18             49:12,20 50:2,7 51:3,7   streamline 98:21            swearing 123:11            test 41:12 79:11,12
      shoulder 123:13                 51:9,12,17 52:2 53:8     street 9:1 22:4 40:16       sweep 72:25                testify 28:24 87:13
      show 48:19 54:16 58:16          53:11,14,17,20 54:3,5       58:25                    switch 97:21,21               105:14 106:3 107:8
          58:17 59:10 61:7,9,15       54:10,12,14 55:14        stressing 116:13            swivels 37:25                 118:12 127:8
          61:18 62:3,16,21            56:7,9 61:17 62:18       stretch 112:21              sworn 12:7 65:5 113:6      testifying 65:11 114:7
          64:18,22 65:9,12            117:9,13,15,18,24        stricken 76:4                  113:13                  testimony 55:22 65:6
          71:10 97:22,23 116:1        118:1,6 131:8,13,16      strict 75:23                Sylvestre 11:25 12:11         94:17 111:6 127:22
          119:25 121:23 122:3      sought 74:18                strike 77:18                   51:1,2 62:5,14 63:17       129:19
          124:4 127:24 130:4,14    sounds 34:1 64:3            striking 57:19 71:3,4,8        65:25 66:4 67:2 70:6    tests 40:21,23,25 41:1
          130:17 131:3             South 1:17 35:2                72:2 77:3 80:12             80:18 112:6             thank 5:1,5 6:1,2 8:7,8
      showing 76:25 92:18          Southeast 1:21              strip 35:13                 sympathetic 64:11             12:3 15:1 17:25 18:25
          95:24                    SOUTHERN 1:1                strong 65:6 76:19           sympathy 64:12,15             21:5 22:18 24:16 26:5
      shows 93:11 105:10           speak 12:10 49:17 59:20        123:24                      130:12                     28:9 30:10,13 31:11
          129:10                      74:6                     struck 57:13                system 13:19 52:15            31:12 32:17 36:4 38:2
      side 11:21 14:18 36:16       speaks 78:3                 student 40:11                  61:21 103:16               38:5 40:5 41:10,15,19
          48:9,10 78:12 111:7      special 115:2               study 41:6,11,13 127:5      systems 96:19                 44:25 47:10,14,19
      sidebar 66:12,13 72:7        specific 87:1 88:12         studying 40:13              Syvestre 70:1                 48:4 49:12 55:14 56:7
          73:8 74:13               specifically 3:13 93:24     stuff 29:16                                               56:9 58:9 65:20 66:10
      sides 8:15 9:19 48:6            99:22 107:13             style 55:16,16,17                        T                72:4 73:7,9 111:1,13
          97:14 111:17 113:1,11    speech 34:20                styles 55:17                T 70:18 131:23,23             112:19 113:7 118:24
          114:23                   speed 104:4                 subpoena 102:6 104:23       tag 63:20                     119:9 121:2,10,18
      sign 63:25                   Spellman 116:22                105:1                    take 3:11 7:5,7,10,13,16      131:2,4,6,8,13,16
      significant 122:24           spent 87:2                  subpoenaed 111:4               8:4,18 11:4 12:17       thanks 17:18 112:2,3
          125:15                   spine 123:22 124:3,8        subsequent 89:24               16:10 19:18 26:2 32:7   Thanksgiving 20:21
      signs 10:17                  spoken 62:22                subspecialties 104:5           61:21 63:14 68:18       therapy 124:11 130:19
      silly 82:4,5                 spouse 10:9 114:20          subspecialty 104:8             74:9 84:17 86:20           130:20
      simply 97:19                 Springs 23:2,9              substantive 92:11              90:12 95:2 106:24       thing 6:20 7:25 40:20
      single 35:13,25 70:10,11     Square 93:21                subtitles 47:2,5               107:1 112:4,11,12,14       48:5 68:7 76:19 77:5
          89:9                     staff 8:16 9:12 117:3       sudden 8:5                     114:6 119:13,15,18,19      79:5 81:8 84:24 92:15
      sir 18:1 21:6 22:1,10,12     staffed 19:7                sue 6:6 61:23 63:8             125:8,24 130:1,20          95:24 97:11,25 98:10
          22:15,17,20 23:11,23     stand 5:1 12:4 41:15        sued 5:19 6:17 11:13,14     taken 87:3,4 101:11           98:19 100:25 109:4
          24:9 28:17,19 29:7,9        55:23 94:8 112:8            14:1,2,3,18,19 18:15     takes 7:17 33:11              120:3 122:19
          30:11,13 31:1,3,5,8,11      113:3 125:8 127:17          18:15 22:13,14 25:9      talent 81:18               things 6:6 7:14,15,24
          32:12,15 35:9 36:5          128:1 130:7                 25:10 26:24,24 27:3,5    talents 81:17                 8:23 19:24 23:25
          50:7 54:12 65:8          standby 8:3                    27:14,23 29:5,6 31:2,2   talk 25:7 46:17 54:1          56:10 62:15 66:18
          112:18 117:15,24         standing 57:12                 32:11,11 35:20,20           74:10,15 81:19 89:2        88:22 95:19,23 102:19
          131:14,17                start 28:3 43:22 44:22         39:1,1,4,4,6,11,17          100:5 101:4,5 106:5        113:18
      sister 16:18                    61:13 64:25 113:17          42:15,15 45:18,18           113:24 114:8,10         think 3:11 7:1,4 8:9,10
      sister's 16:17                  117:21 118:9,17          suffered 57:15                 115:20 117:23 118:23       8:11 9:11 14:13,15
      sit 5:5 11:11 15:16 39:20    started 79:3 115:16         suffices 77:13                 128:1                      17:10 18:20 24:13
          46:12 66:5 69:18         starting 54:22              sufficient 81:23 106:18     talked 111:10                 25:17 29:19 31:6
          112:8 116:11             state 6:14,15 8:25 66:20    suggesting 52:6,21          talking 74:17 99:23           32:13 35:6 36:2,23
      sits 125:25                     68:5 100:11 107:14          116:25                   talks 99:10 117:22            37:3,10 38:14 40:20
      sitting 7:22 9:16               108:5,6 109:18           suing 5:14 14:17 20:24      Tamton 107:18                 42:12 45:23 48:25
      situation 98:11              statement 51:24 79:22          20:25 39:17 49:2,4       tax 25:5 38:20 75:9           54:3 56:10 58:13,23
      six 11:4 84:12,14 116:15        86:4,10 120:24 121:17       56:14 61:21 64:7,10         78:11 79:18 80:13,14       63:9,20,21 64:4,5
          116:17 118:14               131:20                      120:1                       81:18 82:10                70:22,23,24,25 71:25
      sixth 112:12                 statements 1:11 110:25      Suite 1:18,21               taxes 25:7 81:19              76:17 78:18,22 79:25
      skip 44:22                      119:23                   sum 123:4                   teach 32:24                   80:11 81:14,22 82:1,3
      Skorupa 66:15                states 1:1 76:22 108:8,9    summed 123:5                teacher 32:22                 82:6,7 83:17 84:21
      sleep 15:23 30:9                109:11                   sun 9:10,10,12 118:13       teaching 33:1,2               85:3,5,24 87:22 91:15
      sleeping 15:25               statistics 86:2             sunset 10:21 118:13         technician 45:8 119:5         97:11 98:9,18 100:8
      slip 6:7                     statue 61:12                Super 32:9                  technology 5:25               101:1 103:1 104:3
      small 29:15,17               stay 21:5 30:4,7 33:12      supervisor 23:8 29:22       Ted 117:22,22                 106:18 108:24 109:3
      smile 112:17                    72:5 113:22              supposed 37:13 76:6         telephone 40:1                110:8,11,15 113:11
      Smith 1:20 2:10 5:23         stayed 31:16                   122:10                   tell 7:21 9:16 10:2,7,19      118:12 119:25 120:10
          56:11 58:7               stays 16:15 33:16 110:24    Supreme 69:17 76:23            10:22,23 11:2,11        thinking 48:23 49:3,3
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 141 of
                                     142
                                                                                                                                       141

          54:21 78:20,25          truth 62:3,7,10 65:5,5,6   verdict 10:17 120:11         116:12                   witnesses 4:16 64:20
      third 58:5 77:5 84:5,6,6       69:21 70:18 79:24       verifications 40:12        we'll 2:15 11:24 16:7        115:6 118:10,11,22
          128:3                      99:17 123:12            versus 2:2 5:12 22:7         18:23 19:23 20:20          120:1,2,5,14
      Thomas 22:19 73:17          try 16:23,25 113:4,11         77:15,16 93:10,20         33:23 43:21,22 44:14     woman 74:19,22 78:1
      thoracic 124:8                 117:19 127:18              96:21                     44:22,22,23 74:8,10      women 68:17 70:11
      thought 8:2 112:25          trying 17:11 61:1 97:19    Veterans 8:11 20:21          88:15 98:13 106:23         79:25,25
      three 3:20 7:17 22:6,7,8       98:16 107:23            video 121:23,25 122:1,3      107:1,4 110:24,25        wonder 118:6
          24:10 40:21,23,25       Tuesday 17:19 95:14        videos 55:24                 114:2,10 117:5 118:23    wondering 29:2
          50:22 66:18,21,22       turn 45:1 47:16 106:24     viewed 100:21                130:25                   word 124:2 125:3,4
          68:9 71:12,13 73:19        107:1                   Villar 26:3,4 62:23        we're 2:2 8:24 10:13       words 78:16 123:5
          108:8 114:6,9 116:13    turned 39:11 51:14            82:17                     11:22,25 12:11 19:7      work 7:24 9:8 12:19,21
          125:17 128:21           TV 46:23 63:5 98:4         violation 6:9,10             41:16 44:15 48:7 49:2      13:24 15:19,20 16:10
      three-step 76:23 77:20         117:14,16               violence 89:8                49:16 55:5,10,18           19:9 20:2 21:10 29:2
          80:11                   twelve 115:22,24           visit 113:15                 57:20 61:1,2 64:10,11      30:2 33:11 35:13
      threw 39:11                 twice 120:4,7              visited 93:13                69:9 70:2 82:17 94:10      38:16 40:11 44:14
      Thursday 95:16              two 8:13 24:7,8 38:1       voice 3:20                   94:12 95:24 98:6,12        45:9 49:7,10 53:3,22
      till 65:4 95:16,16 115:25      39:8,10 50:22 72:19     voir 1:11 68:25 92:9         98:15 100:23 101:4         61:6 68:3 102:22
      time 2:24 4:2 9:6,8 20:2       75:1 81:2 85:5,10,11    vote 70:19                   107:2,23 111:7 114:1       103:2,20,23 108:12,13
          20:11 29:12,24 39:8        85:12 95:23 99:5                                     122:9                      108:23 116:2
          43:6,8,9,12 48:1 50:3      100:1 114:6,9 123:5                W               we've 3:10 53:17 54:6      worked 6:25 12:22 40:1
          66:10 74:15 83:23          123:12 125:20 127:15    wait 5:3 6:3 43:21 44:20     55:18 71:12 82:7 85:3      49:10
          87:2 89:13 90:4,8,15       129:1                     44:23 65:4,18 116:11     weapon 88:6                working 10:8 15:12
          90:24 93:13 99:16       type 21:10 27:17 44:14       120:21                   wear 41:12 115:18            16:16 29:10,12 49:1
          106:23 109:2 111:22        53:12 63:15 71:10       waited 44:2                Wednesday 17:20 43:2,3       57:11 59:1 102:10,25
          118:8,9,17 120:5           126:4                   waiting 3:10 5:4 38:1        43:4,22 95:15 114:10       103:8
          121:23 124:16,25        types 94:19 110:13           44:5                       120:21                   works 2:14 10:9 30:23
          125:25 129:1,25                                    walk 13:24,25 43:14        week 7:15,20 8:1,11          49:4 52:15 94:23
          130:21                              U                61:14 112:17 115:1         10:18 12:15,16,16,17     worried 20:2
      timed 86:15                 U.S 1:13 6:14 77:15,16       129:12,23                  15:16 18:11,22 19:5      worry 11:2 46:3
      times 3:20 63:6 94:15       uh 46:24 60:13             walked 125:2 128:5           23:10 24:6 25:20         worse 109:22
          110:11 115:18 116:13    Uh-huh 62:6 105:8          walking 125:25 129:24        37:14 40:21 45:16        worsening 127:19
          120:4 129:1             ultimately 57:16           walks 126:1 129:14           98:25 102:21             wouldn't 10:5 85:13
      tingling 124:16,21,23       Um 14:15                   want 3:24,25 7:23 8:4,7    weekend 16:3                 105:2 114:21 122:12
      tipping 52:25               unable 104:4                 10:5 11:3,21 15:25       weeks 11:5 22:6,7 24:7,8   Wow 23:16 33:3 38:21
      today 10:11 16:1,5 17:13    unassailable 80:10           18:25 19:23 21:19        weight 52:17,24 53:9,11      117:17,17
          118:8,15 122:12 127:9   unavailable 102:21           40:25 41:11,12 43:8        65:10                    writing 120:17
          127:16                  uncomfortable 95:22          43:15 44:17,18,18        welcome 21:17 30:1,1,11    written 97:4
      token 78:6                     115:17                    47:6,6 48:9,10 51:6      went 33:1 56:15 58:17      wrong 51:14 63:1 78:21
      told 4:17,21,22,24 46:7     understand 4:11,17 7:2       52:22 58:22,23 69:11       92:17 95:16 96:7,8,9       80:25 85:6,8 104:12
          91:10 126:14               50:14 51:25 53:2          69:12,13,14,19,20          98:15 114:16,16 124:9      122:16,16
      tomorrow 118:9,16,17           59:11 60:20 65:7          70:11,17,17,19 71:19       124:18 125:11 127:5
      Tony 47:24                     102:9 110:21              71:24 74:6,15 75:4,13      128:10,13,14,15,17,18               X
      touched 124:16              understanding 98:7           75:16 79:15,17,18,18       128:25 129:1             X 131:19
      touches 60:7,8 125:1           108:14                    79:23 80:13,14,14        weren't 91:19 104:12       x-ray 124:7
      tough 35:7 84:24 112:12     understands 58:22            81:8,10,12 82:11,24        112:17 114:14,18         x-rays 101:10 123:22
      tour 8:13                   understood 46:6,7 65:14      86:22 87:15 89:2           128:4                       126:17,21,23 127:4
      town 20:6 34:17                65:21 92:1,4 102:1        91:21 95:15 96:17        West 40:10 41:25              128:16
      tradition 68:17,19             110:20 118:24             97:12 98:20 99:1,8,21    whatsoever 126:5
      traffic 9:14 12:25          Unfairly 4:4                 100:1 101:22 102:5       wheelchair 33:8                       Y
      transcribed 121:17          unfortunately 80:4           103:7,10,11 104:10,11    whichever 84:14
                                                                                                                   yeah 6:18 13:9 17:11
      transcript 1:11 131:24         109:2 110:14 118:13       104:22 106:19 112:18     white 78:23
                                                                                                                     24:5,12 28:23 29:1
      transcriptionist 29:15      Ungaro 110:7                 112:23 113:24 115:5      widow 34:7,10
                                                                                                                     30:8 33:4,18 35:15
      transcripts 107:10          United 1:1 76:22             115:19 118:9 119:12      wife 26:15 29:10 30:22
                                                                                                                     36:17 37:6,12,16
      transfer 110:8              unrelated 97:17 109:6        119:13,19 121:8,9          45:9 114:13
                                                                                                                     40:24 44:10 47:1
      transition 83:19            upgrade 38:1                 122:3,4                  wife's 26:14
                                                                                                                     62:14 66:7 85:13
      Trayon 21:6 67:21,24        UPS 37:21                  wanted 2:24 3:8 8:6        Wilcox 21:6 64:25 67:21
                                                                                                                     87:21 102:9,13 129:20
          73:12                   use 8:21 47:5,16 59:21       53:20 69:1 80:19           67:24 73:12
                                                                                                                   year 124:1
      treat 62:12                    74:10,14,18 81:17       wants 9:25 69:14,16        Willfel 18:1 67:12
                                                                                                                   years 8:13 13:12 20:12
      treated 62:11 96:1,1,5,5       86:1,2 94:14 96:11        70:11 75:20,21 78:11     WILLIAM 1:23
                                                                                                                     21:16 23:15 29:16,17
          128:15                     119:12,17 121:3,8         82:14 103:7 106:19,22    willingness 47:11
                                                                                                                     33:1,2 78:5 103:1
      treating 62:16 101:20       usually 50:2 63:20 118:7   Ware 50:1,2,8,19 86:1      win 88:2
                                                                                                                     104:3 125:17,20
          107:8 124:19,20                                    wasn't 87:16 90:5 91:9     Winn-Dixie 15:13
                                                                                                                     128:21
      treatment 92:24 96:22                   V                91:11 93:16 95:16        wiser 8:17 11:9
                                                                                                                   young 23:18 104:6,7
          107:12,17 109:6                                      102:18 104:14 126:18     wish 72:8,14 74:23
                                  v 93:21 107:18                                                                   younger 34:16
      trial 3:14 7:15 9:21 11:9                              watch 46:23 117:20           112:21
                                  v- 1:5
          16:1 50:9 77:5 82:23                               watched 117:14,16          witness 11:16 18:17
                                  vacation 19:21,22                                                                           Z
          95:11,22 102:24                                    watching 102:18              22:16 25:14 27:10
                                     103:12 105:2                                                                  Zaida 32:18 84:16
          104:23 110:1,7 116:16                              water 19:23                  31:4 35:22 38:21
                                  vacations 19:18
          119:14,20                                          Watson 93:10,20 94:5         42:17 45:20 55:23
                                  Valdes 32:18 84:16                                                                          0
      trials 11:4                                            waving 10:25                 65:10 93:3,4 99:5
                                  valid 72:1 109:16
      tried 6:21 9:1 127:22                                  way 9:9 17:3 20:20,21        100:23 101:22 104:21
                                  Vanessa 122:6
      true 30:2 69:20 109:23                                   26:2,3 34:2 43:18          104:25 105:12 106:9                  1
                                  venire 4:25 12:7 80:12
      truly 92:19 93:4                                         47:21 51:14 54:7           117:4 118:20 120:7       1 67:6,20 112:6
                                     111:12
      trust 9:23 116:25 117:1                                  58:24 59:11,22 63:1        125:7 131:7              1:00 116:8
                                  veracity 79:11,12,22
          117:1                                                102:15 112:13 116:11     witness' 93:2              1:15 115:24,25 116:7
Case 0:17-cv-60264-FAM Document 152 Entered on FLSD Docket 05/28/2019 Page 142 of
                                     142
                                                                            142

         118:25                 400 1:24
      1:33 119:2                403 99:8
      1:34 119:8                42 34:5
      10 118:4                  46 33:2
      10:00 12:7                47 84:13
      11 21:16
      11:00 103:23                          5
      1171 93:22                5 1:7 83:24 102:14,22
      12 21:16 118:4            5:00 15:20,21,22 16:10
      12:00 116:8,9             50 128:20
      12:05 119:1               51 52:25
      12:55 111:12              514 77:15
      1200 1:21                 523-5558 1:23
      121 131:21                546 77:16
      123 93:21                 563 93:21
      129 107:18
      13 16:14                               6
      13th 129:10
                                6 129:4
      14th 116:21
      15 57:2 86:8
                                            7
      150 1:21
      16 49:18                  7 85:19
      1600 1:18                 7:15 118:14
      17-60264 2:3              721 93:21
      17-60264-Civ-MORE...      74 103:1
         1:2                    74-year-old 104:7
      17-60264-Civil 5:13       760-some 82:23
      18 5:8 16:20              765 77:15
      19 86:15,16,17            7th 115:4
      1st 128:10
                                            8
                  2             8:00 44:21 103:23,24
      2 67:11 73:25 102:14      832 107:18
         112:7
      2:30 10:20,21                          9
      20 23:15 94:15            9:00 43:11
      2002 107:18 123:15        9:45 1:7
      2002-2003 123:13          9:50 4:25
      2009 123:14               9155 1:17
      2012 36:23 101:14,16
         123:19,23 124:10,19
      2013 123:25 124:3,8,10
         126:22,23 127:11
      2014 88:20 126:22
      2015 125:13,19 129:4
      2016 123:8 125:14
      2017 88:11,14,18 90:25
         90:25 123:11 125:14
         125:18
      2018 1:7 102:15,22
      26.1 96:12 97:3
      27th 128:8
      28th 128:8
      29th 128:9 129:18
      2nd 1:21 95:5

                  3
      3 67:16,20 102:15 112:8
      3:00 44:8
      30 94:15
      305 1:23
      30th 128:9
      31 13:16
      33128 1:24
      33131 1:21
      33156 1:18
      333 77:16
      3rd 102:16

                  4
      4 73:16
      4:00 15:18 16:11 17:4
         33:11 84:16
      40 94:15 98:5 121:23
